

Exhibit 10.24


Loan No. 1011181











LOAN AGREEMENT
between
KBS SOR PLAZA BELLEVUE, LLC,
as Borrower,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
THE FINANCIAL INSTITUTIONS
NOW OR HEREAFTER SIGNATORIES HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 13.13,
as Lenders,


Entered into as of January 14, 2014






--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page


ARTICLE 1
DEFINITIONS
1


1.1
DEFINED TERMS
1


1.2
SCHEDULES AND EXHIBITS INCORPORATED
16


ARTICLE 2
LOAN
16


2.1
LOAN
16


2.2
LOAN FEES
16


2.3
LOAN DOCUMENTS
16


2.4
EFFECTIVE DATE
16


2.5
MATURITY DATE
16


2.6
EXTENSION OPTIONS
16


2.7
INTEREST ON THE LOAN
18


2.8
PAYMENTS
22


2.9
FULL REPAYMENT AND RECONVEYANCE
23


2.10
LENDERS' ACCOUNTING
23


2.11
SWAP OBLIGATIONS
24


ARTICLE 3
DISBURSEMENT
24


3.1
CONDITIONS PRECEDENT
24


3.2
APPRAISALS
25


3.3
INITIAL DISBURSEMENT
26


3.4
DISBURSEMENTS OF HOLDBACK
26


3.5
ADDITIONAL DISBUSREMENTS
27


3.6
FUNDING DATE
28


3.7
FUNDS DISBURSEMENT
28


3.8
TAXES
28


ARTICLE 4
INTENTIONALLY OMITTED
28


ARTICLE 5
INSURANCE
32


5.1
INTENTIONALLY OMITTED
32


5.2
PROPERTY INSURANCE
32


5.3
FLOOD HAZARD INSURANCE
32


5.4
LIABILITY INSURANCE
32


5.5
TERRORISM INSURANCE
32


5.6
ENVIRONMENTAL INSURNACE
32


5.7
GENERAL
32


ARTICLE 6
REPRESENTATIONS AND WARRANTIES
33


6.1
ORGANIZATION; CORPORATE POWERS
33




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page





TABLE OF CONTENTS
 
 
Page


6.2
AUTHORITY
33


6.3
OWNERSHIP OF BORROWER
33


6.4
NO CONFLICT
33


6.5
CONSENTS AND AUTHORIZATIONS
33


6.6
GOVERNMENTAL REGULATION
34


6.7
PRIOR FINANCIALS
34


6.8
FINANCIAL STATEMENTS; PROJECTIONS AND FORECASTS
34


6.9
PRIOR OPERATING STATEMENTS
34


6.10
OPERATING STATEMENTS AND PROJECTIONS
34


6.11
LITIGATION; ADVERSE EFFECTS
34


6.12
NO MATERIAL ADVERSE CHANGE
35


6.13
PAYMENT OF TAXES
35


6.14
MATERIAL ADVERSE AGREEMENTS
35


6.15
PERFORMANCE
35


6.16
FEDERAL RESERVE REGULATIONS
35


6.17
DISCLOSURE
35


6.18
REQUIREMENTS OF LAW; ERISA
36


6.19
ENVIRONMENTAL MATTERS
36


6.20
MAJOR AGREEMENTS; LEASES
36


6.21
SOLVENCY
37


6.22
TITLE TO PROPERTY; NO LIENS
37


6.23
USE OF PROCEEDS
37


6.24
PROPERT MANAGEMENT AGREEMENTS
37


6.25
SINGLE PURPOSE ENTITY
37


6.26
ORGANIZATIONAL DOCUMENTS
37


ARTICLE 7
INTENTIONALLY OMITTED
37


ARTICLE 8
LOAN CONSTANT COMPLIANCE
37


8.1
LOAN CONSTANT COVERAGE
37


8.2
REPAYMENT IN LIEU OF CASH SWEEP
38


8.3
DISBURSEMENT OF FUNDS IN CASH FLOW COLLATERAL ACCOUNTS
38


ARTICLE 9
OTHER COVENANTS OF BORROWER
38


9.1
EXPENSES
38


9.2
ERISA COMPLIANCE
39


9.3
LEASES; LEASE APPROVAL; LEASE TERMINATION
39


9.4
SNDAs
40




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page





TABLE OF CONTENTS
 
 
Page


9.5
SUBDIVISION MAPS
40


9.6
OPINIONS OF LEGAL COUNSEL
41


9.7
FURTHER ASSURANCES
41


9.8
ASSIGNMENT
41


9.9
MANAGEMENT OF PROPERTY
41


9.10
REQUIREMENTS OF LAW
42


9.11
SPECIAL COVENANTS; SINGLE PURPOSE ENTITY
42


9.12
LIMITATIONS ON DISTRIBUTIONS, ETC
42


9.13
INCURRENCE OF ADDITIONAL INDEBTEDNESS
42


9.14
MEZZANINE FINANCING
43


9.15
ENVIRONMENTAL INSURANCE PROCEEDS
43


9.16
AMENDMENT OF CONSTITUENT DOCUMENTS
43


9.17
OWNERSHIP OF BORROWER
43


9.18
LIENS
44


9.19
TRANSFERS OF COLLATERAL
44


9.20
ADDITIONAL REIT COVENANTS
44


9.21
OTHER PERMITTED TRANSACTIONS
44


ARTICLE 10
REPORTING COVENANTS
45


10.1
FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING
INFORMATION (BORROWER)
45


10.2
FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING
INFORMATION (KBS REIT)
47


10.3
ENVIRONMENTAL NOTICES
48


10.4
CONFIDENTIALITY
48


ARTICLE 11
DEFAULTS AND REMEDIES
48


11.1
DEFAULT
48


11.2
ACCELERATION UPON DEFAULT; REMEDIES
51


11.3
DISBURSEMENT TO THIRD PARTIES
51


11.4
REPAYMENT OF FUNDS ADVANCED
51


11.5
RIGHTS CUMULATIVE, NO WAIVER
51


11.6
ALLOCATION OF PROCEEDS
51


ARTICLE 12
THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
52


12.1
APPOINTMENT AND AUTHORIZATION
52


12.2
WELLS FARGO AS LENDER
53


12.3
LOAN DISBURSEMENTS
53




iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page





TABLE OF CONTENTS
 
 
Page


12.4
DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING
LENDERS
54


12.5
PRO RATA TREATMENT
55


12.6
SHARING OF PAYMENTS, ETC
56


12.7
COLLATERAL MATTERS; PROTECTIVE ADVANCES
56


12.8
POST-FORECLOSURE PLANS
57


12.9
APPROVALS OF LENDERS
58


12.10
NOTICE OF DEFAULTS
58


12.11
ADMINISTRATIVE AGENT'S RELIANCE, ETC
58


12.12
INDEMNIFICATION OF ADMINISTRATIVE AGENT
59


12.13
LENDER CREDIT DECISION, ETC
60


12.14
SUCCESSOR ADMINISTRATIVE AGENT
60


12.15
TITLED AGENTS
61


12.16
NO SET-OFFS
61


12.17
LENDERS' REPRESENTATINS AND WARRANTIES
61


ARTICLE 13
MISCELLANEOUS PROVISIONS
62


13.1
INDEMNITY
62


13.2
FORM OF DOCUMENTS
62


13.3
NO THIRD PARTIES BENEFITED
62


13.4
NOTICES
62


13.5
ATTORNEY-IN-FACT
62


13.6
ACTIONS
62


13.7
RIGHT OF CONTEST
63


13.8
RELATIONSHIP OF PARTIES
63


13.9
DELAY OUTSIDE LENDER'S CONTROL
63


13.10
ATTORNEY'S FEES AND EXPENSES
63


13.11
IMMEDIATELY AVAILABLE FUNDS
63


13.12
AMENDMENTS AND WAIVERS
63


13.13
SUCCESSORS AND ASSIGNS
65


13.14
ADDITIONAL COSTS; CAPITAL ADEQUACY
67


13.15
LENDER'S AGENTS
69


13.16
TAX SERVICE
69


13.17
WAIVER OF RIGHT TO TRIAL BY JURY
69


13.18
SEVERABILITY
69


13.19
TIME
69




iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page





TABLE OF CONTENTS
 
 
Page


13.20
HEADINGS
69


13.21
GOVERNING LAW
69


13.22
USA PATRIOT ACT NOTICE; COMPLIANCE
70


13.23
ELECTRONIC DOCUMENT DELIVERIES
70


13.24
INTEGRATION; INTERPRETATION
70


13.25
JOINT AND SEVERAL LIABILITY
71


13.26
COUNTERPARTS
71


13.27
LIMITATIONS AND PERSONAL LIABILITY OF SHAREHOLDERS, PARTNERS
AND MEMBERS
71






v

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES
 
SCHEDULE 1.1 – PRO RATA SHARES
SCHEDULE 6.3 – OWNERSHIP OF BORROWER
SCHEDULE 6.11 –LITIGATION DISCLOSURE
SCHEDULE 6.24 – PROPERTY MANAGEMENT AGREEMENT
SCHEDULE 7.1 – ENVIRONMENTAL REPORT
EXHIBIT A – DESCRIPTION OF PROPERTY
EXHIBIT B – DOCUMENTS
EXHIBIT C – FORM OF SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT
EXHIBIT D – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT E – FORM OF PROMISSORY NOTE
EXHIBIT F – INTENTIONALLY OMITTED
EXHIBIT G – TRANSFER AUTHORIZER DESIGNATION
EXHIBIT H – BORROWER’S CERTIFICATE
EXHIBIT I – LOAN CONSTANT CERTIFICATE
EXHIBIT J – US TAX COMPLIANCE CERTIFICATES


i

--------------------------------------------------------------------------------




LOAN AGREEMENT
(Secured Loan)
THIS LOAN AGREEMENT (“Agreement”) dated as of January 14, 2014 by and among KBS
SOR PLAZA BELLEVUE, LLC, a Delaware limited liability company (“Borrower”), each
of the financial institutions initially a signatory hereto together with their
assignees under Section 13.13 (“Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as contractual representative of the Lenders to the
extent and in the manner provided in Article 12 (in such capacity, together with
its successors and assigns, “Administrative Agent”).
R E C I T A L S
A.
Borrower owns or will own (i) a 16-story office building containing
approximately 345,586 net rentable square feet located at 10900 NE 8th Street,
Bellevue, Washington, (ii) a 10-story office building containing approximately
144,510 net rentable square feet located at 10800 NE 8th Street, Bellevue,
Washington, and (iii) a related parking structure (collectively, the
“Property”), which Property is more specifically described on Exhibit A hereto.

B.
Borrower desires to borrow from Lenders and Lenders agree to loan to Borrower,
an amount up to $111,000,000.00 (the “Loan”), subject to the terms and
conditions contained herein.

C.
The Loan will be secured by a first lien on the Property in favor of
Administrative Agent, for the benefit of Lenders.

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:
ARTICLE 1

DEFINITIONS
1.1
DEFINED TERMS. The following capitalized terms generally used in this Agreement
shall have the meanings defined or referenced below. Certain other capitalized
terms used only in specific sections of this Agreement are defined in such
sections.

“Accommodation Obligations” – as applied to any Person, means (a) any
Indebtedness of another Person in respect of which that Person is liable,
including, without limitation, any such Indebtedness directly or indirectly
guaranteed, endorsed (otherwise than for collection or deposit in the ordinary
course of business), co-made or discounted or sold with recourse by that Person,
or in respect of which that Person is otherwise directly or indirectly liable
including in respect of any partnership in which that Person is a general
partner; and (b) any Contractual Obligations (contingent or otherwise) of such
Person arising through any agreement to purchase, repurchase or otherwise
acquire such Indebtedness or any security therefor, or to provide funds for the
payment or discharge thereof (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, or other financial condition, or to make payment other than for
value received.
“Accountants” – means any “big four” accounting firm or another firm of
certified public accountants of national standing, if any, selected by Borrower
and acceptable to Administrative Agent.
“ADA” – means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.,
as now or hereafter amended or modified.
“Administrative Agent” – means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 12.14.



--------------------------------------------------------------------------------




“Affiliates” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of all interests
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting interests or by contract or otherwise,
or (b) the ownership of a general partnership interest or a limited partnership
interest (or other ownership interest) representing ten percent (10%) or more of
the outstanding limited partnership interests or other ownership interests of
such Person. In no event shall Administrative Agent or any Lender be an
Affiliate of Borrower.
“Aggregate Commitment” means, the sum of each Lender’s Commitment Amount,
initially totaling $111,000,000, and subject to reduction in accordance with the
terms of this Agreement.
“Agreement” – shall have the meaning given to such term in the preamble hereto.
“Allocated Share” – means at any time and from time to time, an amount expressed
as a percentage that is calculated by dividing the cost basis of the Property by
the cost basis of all real property owned directly or indirectly by KBS REIT or
the KBS SOR Limited Partnership.
“Amortization Payment Amount” – means an amount equal to the principal portion
of a level monthly payment assuming (i) mortgage-style amortization of the
Aggregate Commitment commencing on the date on which the first amortization
payment is due pursuant to the terms of Section 2.8(f), (ii) a thirty (30) year
amortization schedule and (iii) an interest rate of six and one-half percent
(6.5%).
“Appraisal” – means a written appraisal prepared by an independent MAI appraiser
acceptable to Administrative Agent and subject to Administrative Agent’s
customary independent appraisal requirements and prepared in compliance with all
applicable regulatory requirements, including the Financial Institutions
Recovery, Reform and Enforcement Act of 1989, as amended from time to time.
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Appraised Value” – means the fair market value of the Property on an “as-is”
basis, as reflected in the then most recent Appraisal of the Property, as
adjusted, if applicable, by Administrative Agent based upon its internal review
of such Appraisal.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Approved Lease” – means (i) any Leases existing as of the date hereof, and (ii)
any Lease modifications or new Leases entered into in accordance with Section
9.3; (including any Leases not requiring approval or deemed approved
thereunder); provided, however, any Lease described in the foregoing subclauses
(i) and (ii) shall cease to be an “Approved Lease”, for all relevant
calculations under this Agreement and any other Loan Document or Other Related
Document, if, as of the date of such calculation: (a) the tenant thereunder
becomes insolvent or seeks relief

2

--------------------------------------------------------------------------------




under the Bankruptcy Code or any other debtor relief laws, (b) a material
default has occurred under such Lease (after expiration of any applicable notice
or cure period provided therein), or (c) such Lease has been terminated or the
tenant has provided notice of an intent to terminate.
“Assignment and Assumption Agreement” – means an Assignment and Assumption
Agreement among a Lender, an Assignee and Administrative Agent, substantially in
the form of Exhibit D.
“Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.
“Borrower” – shall have the meaning given to such term in the preamble hereto.
“Borrower’s Certificate” – shall have the meaning given to such term in
Section 10.1(c).
“Business Day” means: (a) for all purposes other than as set forth in clause (b)
below, any day, except a Saturday, Sunday or any other day on which commercial
banks in New York, New York are authorized or required by law to close; and (b)
with respect to the determination of any LIBO Rate, any day that is a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.
“Calculated Interest Rate” is the rate of interest equal to the sum of: (a) the
Spread, plus (b) the LIBO Rate.
“Cap Ex/Deferred Maintenance Holdback” – means an amount equal to $1,740,000,
which amount shall be disbursed in accordance with Section 3.4.
“Capital Leases”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a lease on the balance sheet of that
Person.
“Cash Flow Gross Operating Income” – shall mean the sum of any and all amounts,
payments, fees, rentals, additional rentals, expense reimbursements (including,
without limitation, all reimbursements by tenants, lessees, licensees and other
users of the Property) discounts or credits to Borrower, income, interest and
other monies directly or indirectly received by or on behalf of or credited to
Borrower from any person with respect to Borrower’s ownership, use, development,
operation, leasing, franchising, marketing or licensing of the Property,
including, without limitation, from parking operations. Cash Flow Gross
Operating Income shall be computed on a cash basis and shall include all amounts
actually received in the relevant period whether or not such amounts are
attributable to a charge arising in such period.
“Cash Flow Sweep” – shall have the meaning given to such term in Section 8.1.
“Collateral” – means the Property and any personal property or other collateral
with respect to which a Lien or security interest was granted to Administrative
Agent, for the benefit of Lenders, pursuant to the Loan Documents.
“Commitment” – means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to Section 3.3 and Section 12.3, in an amount up to, but
not exceeding the amount set forth for such Lender on Schedule 1.1 attached
hereto as such Lender’s “Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement, as the same may be reduced from time to
time pursuant to the terms of this Agreement or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.13.

3

--------------------------------------------------------------------------------




“Concessions” shall mean all free rent periods and abatements or expenses paid
or foregone by Borrower directly to or on behalf of any tenant for the purpose
of inducing such tenant to enter into a lease, including, without limitation,
moving expenses, and/or assumptions or buyouts of the tenant’s obligations under
other leases. Concessions shall also include any above-market tenant improvement
allowances and costs (the term “above-market” shall be understood to mean
amounts in excess of those assumed as the current market amounts for comparable
space in the same real estate sub-market as determined by Borrower in a manner
acceptable to Administrative Agent). All Concessions shall be amortized over the
full lease term with annual amortization only to be deducted for the purpose of
determining Net Operating Income. (Example: Concessions in the form of
above-market “tenant improvements” for a five year lease total $100,000; the
annualized deduction in determining Net Operating Income shall be $20,000.)
“Contaminant” means any pollutant (as that term is defined in 42 U.S.C.
9601(33)) or toxic pollutant (as that term is defined in 33 U.S.C. 1362(13)),
hazardous substance (as that term is defined in 42 U.S.C. 9601(14)), hazardous
chemical (as that term is defined by 29 CFR Section 1910.1200(c)), toxic
substance, hazardous waste (as that term is defined in 42 U.S.C. 6903(5)),
radioactive material, special waste, petroleum (including crude oil or any
petroleum-derived substance, waste, or breakdown or decomposition product
thereof), any constituent of any such substance or waste, including, but not
limited to, polychlorinated biphenyls and asbestos, or any other substance or
waste deleterious to the environment the release, disposal or remediation of
which is now or at any time becomes subject to regulation under any Hazardous
Materials Laws, along with all Hazardous Materials.
“Contractual Obligation” means, as applied to any Person, any provision of any
securities issued by that Person or any indenture, mortgage, lease, contract,
undertaking, document or instrument to which that Person is a party or by which
it or any of its properties is bound, or to which it or any of its properties is
subject (including, without limitation, any restrictive covenant affecting such
Person or any of its properties).
“Debit Account” means Wells Fargo account number 4123956542 in the name of
Borrower.
“Debt Service Coverage Ratio” – means the ratio of (a) Net Operating Income for
the Property (for the calendar quarter ended immediately prior to the date of
determination), to (b) an annual interest payment calculated by multiplying (i)
an interest rate per annum equal to the greatest of (A) an interest rate equal
to the Calculated Interest Rate as of the date which is thirty (30) days prior
to the Initial Maturity Date or First Extended Maturity Date, as applicable
(B)(1) the prevailing rate on United States Treasury bonds, with a maturity of
ten (10) years on the date which is thirty (30) days prior to the Initial
Maturity Date or the First Extended Maturity Date, as applicable plus (2) the
Spread, and (C) eight percent (8.00%), times (ii) the amount of the Aggregate
Commitment as of (x) the Initial Maturity Date, with respect to the First
Extension Option and (y) the First Extended Maturity Date, with respect to the
Second Extension Option.
“Deed of Trust” means the Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, executed by Borrower, as Trustor, to
Chicago Title Company of Washington, as Trustee, in favor of to Administrative
Agent, for the benefit of Lenders, as Beneficiary, as hereafter amended,
supplemented, replaced or modified.
“Default” – shall have the meaning given to such term in Section 11.1.
“Default Rate” – is a rate of interest per annum five percent (5%) in excess of
the applicable Effective Rate in effect from time to time.
“Defaulting Lender” – means any Lender which (i) fails or refuses to perform any
of its obligations under this Agreement or any other Loan Document to which it
is a party within the time period specified for performance of such obligation
or, if no time period is specified, if such failure or refusal continues for a
period of five (5) Business Days after notice from Administrative Agent, (ii)

4

--------------------------------------------------------------------------------




notifies Borrower, Administrative Agent or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
makes a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit, (iii) fails, within three (3) Business Days after
request by Administrative Agent, to confirm that it will comply with the terms
of this Agreement relating to its obligations to fund disbursements of the Loan,
or (iv) (A) becomes or is insolvent or has a parent company that has become or
is insolvent or (B) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
“Distributions”, with respect to Borrower, means any distribution of money to
any equity owner or Affiliate of Borrower, whether in the form of earnings,
income or other proceeds, repayment of any principal or interest on any loan or
other advance made to Borrower by any such equity owner or Affiliate, or any
loan or advance by Borrower of any funds to any such equity owner or Affiliate.
“Dollars” and “$” – means the lawful money of the United States of America.
“Effective Date” – means the date on which Lenders make the initial disbursement
of Loan proceeds hereunder.
“Effective Gross Income” means the sum of (a) total monthly base rent payable,
as of the applicable date of determination and at the Net Effective Rental Rate,
by tenants under Approved Leases multiplied by twelve (12), excluding security
or other deposits, late fees, lease termination or other similar charges,
delinquent rent recoveries, unless previously reflected in reserves, or any
other items of a non-recurring nature; plus (b) monthly expense reimbursements
payable by such tenants multiplied by twelve (12).
“Effective Rate” – means the rate of interest calculated in accordance with
Section 2.7(e), which shall be effective from and after the Effective Date.
“Eligible Assignee” –means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) Administrative Agent and (ii) unless a Default or Potential Default exists,
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of Borrower’s Affiliates.
“Environmental Laws” – shall have the meaning given to such term in
Section 6.19.
“ERISA” – means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
“Excluded Taxes” – means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loan or such Lender’s
Commitment pursuant to an Applicable Law in effect on the date on which

5

--------------------------------------------------------------------------------




(i) such Lender acquires such interest in the Loan or such Lender’s Commitment
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 3.8, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 3.8(g)
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Exit Fee” – shall have the meaning given to such term in Section 2.8(e).
“FATCA” - means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” – means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent.
“Fee Letter” – shall have the meaning given to such term in Section 2.2.
“Fees” – means the fees and commissions provided for or referred to in Section
2.2 and any other fees payable by Borrower hereunder, under any other Loan
Document or under the Fee Letter.
“First Extended Maturity Date” – shall mean January 14, 2018.
“First Extension Option” – shall have the meaning given to such term in Section
2.6.
“Foreign Lender” – means (a) if Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.
“Free Cash Flow” means, for a particular period, Cash Flow Gross Operating
Income for such period minus (a) debt service on the Loan and the Mezzanine Loan
for such period, (b) any Permitted Operating Expenses actually incurred for such
period, (c) the REIT Operating Expenses for such period, (d) funds reserved for
payment of accrued taxes and insurance for such period, and (e) any other
expenses relating to the Property actually incurred for such period, provided
such expenses are approved, in advance, by Administrative Agent, which approval
shall not be unreasonably withheld, conditioned or delayed.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funding Date” – shall have the meaning given to such term in Section 3.6.
“GAAP” – means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168,

6

--------------------------------------------------------------------------------




“The FASB Accounting Standards Codification”) or in such other statements by
such other entity as may be approved by a significant segment of the accounting
profession in the United States of America, which are applicable to the
circumstances as of the date of determination.
“Governmental Authority” – means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
“Gross Operating Income” – shall mean the sum of any and all amounts, payments,
fees, rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Property) discounts or credits to Borrower, income, interest and other
monies directly or indirectly received by or on behalf of or credited to
Borrower from any person with respect to Borrower’s ownership, use, development,
operation, leasing, franchising, marketing or licensing of the Property,
including, without limitation, from parking operations. Gross Operating Income
shall be computed on a basis consistent with GAAP, as adjusted to remove any
impact from straight line rent leveling adjustments required under GAAP and the
amortization of intangibles pursuant to FASB ASC 805.
“Guarantor” – means KBS SOR Properties, LLC, a Delaware limited liability
company, and any other person or entity who, or which, in any manner, is or
becomes obligated to Lenders under any guaranty now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).
“Hazardous Materials” – means any oil, flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including, without limitation, any
substances which are “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances,” “wastes,” “regulated substances,” “industrial
solid wastes,” or “pollutants” under the Hazardous Materials Laws, as described
below, and/or other applicable environmental laws, ordinances and regulations.
“Hazardous Materials Indemnity Agreement” – means the Hazardous Materials
Indemnity Agreement executed by Borrower for the benefit of Administrative Agent
and Lenders dated on or about the date hereof, as the same may be amended,
modified or replaced from time to time.
“Hazardous Materials Laws” – means all laws, ordinances and regulations relating
to Hazardous Materials, including, without limitation: the Clean Air Act, as
amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the
Comprehensive Environment Response, Compensation and Liability Act of 1980, as
amended (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, as amended, 42 U.S.C. Section 300f et seq.; and all comparable state
and local laws, laws of other jurisdictions or orders and regulations.
“Holdback” – means the aggregate amount of $3,000,000, comprised of (i) the Cap
Ex/Deferred Maintenance Holdback and (ii) the Leasing Holdback.
“Indebtedness”, as applied to any Person (and without duplication), means
(a) the principal amount of all indebtedness of such Person for borrowed money,
whether or not subordinated and whether with or without recourse beyond any
collateral security, (b) the principal amount of all indebtedness of such Person
evidenced by securities or other similar instruments, (c) all reimbursement
obligations and other liabilities of such Person with respect to letters of
credit or banker’s acceptances issued for such Person’s account, (d) all
obligations of such Person to pay

7

--------------------------------------------------------------------------------




the deferred purchase price of property or services, (e) all obligations in
respect of both operating and Capital Leases of such Person, (f) all
Accommodation Obligations of such Person, (g) all indebtedness, obligations or
other liabilities of such Person or others secured by a Lien on any asset of
such Person, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of, such Person (including, without
limitation, the principal amount of any assessment or similar indebtedness
encumbering any property (except for non-delinquent, accrued but unpaid real
estate taxes as provided under Section 9.13)), (h) all indebtedness, obligations
or other liabilities (other than interest expense liability) in respect of
interest rate swap, collar, cap or similar agreements providing interest rate
protection and foreign currency exchange agreements, (i) ERISA obligations
currently due and payable, and (j) without duplication or limitation, all
liabilities and other obligations included in the financial statements (or notes
thereto) of such Person as prepared in accordance with GAAP.
“Indemnified Taxes” – means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any other Loan Party under any Loan Document and (b) to the extent not
otherwise described in the immediately preceding clause (a), Other Taxes.
“Initial Maturity Date” – means January 14, 2017.
“Intercreditor Agreement” – means the Intercreditor Agreement, dated January 14,
2014, executed by Administrative Agent and Mezzanine Lender.
“KBS REIT” – means KBS Strategic Opportunity REIT, Inc., a Maryland corporation.
“Lease” – means a tenant lease of all or any portion of the Property.
“Leasing Holdback” – means an amount equal to $1,260,000, which amount shall be
disbursed in accordance with Section 3.4.
“Lender” – means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders”.
“Lending Office” – means, for each Lender, the office of such Lender specified
in the applicable Assignment and Assumption Agreement, or such other office of
such Lender as such Lender may notify Administrative Agent in writing from time
to time.
“Liabilities and Costs” – means all claims, judgments, liabilities, obligations,
responsibilities, losses, damages (including lost profits), punitive or treble
damages, costs, disbursements and expenses (including, without limitation,
reasonable attorneys’, experts’ and consulting fees and costs of investigation
and feasibility studies), fines, penalties and monetary sanctions, interest,
direct or indirect, known or unknown, absolute or contingent, past, present or
future.
“LIBO Rate” – is the rate of interest per annum determined by Administrative
Agent on the basis of the rate for United States dollar deposits for delivery on
the first (1st) day of each LIBO Rate Period, for a period approximately equal
to such LIBO Rate Period, as reported on Reuters Screen LIBOR01 Page (or any
successor page) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of the LIBO Rate Period (or if not so reported, then as
determined by Administrative Agent from another recognized source or interbank
quotation).

8

--------------------------------------------------------------------------------




“LIBO Rate Period” – is a period commencing on the first (1st) Business Day of a
calendar month and continuing to, but not including, the first (1st) Business
Day of the next calendar month; provided, however, no LIBO Rate Period shall
extend beyond the Maturity Date.
“LIBO Rate Portion” – is the principal balance of the Loan which is subject to a
Calculated Interest Rate. In the event Borrower is subject to a principal
amortization schedule under the terms and conditions of the Loan Documents, the
LIBO Rate Portion shall in no event exceed the maximum outstanding principal
balance which will be permissible on the last day of the LIBO Rate Period.
“LIBO Rate Price Adjustment” – has the meaning given to such term in Section
2.7(f).
“Lien” – means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a “true” lessor pursuant to Section 9408 (or a successor section) of
the Uniform Commercial Code) naming the owner of the asset to which such Lien
relates as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction.
“Loan” – means the cumulative principal amount of up to One Hundred Eleven
Million Dollars ($111,000,000).
“Loan Constant” – means a fraction, expressed as a percentage, determined by
dividing the Net Operating Income of the Property by the outstanding principal
amount of the Loan at the time of determination.
“Loan Constant Certificate” – shall have the meaning given to such term in
Section 8.1.
“Loan Documents” – means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.
“Loan Party” – means Borrower and any other person or entity obligated under the
Loan Documents or Other Related Documents.
“Loan-to-Value Percentage” – means the Aggregate Commitment as a percentage of
the Appraised Value of the Property.
“Major Agreements” – means, at any time, (a) each cross-easement, restrictions
or similar agreement encumbering or affecting the Property and any adjoining
property, and (b) each property management agreement and leasing agreement with
respect to the Property entered into with any Person.
“Major Lease” means any Lease (or collection of Leases to one tenant) (a) which
encumbers greater than fifteen thousand (15,000) square feet of the total net
rentable area of the Property (as of the date of determination), or (b) under
which the Net Effective Rental Rate is less than eighty-five percent (85%) of
the amount assumed for such Lease in the then most recent Appraisal.
“Manager” means KBS Capital Advisors LLC.

9

--------------------------------------------------------------------------------




“Management Agreement” means the Advisory Agreement between Manager and KBS
REIT, dated October 8, 2013.
“Material Adverse Effect” means (a) with respect to Borrower, a material adverse
effect upon the condition (financial or otherwise), operations, performance,
properties or prospects of Borrower that could reasonably be expected to impair,
to a material extent, Borrower’s ability to perform its obligations under the
Loan Documents; and (b) with respect to the Property, a material adverse effect
upon the physical condition of the Property, or upon its operations, performance
or prospects, that reduces the Appraised Value of the Property to an amount that
is less than eighty percent (80%) of the Appraised Value of the Property as of
the date hereof. The phrase “has a Material Adverse Effect” or “will result in a
Material Adverse Effect” or words substantially similar thereto shall in all
cases be intended to mean “has resulted, or will or could reasonably be
anticipated to result, in a Material Adverse Effect”, and the phrase “has no (or
does not have a) Material Adverse Effect” or “will not result in a Material
Adverse Effect” or words substantially similar thereto shall in all cases be
intended to mean “does not or will not or could not reasonably be anticipated to
result in a Material Adverse Effect”.
“Maturity Date” – means the Initial Maturity Date, the First Extended Maturity
Date or the Second Extended Maturity Date, as applicable.
“Maximum Loan-to-Value Percentage” – means sixty percent (60.0%).
“Mezzanine Borrower” – means KBS SOR Acquisition XXVI, LLC, a Delaware limited
liability company, which is the sole member of Borrower.
“Mezzanine Lender” – means SBAF Mortgage Fund I/Holding – Plaza, LLC, a Florida
limited liability company, as successor by assignment from SBAF Mortgage Fund
I/LENDER, LLC, a Florida limited liability company.
“Mezzanine Loan” – means the loan in the original principal amount of up to
$30,000,000 made or to be made by Mezzanine Lender to Mezzanine Borrower, which
loan is secured or to be secured by a pledge of Mezzanine Borrower’s membership
interest in Borrower pursuant to the terms of the Mezzanine Loan Documents and
in accordance with the terms and conditions of the Intercreditor Agreement.
“Mezzanine Loan Documents” – means the documents identified as “Mezzanine Loan
Documents” on Exhibit C of the Intercreditor Agreement.
“Minimum Loan Constant” – means nine percent (9%).
“Net Effective Rental Rate” means the actual recurring contractual base rental
payment required to be paid by a tenant under a Lease, taking into account any
adjustment regarding Concessions.
“Net Operating Income” shall mean, as of any date of determination (such date,
the “Reference Date”), (a) Gross Operating Income for the immediately preceding
calendar quarter (the “Calculation Period”) (excluding, however, any Gross
Operating Income received from tenants under Leases that are not Approved Leases
as of the Reference Date) and (i) adjusted downwards by Administrative Agent in
accordance with the definition of “Concessions” and (ii) adjusted upward to give
credit for rents of tenants in possession but not paying rent due to a free rent
period (provided, the amount credited in the foregoing subclause (ii) shall be
the monthly rent, at the monthly Net Effective Rental Rate, that the applicable
tenant is required to pay during the first month in which it is required to pay
rent under its Lease), provided such tenant will commence paying rent within six
(6) months after the last day of the Calculation Period, multiplied by four (4);
minus (b) the actual reasonable Operating Expenses for the immediately preceding
calendar quarter multiplied by four (4).

10

--------------------------------------------------------------------------------




“Non-Pro Rata Advance” – shall mean a Protective Advance or a disbursement under
the Loan with respect to which fewer than all Lenders have funded their
respective Pro Rata Shares in breach of their obligations under this Agreement.
“Note” or “Notes” – means each Secured Promissory Note, collectively in the
original principal amount of the Loan, executed by Borrower and payable to the
order of a Lender, together with such other replacement notes as may be issued
from time to time pursuant to Section 13.13, as hereafter amended, supplemented,
replaced or modified.
“Obligations” means, from time to time, all Indebtedness of Borrower owing to
Lenders, to any Person entitled to indemnification pursuant to Section 13.1, or
to any of their respective successors, transferees or assigns, of every type and
description, whether or not evidenced by any note, guaranty or other instrument,
arising under or in connection with this Agreement or any other Loan Document,
whether or not for the payment of money, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable fees and disbursements of expert witnesses and
other consultants, and any other sum now or hereinafter chargeable to Borrower
under or in connection with this Agreement or any other Loan Document.
(Notwithstanding the foregoing definition of “Obligations”, Borrower’s
obligations under any environmental indemnity agreement constituting a Loan
Document, or any environmental representation, warranty, covenant, indemnity or
similar provision in this Agreement or any other Loan Document, shall be secured
by the Property only to the extent, if any, specifically provided in the Deed of
Trust).
“Operating Expenses” – means all actual reasonable operating expenses of the
Property, including, without limitation, those for maintenance, property
management (subject to an imputed minimum equal to the greatest of (a) the
management fees assumed in the most recent Appraisal of the Property, (b) the
actual management fees (which shall include salaries and overhead shown on the
property operating statement) during the applicable period, or (c) two percent
(2.00%) of Effective Gross Income), repairs, annual taxes, bond assessments,
ground lease payments (if any), insurance, utilities and other annual expenses
(but not costs of tenant retrofit, lease commission, capital improvements or
capital repairs) and non-capital reserves that are customary and standard for
properties of the same type as the Property. Operating Expenses shall not
include (i) any interest or principal payments on the Loan and the Mezzanine
Loan, (ii) any allowance for depreciation or amortization, or any other non-cash
expenses, (iii) impairments of value on a book basis or (iv) any taxes payable
by KBS REIT or KBS Strategic Opportunity Limited Partnership on portfolio
income. Recurring expenses, which are not paid monthly, shall be accounted for
monthly, without duplication, on an accrual basis. Upon Borrower’s request,
Administrative Agent, in its discretion, may approve adjustments to Operating
Expenses to account for seasonal or extraordinary expenses that, taking into
account the average over the prior three (3) calendar years, could overstate
Operating Expenses upon annualizing such expenses.
“Operating Statement” – shall have the meaning given to such term in
Section 10.1.
“Other Connection Taxes” – means with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loan or Loan Document).
“Other Related Documents” – means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents,
all of which do not constitute “Loan Documents”.

11

--------------------------------------------------------------------------------




The Other Related Documents include, without limitation, any Swap Agreement and
documents evidencing any such Swap Agreement.
“Other Taxes” –means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Participant” – shall have the meaning given to such term in Section 13.13.
“Permit” – means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
“Permitted Liens” – means:
(a)
Liens (other than environmental Liens and any Lien imposed under ERISA) for
taxes, assessments or charges of any Governmental Authority for claims not yet
due;

(b)
Any laws, ordinances or regulations affecting the Property;

(c)
Liens imposed by laws, such as mechanics’ liens and other similar liens, arising
in the ordinary course of business which secure payment of obligations not more
than thirty (30) days past due;

(d)
All matters shown on the Title Policy as exceptions to coverage thereunder;

(e)
Liens in favor of Administrative Agent, for the benefit of Lenders, under the
Deed of Trust;

(f)
All existing Leases at the Property and any future Leases at the Property
entered into in accordance with this Agreement; and

(g)
Liens in favor of Wells Fargo Bank, National Association, relating to any Swap
Agreement, which liens shall be pari passu with the liens of all other Secured
Obligations, as such term is defined in the Deed of Trust.

“Permitted Operating Expenses” – shall mean the following expenses to the extent
that such expenses are reasonable in amount and customary for properties of the
same type as the Property: (i) taxes and assessments imposed upon the Property
to the extent that such taxes and assessments are required to be paid by
Borrower and are actually paid or reserved for by Borrower; (ii) bond
assessments; (iii) insurance premiums for casualty insurance (including, without
limitation, earthquake and terrorism coverage) and liability insurance carried
in connection with the Property to the extent that such premiums are actually
paid or reserved for by Borrower, provided, however, if any, insurance is
maintained as part of a blanket policy covering the Property and other
properties, the insurance premium included in this subparagraph shall be the
premium fairly allocable to the Property; and (iv) operating expenses and
capital expenditures incurred by Borrower for the management, operation,
cleaning, leasing, maintenance and repair of the Property in the ordinary
course. Permitted Operating Expenses shall not include any interest or principal
payments on the Loan or any allowance for depreciation.
“Person” – means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

12

--------------------------------------------------------------------------------




“Potential Default” – means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.
“Price Adjustment Date” – shall have the meaning given to such term in
Section 2.7(f).
“Principal Office” – means the office of Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402 1916, or any other
subsequent office that Administrative Agent shall have specified as the
Principal Office by written notice to Borrower and Lenders.
“Proceedings” means, collectively, all actions, suits, arbitrations and
proceedings, at law, in equity or otherwise, before, and investigations
commenced or threatened by or before, any court or Governmental Authority with
respect to a Person.
“Property”– shall have the meaning given to such term in Recital A.
“Pro Rata Share” – means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be calculated based upon each
Lender’s outstanding Commitment (i.e., advanced to Borrower) in effect
immediately prior to such termination or reduction.
“Protective Advance” – shall mean any advances made by Administrative Agent in
accordance with the provisions of Section 12.7(e) to protect the Collateral
securing the Loan.
“Recipient” – means (a) Administrative Agent and (b) any Lender, as applicable.
“Regulatory Change” - means, with respect to any Lender, any change effective
after the Effective Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.
“Regulatory Costs” – are, collectively, future, supplemental, emergency or other
increases in the Reserve Percentage or the FDIC assessment rates, or any other
new or increased requirements or costs imposed by any domestic or foreign
governmental authority to the extent that they are attributable to a Lender
having entered into the Loan Documents or the performance of a Lender’s
obligations thereunder, and which result in a reduction in such Lender’s rate of
return from the Loan, such Lender’s rate of return on overall capital or any
amount due and payable to such Lender under any Loan Document. Regulatory Costs
shall not, however, include any requirements or costs that are incurred or
suffered by a Lender as a direct result of such Lender’s willful misconduct or
negligence.
“REIT Operating Expenses” means the Allocated Share of all actual costs,
expenses and/or amounts incurred by, or payable or reimbursable by, KBS REIT or
KBS SOR Limited Partnership

13

--------------------------------------------------------------------------------




for any of the following: (a) charges and fees charged by banks, audit fees, tax
preparation fees, legal fees, transfer agent fees, accounting consulting fees
related to emerging technical pronouncements, tax consulting fees relating to
Real Estate Investment Trust issues, due diligence costs and fees arising from
the state and local taxes, fees and expenses incurred in connection with annual
corporate filings, and local, state and federal income taxes, and (b)
professional fees related to corporate structuring and/or filings, consulting
fees and filing fees arising from SEC reporting requirements including, without
limitation, 10K filings, 10Q filings, and 8k filings, consulting fees and other
fees and costs related to Sarbanes-Oxley 404, Dodd-Frank Wall Street Reform and
Consumer Protection Act or any other similar compliance requirements.
“Release” means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment or into or out of any property, including the movement of
Contaminants through or in the air, soil, surface water, groundwater or
property.
“Remedial Action” means any action required by applicable Hazardous Materials
Laws to (a) clean up, remove, treat or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent the Release or
threat of Release or minimize the further Release of Hazardous Materials so they
do not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment; or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care.
“Requirements of Law” – means, as to any entity, the charter and by-laws,
partnership agreement or other organizational or governing documents of such
entity, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such entity or any of its property or to which such entity or
any of its property is subject, including without limitation, applicable
securities laws and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or occupational safety or health
law, rule or regulation.
“Requisite Lenders” – means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66-2/3% of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of the Loan of Lenders shall be redetermined,
for voting purposes only, to exclude the Pro Rata Shares of the Loan of such
Defaulting Lenders, and (b) at all times when two or more Lenders are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders.
“Reserve Percentage” – is at any time the percentage announced within
Administrative Agent as the reserve percentage for the Loan under Regulation D,
or other regulations from time to time in effect concerning reserves for
Eurocurrency Liabilities as defined in Regulation D from related institutions as
though Administrative Agent were in a net borrowing position, as promulgated by
the Board of Governors of the Federal Reserve System, or its successor.
“Second Extended Maturity Date” – shall mean January 14, 2019.
“Second Extension Option” – shall have the meaning given to such term in Section
2.6.
“Secondary Loan” – shall have the meaning given to such term in Section 9.21(b).
“Secured Swap Obligations” – means all liabilities of Borrower under any Swap
Agreement entered into with respect to the Loan with Wells Fargo (or an
Affiliate of Wells Fargo). If the counterparty to a Swap Agreement is another
Lender (or an Affiliate of Lender), the liabilities of

14

--------------------------------------------------------------------------------




Borrower thereunder shall not constitute “Secured Swap Obligations” hereunder
unless and until such liabilities are approved by Administrative Agent certified
as such in writing to Administrative Agent by Borrower and such counterparty.
“Single Purpose Entity” means a corporation or other limited liability
organization which, at all times since its formation and thereafter, was and
will be organized solely for the purpose of acquiring and developing its
interest in the Property.
“SNDA” – means a Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement in the form of Exhibit C
hereto, or in such other form as may be approved by Administrative Agent.
“Solvent” means, as to any Person at the time of determination, that such Person
(a) owns property the value of which (both at fair valuation and at present fair
salable value and taking into account (i) the value of such Person’s rights of
reimbursement, contribution, subrogation and indemnity against any other Person,
and (ii) the value of any property, owned by another Person, that secures any
liabilities of the Person whose Solvency is being determined) is equal to or
greater than the amount required to pay all of such Person’s liabilities
(including contingent liabilities and debts); (b) is able to pay all of its
debts as such debts mature; and (c) has capital sufficient to carry on its
business and transaction and all business and transactions in which it is about
to engage.
“Spread” – means one and nine-tenths percent (1.90%).
“Subdivision Map” – shall have the meaning given to such term in Section 9.5.
“Swap Agreement” – means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code, entered into by Borrower and a Lender (or with another
financial institution which is reasonably acceptable to Administrative Agent),
together with all modifications, extensions, renewals and replacements thereof.
“Taxes” –means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to, tax
or penalties applicable thereto.
“Termination Payments” – means any sums received by Borrower in consideration of
any termination (or release of discharge of any lessee), modification or
amendment of any Lease.
“Termination Payment Account” – shall have the meaning given to such term in
Section 9.3(d).
“Title Policy” – means the ALTA Lender’s Policy of Title Insurance to be issued
by Chicago Title Insurance Company with respect to the Property, together with
any endorsements which Administrative Agent may require. Such policy shall,
insure Administrative Agent, for the benefit of Lenders, in the aggregate
principal amount of the Loan, of the validity and priority of the liens of the
Deed of Trust on the Property, subject only to matters approved by
Administrative Agent in writing.
“Transfer” – means any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Wells Fargo” – shall have the meaning given to such term in the preamble
hereto.

15

--------------------------------------------------------------------------------




“Wells Fargo Customer In Good Standing” means a Person (i)(A) which is directly
(or indirectly through a Person that is controlled or controls) a customer of
Wells Fargo and/or any Affiliate thereof, either currently or previously, (B)
which is not and was not ever the subject of a case, proceeding or other action,
whether voluntary or involuntary, under any existing or future law of any
jurisdiction relating to bankruptcy, insolvency, reorganization or relief of
debtors or a workout or restructuring on account of its obligations and
liabilities to Wells Fargo and/or such Affiliate thereof, and (C) which
otherwise paid and performed all of its obligations and liabilities to Wells
Fargo and/or such Affiliate thereof in accordance with the respective terms
thereof, or (ii) which is not a customer of Wells Fargo, but which otherwise
meets Wells Fargo’s underwriting criteria to be a borrower/customer of Wells
Fargo and/or its Affiliates or is otherwise acceptable to Wells Fargo.
“Withholding Agent” – means (a) Borrower, (b) any other Loan Party and (c)
Administrative Agent, as applicable.
1.2
SCHEDULES AND EXHIBITS INCORPORATED. Schedules 1.1, 6.3, 6.11, 6.24, and 7.1 and
Exhibits A, B, C, D, E, F, G, H, I and J and all attached hereto, are hereby
incorporated into this Agreement.

ARTICLE 2
LOAN
2.1
LOAN. By and subject to the terms of this Agreement, Administrative Agent and
Lenders have agreed to make a loan to Borrower in the aggregate principal sum of
up to One Hundred Eleven Million Dollars ($111,000,000), which Loan shall be
evidenced by the Notes. The Notes shall be secured, in part, by the Deed of
Trust encumbering the Property. The Loan shall be used for purposes as are more
specifically described herein.

2.2
LOAN FEES. Borrower shall pay to Administrative Agent, at Loan closing, a loan
fee as set forth in a separate letter agreement between Borrower and
Administrative Agent. Additionally, Borrower shall pay to Administrative Agent
for Administrative Agent’s sole benefit certain other fees, each in the amount
and at the times as set forth in a separate letter agreement between Borrower
and Administrative Agent dated the date hereof (the “Fee Letter”).

2.3
LOAN DOCUMENTS. Borrower shall execute and deliver to Administrative Agent (or
cause to be executed and delivered) concurrently with this Agreement each of the
documents, properly executed and in recordable form, as applicable, described in
Exhibit B as Loan Documents, together with those documents described in
Exhibit B as Other Related Documents.

2.4
EFFECTIVE DATE. The date of the Loan Documents is for reference purposes only.
The effective date of delivery and transfer to Administrative Agent of the
security under the Loan Documents and of Borrower’s and Lenders’ obligations
under the Loan Documents shall be the Effective Date.

2.5
MATURITY DATE. The outstanding balance of the Loan, together with all accrued
and unpaid interest and other amounts accrued and unpaid under the Loan
Documents, shall be payable in full on the Maturity Date.

2.6
EXTENSION OPTIONS.

(a)
First Extension Option. Borrower shall have the right to extend the Maturity
Date from the Initial Maturity Date to the First Extended Maturity Date (the
“First Extension Option”), subject to Borrower’s satisfaction of the following
conditions:


16

--------------------------------------------------------------------------------




(i)
Borrower shall give Administrative Agent written notice of Borrower’s request
for an extension of the Maturity Date not earlier than ninety (90) days, nor
later than forty-five (45) days, prior to the Initial Maturity;

(ii)
As of the date of such notice, and as of the Initial Maturity Date, there shall
exist no Default or Potential Default (provided that Borrower shall have an
opportunity to cure such Potential Default prior to the Initial Maturity Date to
the extent of applicable cure periods under this Agreement or the applicable
Loan Document);

(iii)
At Administrative Agent’s request, Borrower shall have caused to be issued to
Lenders, at Borrower’s sole cost and expense, appropriate endorsements to the
Title Policy which confirm the existence and priority of the Liens securing the
Obligations in connection with the requested extension;

(iv)
There shall have been no change in the financial condition of Borrower, or in
the condition of the Property from that which existed on the Effective Date,
which change, as determined by Administrative Agent in its reasonable
discretion, has a Material Adverse Effect;

(v)
The Loan-to-Value Percentage of the Property, based upon a new Appraisal
commissioned by Administrative Agent at Borrower’s sole cost and expense and
with a valuation date within sixty (60) days of the Initial Maturity Date, shall
not exceed the Maximum Loan-to-Value Percentage;

(vi)
The Net Operating Income from the Property shall be sufficient to yield a Debt
Service Coverage Ratio of not less than 1.25:1.00 as of the Initial Maturity
Date;

(vii)
Borrower shall have paid to Administrative Agent, for the ratable benefit of
Lenders, an extension fee in an amount equal to fifteen hundredths of one
percent (0.15%) of Aggregate Commitment as of the Initial Maturity Date; and

(viii)
The term of the Mezzanine Loan shall be concurrently extended; provided, if all
other conditions to the exercise of the First Extension Option in this Section
2.6(a) have been satisfied as of the Initial Maturity Date, then Mezzanine
Borrower shall be permitted to repay the Mezzanine Loan on the Initial Maturity
Date. If so repaid, the foregoing condition in this clause (viii) shall be
deemed waived by Administrative Agent.

Notwithstanding the foregoing, Borrower shall have the right (i) to repay
principal outstanding under the Loan, or (ii) to affirmatively elect to cancel
any undisbursed portion of the Aggregate Commitment, or (iii) any combination
thereof, in such amount as may be required to reduce the Aggregate Commitment,
as applicable, pursuant to this Section 2.6(a), to an amount such that Borrower
is in compliance with subsections (v) and (vi) above. Any repayment of principal
or cancellation of commitment pursuant to this Section 2.6(a) shall reduce the
Aggregate Commitment dollar for dollar and any sums repaid may not be
reborrowed. Except as modified by this Section 2.6(a), the terms and conditions
of this Agreement and the other Loan Documents shall remain unmodified and in
full force and effect.
(b)
Second Extension Option. Provided Borrower has exercised the First Extension
Option, Borrower shall have the right to extend the Maturity Date from the First
Extended Maturity Date to the Second Extended Maturity Date (the “Second
Extension Option”), subject to Borrower’s satisfaction of the following
conditions:


17

--------------------------------------------------------------------------------




(i)
Borrower shall give Administrative Agent written notice of Borrower’s request
for an extension of the Maturity Date not earlier than ninety (90) days, nor
later than forty-five (45) days, prior to the First Extended Maturity Date;

(ii)
As of the date of such notice, and as of the First Extended Maturity Date, there
shall exist no Default or Potential Default (provided that Borrower shall have
an opportunity to cure such Potential Default prior to the First Extended
Maturity Date to the extent of applicable cure periods under this Agreement or
the applicable Loan Document);

(iii)
At Administrative Agent’s request, Borrower shall have caused to be issued to
Lenders, at Borrower’s sole cost and expense, appropriate endorsements to the
Title Policy which confirm the existence and priority of the Liens securing the
Obligations in connection with the requested extension;

(iv)
There shall have been no change in the financial condition of Borrower, or in
the condition of the Property from that which existed on the Effective Date,
which change, as determined by Administrative Agent in its reasonable
discretion, has a Material Adverse Effect;

(v)
The Loan-to-Value Percentage of the Property, based upon a new Appraisal
commissioned by Administrative Agent at Borrower’s sole cost and expense and
with a valuation date within sixty (60) days of the First Extended Maturity
Date, shall not exceed the Maximum Loan-to-Value Percentage;

(vi)
The Net Operating Income from the Property shall be sufficient to yield a Debt
Service Coverage Ratio of not less than 1.25:1.00 as of the First Extended
Maturity Date;

(vii)
Borrower shall have paid to Administrative Agent, for the ratable benefit of
Lenders, an extension fee in an amount equal to fifteen hundredths of one
percent (0.15%) of Aggregate Commitment as of the First Extended Maturity Date;
and

(viii)
If the Mezzanine Loan is then outstanding, the term of the Mezzanine Loan shall
be concurrently extended; provided, if all other conditions to the exercise of
the Second Extension Option in this Section 2.6(b) have been satisfied as of the
First Extended Maturity Date, then Mezzanine Borrower shall be permitted to
repay the Mezzanine Loan on the First Extended Maturity Date. If so repaid, the
foregoing condition in this clause (viii) shall be deemed waived by
Administrative Agent.

Notwithstanding the foregoing, Borrower shall have the right (i) to repay
principal outstanding under the Loan, or (ii) to affirmatively elect to cancel
any undisbursed portion of the Aggregate Commitment, or (iii) any combination
thereof, in such amount as may be required to reduce the Aggregate Commitment,
as applicable, pursuant to this Section 2.6(b), to an amount such that Borrower
is in compliance with subsections (v) and (vi) above. Any repayment of principal
or cancellation of commitment pursuant to this Section 2.6(b) shall reduce the
Aggregate Commitment dollar for dollar and any sums repaid may not be
reborrowed. Except as modified by this Section 2.6(b), the terms and conditions
of this Agreement and the other Loan Documents shall remain unmodified and in
full force and effect.
2.7
INTEREST ON THE LOAN.


18

--------------------------------------------------------------------------------




(a)
Interest Payments. Interest accrued on the outstanding principal balance of the
Loan shall be due on the first day, and payable, in the manner provided in
Section 2.8, on the first Business Day, of each month commencing with the first
month after the Effective Date.

(b)
Default Interest. Notwithstanding the rates of interest specified in
Sections 2.7(e) below and the payment dates specified in Section 2.7(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Default Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is expressed, if not
paid within ten (10) days after demand, shall likewise, at the option of
Requisite Lenders, bear interest from and after demand at the Default Rate.

(c)
Late Fee. Borrower acknowledges that late payment to Administrative Agent will
cause Administrative Agent and Lenders to incur costs not contemplated by this
Agreement. Such costs include, without limitation, processing and accounting
charges. Therefore, if Borrower fails to pay interest due hereunder within
fifteen (15) days after such payment is due, then Borrower shall at,
Administrative Agent’s option, pay a late or collection charge equal to four
percent (4%) of the amount of such unpaid interest payment to Administrative
Agent (for the benefit of Lenders). Borrower and Administrative Agent agree that
this late charge represents a reasonable sum considering all of the
circumstances existing on the date hereof and represents a fair and reasonable
estimate of the costs that Administrative Agent and Lenders will incur by reason
of late payment. Borrower and Administrative Agent further agree that proof of
actual damages would be costly and inconvenient. Acceptance of any late charge
shall not constitute a waiver of the default with respect to the overdue
installment, and shall not prevent Administrative Agent from exercising any of
the other rights available hereunder or any other Loan Document. Such late
charge shall be paid without prejudice to any other rights of Administrative
Agent.

(d)
Computation of Interest. Interest shall be computed on the basis of the actual
number of days elapsed in the period during which interest or fees accrue and a
year of three hundred sixty (360) days on the principal balance of the Loan
outstanding from time to time. In computing interest on the Loan, the date of
the making of a disbursement under the Loan shall be included and the date of
payment shall be excluded. Notwithstanding any provision in this Section 2.7,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

(e)
Effective Rate. Provided no Default exists under this Agreement or under any
other Loan Document, the “Effective Rate” upon which interest shall be
calculated for the Loan shall, from and after the Effective Date of this
Agreement, be one or more of the following:

(i)
Initial Disbursement; Subsequent Disbursements During Any Calendar Month. For
the initial disbursement of principal under this Agreement, and for any
subsequent disbursements of principal during any calendar month, the Effective
Rate on such principal amount shall be the Calculated Interest Rate on the date
of disbursement as determined by Administrative Agent. Such Effective Rate shall
apply to such principal amount from the date of disbursement through and
including the date immediately preceding the first (1st) Business Day of the
next calendar month. On the first (1st) Business Day of the next calendar month,
any principal disbursed during the prior calendar month shall be added to (or
become) the LIBO Rate Portion for purposes of calculation of the Effective Rate
under subsection (ii) below.


19

--------------------------------------------------------------------------------




(ii)
Reset of Effective Rate. Commencing with the first (1st) Business Day of the
first (1st) calendar month after the initial disbursement of principal under
this Agreement, and continuing thereafter on the first (1st) Business Day of
each succeeding calendar month, the Effective Rate on the outstanding LIBO Rate
Portion under the Loan (i.e., all outstanding principal on such first (1st)
Business Day) shall be reset to the Calculated Interest Rate, as determined by
Administrative Agent on each such first (1st) Business Day.

(iii)
Calculated Interest Rate, Reset Daily. Notwithstanding subclause (ii) above,
Borrower, by written notice to Administrative Agent not less than three (3)
Business Days prior to the first (1st) Business Day of any LIBO Rate Period, may
elect that the Effective Rate for a one-month period (i.e. until the day
immediately preceding the first (1st) Business Day of the next calendar month),
for all or any part of the outstanding principal balance of the LIBO Rate
Portion, shall be the Calculated Interest Rate as determined by Administrative
Agent, reset daily. Each such election shall apply only to a single one-month
period. If Borrower makes this election for three (3) or more consecutive
one-month periods, or if Borrower makes this election for more than a total of
six (6) one-month periods during the term of the Note, THEN, the Effective Rate
for each additional one-month period shall be one quarter of one percent (0.25%)
plus the Calculated Interest Rate as determined by Administrative Agent, reset
daily. Subject to the above limitations on use of this election, any outstanding
principal for which an election for one-month was made, commencing on the first
(1st) Business Day of the calendar month succeeding the month for which the
election was made, shall have an Effective Rate of the Calculated Interest Rate
determined by Lender on such first (1st) Business Day. Such Effective Rate shall
apply to such principal through and including the day immediately preceding the
first (1st) Business Day of the next LIBO Rate Period. On such first (1st)
Business Day of the next LIBO Rate Period such principal shall be added to the
LIBO Rate Portion subject to reset pursuant to this Section.

(iv)
Requests. Any written request by Borrower to Administrative Agent shall be
delivered to Lender at the Minnesota Loan Center, 608 2nd Avenue S.,
Minneapolis, MN 55402, Attn: Zayra Guerrero, with a copy to Wells Fargo Bank,
Real Estate Group, Orange County, 2030 Main Street, Suite 800, Irvine, CA 92614,
Attention: Damon Smith, or at such other place as may be designated in writing
by Administrative Agent. Administrative Agent is authorized to rely upon the
telephonic request and acceptance of Robert Durand, Brian Ragsdale, Jeff Rader,
Stacie Yamane, Dave Snyder, Andree Ngo, Todd Smith and Tanya Fisher, as
Borrower’s duly authorized agents, or such additional authorized agents as
Borrower shall designate in writing to Administrative Agent. Borrower’s
telephonic notices, requests and acceptances shall be directed to such officers
of Administrative Agent as Administrative Agent may from time to time designate.

(v)
Post-Maturity; Default Rate. From and after the Maturity Date (as may be
extended pursuant to the terms of this Agreement), or such earlier date on which
a Default exists under the Loan Agreement or any of the other Loan Documents,
THEN at the option of Requisite Lenders, all sums owing on the Note shall bear
interest at a rate per annum equal to the Default Rate.

(vi)
Taxes, Regulatory Costs and Reserve Percentages. Within thirty (30) calendar
days after Administrative Agent’s demand, Borrower shall pay to Administrative
Agent, in addition to all other amounts which may be, or become, due and payable
under the Loan Documents, any and all Taxes and Regulatory Costs, to the extent
they are not internalized by calculation of an Effective Rate. Further,


20

--------------------------------------------------------------------------------




at Administrative Agent’s option, the Effective Rate shall be automatically
adjusted by adjusting the Reserve Percentage, as determined by Administrative
Agent in its prudent banking judgment, from the date of imposition (or
subsequent date selected by Administrative Agent) of any such Regulatory Costs.
Administrative Agent shall give Borrower written notice of any Taxes and
Regulatory Costs (setting forth in reasonable detail the basis of such
determination) as soon as practicable after their occurrence, but in any event
within ninety (90) days after Administrative Agent obtains actual knowledge
thereof; provided that if Administrative Agent fails to give such notice within
ninety (90) days after it obtains actual knowledge of such an event, such Lender
shall be entitled to payment only for Taxes and Regulatory Costs incurred from
and after the date ninety (90) days prior to the date that Administrative Agent
does give such notice.
(f)
LIBO Rate Price Adjustment. Borrower acknowledges that prepayment or
acceleration of a LIBO Rate Portion during a LIBO Rate Period shall result in
Lenders incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a LIBO Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise (“Price Adjustment Date”), Borrower will pay
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to Lenders) an amount (“LIBO Rate Price Adjustment”) equal to
the then present value of (a) the amount of interest that would have accrued on
the LIBO Rate Portion for the remainder of the LIBO Rate Period at the
Calculated Interest Rate set on the first (1st) Business Day of the month in
which such amount is prepaid or becomes due, less (b) the amount of interest
that would accrue on the same LIBO Rate Portion for the same period if the
Calculated Interest Rate were set on the Price Adjustment Date at the Calculated
Interest Rate in effect on the Price Adjustment Date. The present value shall be
calculated by Administrative Agent, for the benefit of the Lenders, by using as
a discount rate the Calculated Interest Rate quoted on the Price Adjustment
Date.








21

--------------------------------------------------------------------------------




By initialing this provision where indicated below, Borrower confirms that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this agreement:
Borrower Initials.    /s/ DES
(g)
Purchase, Sale and Matching of Funds. Borrower understands, agrees and
acknowledges the following: (a) Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of a Calculated Interest Rate as a
basis for calculating an Effective Rate or LIBO Rate Price Adjustment; (b) a
Calculated Interest Rate is used merely as a reference in determining an
Effective Rate or a LIBO Rate Price Adjustment; and (c) Borrower has accepted a
Calculated Interest Rate as a reasonable and fair basis for calculating an
Effective Rate or a LIBO Rate Price Adjustment. Borrower further agrees to pay
the LIBO Rate Price Adjustment, Taxes and Regulatory Costs, if any, whether or
not any Lender elects to purchase, sell and/or match funds.






--------------------------------------------------------------------------------




2.8    PAYMENTS.
(a)
Manner and Time of Payment. All principal, interest and fees payable hereunder
shall be paid to Administrative Agent and shall be made without condition or
reservation of right and free of set-off or counterclaim, in Dollars and by wire
transfer (pursuant to Administrative Agent’s written wire transfer instructions)
of immediately available funds for the account of each Lender as applicable, not
later than 11:00 A.M. (San Francisco time) on the date due; and funds received
by Administrative Agent after that time and date shall be deemed to have been
paid on the next succeeding Business Day. Borrower shall have no obligation to
make any payments of amounts due hereunder directly to Lenders; all such amounts
shall be payable to Administrative Agent.

(b)
Payments on Non-Business Days. Whenever any payment to be made by Borrower
hereunder shall be stated to be due on a day which is not a Business Day,
payments shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
and of any fees due under this Agreement, as the case may be.

(c)
Auto-Debit. In order to assure timely payment to Administrative Agent, for the
benefit of Lenders, of accrued interest, principal, fees and late charges due
and owing under the Loan, Borrower hereby irrevocably authorizes Administrative
Agent to directly debit the Debit Account for payment when due of all such
amounts payable to Administrative Agent or any Lender. Written confirmation of
the amount and purpose of any such direct debit shall be given to Borrower by
Administrative Agent not less frequently than monthly. In the event any direct
debit hereunder is returned for insufficient funds, Borrower shall pay
Administrative Agent, for the benefit of Lenders, upon demand, in immediately
available funds, all amounts and expenses due and owing, including without
limitation any late fees incurred, to Administrative Agent or any Lender.
Notwithstanding anything to the contrary, Administrative Agent hereby agrees
that it shall not auto-debit the Debit Account for interest payments due under
the Loan until the seventh (7th) day of each calendar month during the term of
the Loan (notwithstanding the fact that interest is due and payable under the
Loan on the first day of each month).

(d)
Voluntary Prepayment.

(vii)
Subject to compliance with the provisions of Sections 2.7(g) and 2.8(e) below,
Borrower may, upon not less than three (3) Business Days’ prior written notice
to Administrative Agent not later than 11:00 A.M. (San Francisco time) on the
date given, at any time and from time to time, prepay all or any portion of the
Loan.

(viii)
Any notice of prepayment given to Administrative Agent under this Section 2.8(d)
shall specify the date of prepayment and the principal amount of the prepayment.
In the event of a prepayment of any LIBO Rate Portion, Borrower shall
concurrently pay any LIBO Rate Price Adjustment payable in respect thereof. Any
principal balance reduction shall reduce the Aggregate Commitment by a like
amount, which reduction shall automatically reduce each Lender’s Commitment on a
pro rata basis in accordance with Article 12 and any amounts repaid may not be
reborrowed.

(e)
Exit Fee. Concurrently with Borrower’s prepayment of the Loan, in whole or in
part, at any time prior to July 1, 2015 (the “Exit Fee Termination Date”), and
whether or not the Loan is repaid by Borrower or otherwise satisfied (including
in connection with a foreclosure or earlier acceleration of the Loan following a
Default), in addition to any LIBO Rate Price Adjustment then due, Borrower shall
pay to Administrative Agent for the


23

--------------------------------------------------------------------------------




benefit of Lenders, a non-refundable exit fee (“Exit Fee”) in an amount equal to
the principal amount of the Loan prepaid multiplied by the applicable percentage
set forth in the table below, with any such Exit Fee deemed fully earned when
paid.
Date of Payment
Applicable Exit Fee Percentage
Prior to October 14, 2014
2.00%
On or after October 14, 2014 and prior to July 14, 2015
1.00%
On or after July 14, 2015
No Exit Fee

Notwithstanding the foregoing, no Exit Fee shall be due or payable in connection
with a prepayment made pursuant to Section 8.2 of this Agreement or Section
5.5(b) of the Deed of Trust.
(f)
Amortization. Commencing with the payment of interest due in February, 2016, and
continuing with each payment of interest due thereafter during the term of the
Loan (including during any extension options), Borrower shall repay a portion of
the outstanding principal amount of the Loan in an amount equal to the
Amortization Payment Amount. Notwithstanding the foregoing, if the Loan Constant
Certificate delivered by Borrower pursuant to Section 8.1(a) confirms that the
Loan Constant calculated as of the period ending December 31, 2015, was not less
than eleven percent (11%), then rather than commencing amortization payments in
February, 2016 in accordance with the foregoing, Borrower shall commence and
thereafter continue to make amortization payments in an amount equal to the
Amortization Payment Amount in accordance with this Section 2.8(f) in February,
2017.

2.9
FULL REPAYMENT AND RECONVEYANCE. Upon receipt of all sums owing and outstanding
under the Loan Documents, and the full payment and performance of all Secured
Obligations (as defined in the Security Instrument), Administrative Agent shall
issue a full reconveyance of the Property from the lien of the Deed of Trust;
provided, that  Administrative Agent, for the benefit of Lenders, shall have
received all escrow, closing and recording costs, the costs of preparing and
delivering such reconveyances and any sums then due and payable under the Loan
Documents. Lenders’ obligations to make further disbursements under the Loan
shall terminate as to any portion of the Loan undisbursed as of the date of
issuance of such full release or reconveyance, and any commitment of Lenders to
lend any undisbursed portion of the Loan shall be canceled. Any full or partial
repayment shall be without prejudice to Borrower’s obligations under any Secured
Swap Obligations, which shall remain in full force and effect subject to the
terms of such Swap Agreement (including provisions that may require a reduction,
modification or early termination of a swap transaction, in whole or in part, in
the event of such repayment, and may require Borrower to pay any fees or other
amounts for such reduction, modification or early termination), and no such fees
or amounts shall be deemed a penalty hereunder or otherwise.

2.10
LENDERS’ ACCOUNTING. Administrative Agent shall maintain a loan account (the
“Loan Account”) on its books in which shall be recorded (a) the names and
addresses and the Pro Rata Shares of the Commitment of each of the Lenders, and
principal amount of the Loan owing to each Lender from time to time, and (b) all
repayments of principal and payments of accrued interest, as well as payments of
fees required to be paid pursuant to this Agreement. All entries in the Loan
Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time. Monthly, or at such other
interval as is customary with Administrative Agent’s practice, Administrative
Agent will render a statement of


24

--------------------------------------------------------------------------------




the Loan Account to Borrower and will deliver a copy thereof to each Lender.
Each such statement shall be deemed final, binding and conclusive upon Borrower
in all respects as to all matters reflected therein (absent manifest error).
2.11
SWAP OBLIGATIONS.

(a)
Intentionally Omitted.

(b)
If Borrower elects to purchase a Swap Agreement from Wells Fargo, (i) Borrower
shall satisfy all applicable eligibility requirements, (ii) Borrower shall, upon
receipt from Administrative Agent, execute promptly all documents evidencing
such transaction, and (iii) the Deed of Trust shall secure the Secured Swap
Obligations on a pari passu basis. If Borrower purchases a Swap Agreement from a
counterparty other than Wells Fargo, such counterparty shall be reasonably
acceptable to Administrative Agent and such Swap Agreement shall not be secured
by the Collateral in any manner whatsoever, and Borrower shall, at
Administrative Agent’s request, confirm that Borrower has collaterally assigned
all of Borrower’s right, title and interest to receive any and all payments
under the Swap Agreement to Administrative Agent, for the benefit of Lenders,
pursuant to a separate collateral assignment (in form and substance acceptable
to Administrative Agent), and shall deliver to Administrative Agent executed
counterparts of such Swap Agreement (which shall, by its terms, authorize the
assignment to Administrative Agent and require that, at Administrative Agent’s
request, payments made to Borrower by the counterparty under such Swap Agreement
be deposited directly into an account acceptable to Administrative Agent),
executed by Borrower and the applicable counterparty.

(c)
Borrower hereby grants and assigns to Administrative Agent, for the benefit of
Lenders, a security interest, to secure payment and performance of the
Obligations, in all of Borrower’s right, title and interest, now or hereafter
acquired, to the payment of money to Borrower under any Swap Agreement.

ARTICLE 3
DISBURSEMENT
3.1
CONDITIONS PRECEDENT. Administrative Agent’s and Lenders’ obligation to make any
disbursements or take any other action under the Loan Documents shall be subject
to satisfaction of each of the following conditions precedent:

(a)
There shall exist no Default or Potential Default, as defined in this Agreement,
or Default as defined in any of the other Loan Documents or in the Other Related
Documents; and

(b)
Administrative Agent shall have received all Loan Documents, Other Related
Document, other documents, instruments, policies, and forms of evidence or other
materials requested by Administrative Agent or any Lender under the terms of
this Agreement or any of the other Loan Documents; and

(c)
Administrative Agent shall have received, with respect to the Property:

(i)
To the extent available, operating statements for the previous two (2) years;

(ii)
A current rent roll, in form satisfactory to Administrative Agent, and certified
by Borrower to be true and correct to the best of Borrower’s knowledge and, to
the extent available, an uncertified two-year operating and occupancy history;


25

--------------------------------------------------------------------------------




(iii)
A survey certified by a surveyor licensed in the applicable jurisdiction to have
been prepared in accordance with the then effective Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, including a certification that
the Property is not located in a Special Flood Hazard Area as defined by the
Federal Insurance Administration;

(iv)
A “Phase I” environmental assessment, not more than twelve (12) months old;

(v)
The Title Policy;

(vi)
Copies (true and correct, to the best of Borrower’s knowledge) of all Major
Agreements and Leases affecting the Property; and

(vii)
Copies (true and correct, to the best of Borrower’s knowledge) of engineering,
mechanical, structural or maintenance studies performed (if not previously
performed, such studies as shall be required by Administrative Agent).

(d)
Administrative Agent shall have received estoppel certificates, in form and
substance acceptable to Administrative Agent, from tenants at the Property
occupying at least fifty percent (50%) of the aggregate net rentable area of the
Property.

(e)
Administrative Agent shall have received from each Lender such Lender’s Pro Rata
Share of such disbursement.

(f)
(i) Administrative Agent shall have received executed copies of the Mezzanine
Loan Documents in forms approved by Administrative Agent; (ii) Administrative
Agent shall have received an executed original of the Intercreditor Agreement in
the form approved by Administrative Agent and (iii) the proceeds of the
Mezzanine Loan (subject to any holdbacks expressly provided for in the approved
Mezzanine Loan Documents) shall have been disbursed to or for the benefit of
Mezzanine Borrower.

Administrative Agent hereby acknowledges that disbursement of proceeds of the
Loan on the Effective Date shall be deemed Administrative Agent’s confirmation
that the conditions in this Section 3.1, with the exception of the conditions in
Sections 3.1(a), 3.1(b) (relating to Loan Documents and Other Related Documents
only) and 3.1(c)(v), have been satisfied or waived by Administrative Agent.
3.2
APPRAISALS. The Appraised Value of the Property shall be determined or
redetermined, as applicable, under each of the following circumstances (but not
more than once in any six (6) month period (provided such limitation shall not
be applicable to clause (b) below)):

(a)
Administrative Agent will determine the Appraised Value of the Property on or
before the Effective Date;

(b)
At Administrative Agent’s election, Administrative Agent will determine the
Appraised Value of the Property in connection with, and prior to, each extension
of the Maturity Date;

(c)
At any time and from time to time, upon five (5) Business Days’ prior written
notice to Borrower, Administrative Agent may redetermine the Appraised Value of
the Property in any of the following circumstances:

(i)
if a major casualty, condemnation, contamination or violation of any
Requirements of Law occurs, or is discovered to exist, with respect to the


26

--------------------------------------------------------------------------------




Property, or if Administrative Agent reasonably believes that a Material Adverse
Effect may have occurred; or
(ii)
if necessary in order to comply with Requirements of Law applicable to
Administrative Agent or any of the Lenders.

Administrative Agent shall notify Borrower of any change in Appraised Value of
the Property. Except as otherwise provided, the costs of any Appraisal
commissioned pursuant to this Section 3.2 shall be paid by Borrower.
Notwithstanding anything to the contrary contained in this Section 3.2,
Administrative Agent may reappraise the Property at any time, without
limitation, at its sole cost and expense.
3.3
INITIAL DISBURSEMENT. Subject to satisfaction of the conditions set forth in
Sections 3.1 and 12.3, proceeds of the Loan in an amount equal to $108,000,000
(the “Initial Disbursement”) shall be disbursed on the Effective Date to or for
the account of Borrower, as directed by Borrower.

3.4
DISBURSEMENTS OF HOLDBACK. Subject to the provisions of Section 12.3,
Administrative Agent shall disburse to or for the benefit of Borrower an amount,
in the aggregate, not to exceed the amount of the Holdback, subject to the
satisfaction of the conditions in Section 3.1(a), (b) and (e) and the following
additional conditions precedent, all as of the requested Funding Date:

(a)
Administrative Agent shall have received a written request for disbursement from
one of the following individuals: Robert Durand, Brian Ragsdale, Jeff Rader,
Stacie Yamane, Dave Snyder, Ann Marie Watters, Andree Ngo, Maria Tran, Jane
Marcel, Todd Smith and Tanya Fisher. The request (i) shall be submitted in
accordance with this Agreement, (ii) shall specify the sum that Borrower is
requesting to be disbursed, which sum, when added to the outstanding principal
balance of the Loan, shall not exceed the Aggregate Commitment, and (iii) shall
specify the purpose for which funds are being requested;

(b)
All of the representations and warranties of Borrower contained in this
Agreement or in any other Loan Document shall be true and correct in all
material respects on and as of such date, as though made on and as of such date;

(c)
No Default or Potential Default shall have occurred which is continuing;

(d)
No Default or Potential Default would result from the making of such
disbursement;

(e)
Administrative Agent shall have received any other document, requirement,
evidence or information that Administrative Agent may reasonably request under
any provision of the Loan Documents;

(f)
Intentionally Omitted;

(g)
Any requested disbursement shall be in an amount of not less than $50,000,
unless less than $50,000 of the Cap Ex/Deferred Maintenance Holdback or Leasing
Holdback (as applicable) remains undisbursed and Borrower is requesting
disbursement of the entire undisbursed portion of the Cap Ex/Deferred
Maintenance Holdback or Leasing Holdback (as applicable);

(h)
With respect to requests for disbursement of all or a portion of the Cap
Ex/Deferred Maintenance Holdback, the following additional conditions shall be
satisfied:

(i)
Disbursements of the Cap Ex/Deferred Maintenance Holdback may be used only to
pay, or to reimburse Borrower for, sixty percent (60%) of (A) the cost of
capital


27

--------------------------------------------------------------------------------




improvements and (B) deferred maintenance costs incurred by Borrower with
respect to the Property; and
(ii)
Borrower shall have delivered to Administrative Agent such evidence as
Administrative Agent may reasonably request to evidence such capital
improvements and deferred maintenance costs, including invoices and lien
waivers, together with reasonable evidence that Borrower has paid, or will pay,
the portion of the applicable costs for which Loan proceeds are not being
disbursed (i.e., the additional forty percent (40%) of the applicable costs) ;
and

(iii)
After giving effect to the requested disbursement, the aggregate amount
disbursed from the Cap Ex/Deferred Maintenance Holdback would not exceed
$1,740,000, in the aggregate.

(i)
With respect to requests for disbursement of all or a portion of the Leasing
Holdback, the following additional conditions shall be satisfied:

(i)
Disbursements of the Leasing Holdback may be used only to pay, or to reimburse
Borrower for, sixty percent (60%) of (A) tenant improvement costs and leasing
commissions for new Approved Leases, and (B) tenant improvement costs incurred
with respect to Borrower’s “spec” build-out of tenant space at the Property; and

(ii)
Borrower shall have delivered to Administrative Agent such evidence as
Administrative Agent may reasonably request to evidence such tenant improvement
costs and leasing commissions, including invoices and lien waivers, together
with reasonable evidence that Borrower has paid, or will pay, the portion of the
applicable costs for which Loan proceeds are not being disbursed (i.e., the
additional forty percent (40%) of the applicable costs); and

(iii)
After giving effect to the requested disbursement, the aggregate amount
disbursed from the Leasing Holdback would not exceed $1,260,000, in the
aggregate and in no event will Administrative Agent be required to disburse any
amount for tenant improvement costs and/or leasing commissions in excess of (A)
sixty percent (60%) of the amounts allocated therefor in the most recent
Appraisal of the Property or (B) with respect to new Approved Leases, $30 per
square foot, whether or not $30 per square foot exceeds sixty percent (60%) of
the amounts allocated therefor in the most recent Appraisal of the Property. In
no event shall the sum of the portion of the Holdback requested by Borrower for
a particular expense plus the portion of any Holdback requested by Mezzanine
Borrower from the Mezzanine Loan for such expense exceed one hundred percent
(100%) of the amount of the applicable expense.

3.5
ADDITIONAL DISBURSEMENTS.

(c)
Disbursement of Funds in Termination Payment Account. Provided a Default does
not then exist hereunder, at Borrower’s request, Administrative Agent shall
disburse funds from the Termination Payment Account to or for the benefit of
Borrower for the purpose of, at Borrower’s election, (a) repaying amounts
outstanding under the Loan (subject to payment of any applicable Exit Fee and
LIBO Rate Price Adjustment in accordance with Sections 2.7(g) and 2.8(e)), in
which case any such amounts applied shall reduce the Aggregate Commitment by a
like amount and may not be re-borrowed, or (b) reimbursing Borrower for (i) the
actual costs incurred for tenant improvement costs and leasing commissions for
new Leases or Lease renewals (provided, in no event shall Administrative Agent
be required to disburse any amount for tenant improvement costs and/or leasing
commissions in excess of the amounts allocated therefor in the most


28

--------------------------------------------------------------------------------




recent Appraisal of the Property). Administrative Agent’s obligation to disburse
funds for re-leasing costs shall be conditioned on the execution by Borrower of
an Approved Lease and delivery by Borrower to Administrative Agent of such
information (including invoices and lien waivers) as Administrative Agent may
reasonably request.
(d)
Disbursement of Funds in Swept Fund Disbursement Account. Provided a Default
does not then exist hereunder, at Borrower’s request, Administrative Agent shall
disburse funds from the Swept Funds Disbursement Account to reimburse Borrower
for (i) the actual costs incurred for tenant improvement costs and leasing
commissions for new Leases or Lease renewals (provided, in no event shall
Administrative Agent be required to disburse any amount for tenant improvement
costs and/or leasing commissions in excess of the amounts allocated therefor in
the most recent Appraisal of the Property) or (ii) pre-approved (by
Administrative Agent) capital expenditures identified in the capital budget
delivered by Borrower to Administrative Agent pursuant to Section 10.1(e).
Administrative Agent’s obligation to disburse funds for re-leasing costs shall
be conditioned on the execution by Borrower of an Approved Lease and delivery by
Borrower to Administrative Agent of such information (including invoices and
lien waivers) as Administrative Agent may reasonably request.

(e)
Disbursement Reconciliation. If funds are available in both the Termination
Payment Account and the Swept Funds Disbursement Account for a particular
purpose, then funds shall first be disbursed from the Termination Payment
Account.

3.6
FUNDING DATE. With respect to all advances or disbursements to be made by
Lenders hereunder, provided the funding date requested by Borrower is not
earlier than five (5) Business Days following Administrative Agent’s receipt of
a request for funding, and, provided that the conditions precedent above have
been satisfied as of such requested funding date. Administrative Agent shall use
its good faith efforts to make the requested advance on the requested funding
date (the “Funding Date”).

3.7
FUNDS DISBURSEMENT. Borrower hereby authorizes Administrative Agent to disburse
the proceeds of any Loan made by Lenders or any of their Affiliates and any
other amounts to be disbursed hereunder in accordance with the terms of the Loan
Documents and the terms of the Disbursement Instruction Agreement attached
hereto as Exhibit G, as amended or replaced from time to time in accordance with
the terms thereof.

3.8
TAXES.

(a)
FATCA. For purposes of this Section, the term “Applicable Law” includes FATCA.

(b)
Payments Free of Taxes. Any and all payments by or on account of any obligation
of Borrower or any other Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by Borrower or other applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c)
Payment of Other Taxes by Borrower. The Borrower and the other Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or


29

--------------------------------------------------------------------------------




at the option of Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)
Indemnification by Borrower. The Borrower and the other Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e)
Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower or another Loan Party has not already indemnified Administrative Agent
for such Indemnified Taxes and without limiting the obligation of Borrower and
the other Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.13 relating to the
maintenance of a Register and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes Administrative Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
Administrative Agent to the Lender from any other source against any amount due
to Administrative Agent under this subsection.

(f)
Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower or any other Loan Party to a Governmental Authority pursuant to this
Section, Borrower or such other Loan Party shall deliver to Administrative Agent
the original or a copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.

(g)
Status of Lenders.

(i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to Borrower
and Administrative Agent, at the time or times reasonably requested by Borrower
or Administrative Agent, such properly completed and executed documentation
reasonably requested by Borrower or Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrower or Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrower or Administrative Agent as will enable Borrower
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such


30

--------------------------------------------------------------------------------




completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)
Without limiting the generality of the foregoing, in the event that Borrower is
a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), two (2) executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;


    

31

--------------------------------------------------------------------------------




(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit Borrower or Administrative Agent to determine the withholding or
deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Applicable Law and at such time or times
reasonably requested by Borrower or Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
(h)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.8 (including by the payment
of additional amounts pursuant to this Section 3.8), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)
Survival. Each party’s obligations under this Section 3.8 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement


32

--------------------------------------------------------------------------------




of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.
ARTICLE 4
INTENTIONALLY OMITTED
ARTICLE 5
INSURANCE
Borrower shall maintain or cause to be maintained insurance covering the
Property, at Borrower’s sole expense, with licensed insurers approved by
Administrative Agent, the following policies of insurance in form and substance
satisfactory to Administrative Agent:
5.1
INTENTIONALLY OMITTED.

5.2
PROPERTY INSURANCE. An All Risk/Special Form Property Insurance policy,
including without limitation, theft coverage, earthquake coverage (if (a) the
Property has a “Scenario Expected Loss” of twenty percent (20%) or more, (b)
Administrative Agent requests, in writing, that Borrower obtain and maintain
earthquake coverage and (c) such coverage is generally available at commercially
reasonable rates), terrorism coverage, business income and such other coverages
and endorsements as Administrative Agent may require, insuring Administrative
Agent, for the benefit of Lenders, against damage to the Property in an amount
not less than 100% of the full replacement cost of the Property. Administrative
Agent shall be named on the policy as mortgagee and named under a Lender’s Loss
Payable Endorsement (form #438BFU or equivalent).

5.3
FLOOD HAZARD INSURANCE. A policy of flood insurance, as required by applicable
governmental regulations or as deemed reasonably necessary by Administrative
Agent.

5.4
LIABILITY INSURANCE. A policy of commercial general liability insurance, on an
occurrence basis, with limits as reasonably required by Administrative Agent,
insuring against liability for injury and/or death to any person and/or damages
to property occurring on the Property and/or in the improvements thereon from
any cause whatsoever.

5.5
TERRORISM INSURANCE. A policy of terrorism insurance in an amount acceptable to
Administrative Agent.

5.6
ENVIRONMENTAL INSURANCE. A policy of environmental insurance in an amount
acceptable to Administrative Agent.

5.7
GENERAL. Borrower shall provide to Administrative Agent certificates evidencing
all required insurance policies, or other evidence of insurance acceptable to
Administrative Agent. All insurance policies shall provide that the insurance
shall not be cancelable or materially adversely changed without ten (10) days’
prior written notice to Administrative Agent. Administrative Agent, on behalf of
Lenders, shall be named under a Lender’s Loss Payable Endorsement (form # 438BFU
or equivalent) with respect to all insurance policies that Borrower actually
maintains with respect to the Property or the improvements thereon. Borrower
shall provide to Administrative Agent evidence of any other hazard insurance
Administrative Agent may deem necessary at any time while all or any portion of
Lenders’ commitment remains available or any portion of the Loan remains
outstanding.


33

--------------------------------------------------------------------------------




ARTICLE 6
REPRESENTATIONS AND WARRANTIES
In order to induce Lenders to make the Loan, Borrower hereby represents and
warrants to Administrative Agent and each Lender as of the Effective Date and
continuing thereafter as follows:
6.1
ORGANIZATION; CORPORATE POWERS. Borrower (a) is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, (b) is duly qualified to do business as a foreign
entity and in good standing under the laws of each jurisdiction in which it owns
or leases real property or in which the nature of its business requires it to be
so qualified, except for those jurisdictions where failure to so qualify and be
in good standing would not have a Material Adverse Effect, and (c) has all
requisite power and authority, as the case may be, to own, operate and encumber
its property and assets and to conduct its business as presently conducted and
as proposed to be conducted in connection with and following the consummation of
the Loan contemplated by the Loan Documents. Borrower’s chief executive office
is located at its address for notice set forth below the words “Accounting
Matters” below Borrower’s signature hereto.

6.2
AUTHORITY. Borrower has the requisite power and authority to execute, deliver
and perform each of the Loan Documents to which it is a party. The execution,
delivery and performance thereof, and the consummation of the transactions
contemplated thereby, have been duly approved by the equity owners of Borrower
and no other proceedings or authorizations on the part of Borrower or its equity
owners are necessary to consummate such transactions, except for such as have
been obtained or effected and true and correct copies of which have been
delivered to Administrative Agent. Each of the Loan Documents to which Borrower
is a party has been duly executed and delivered by Borrower and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency and other laws affecting creditors’
rights generally.

6.3
OWNERSHIP OF BORROWER. Schedule 6.3 sets forth the direct and indirect owners of
Borrower (but not any owners, direct or indirect, of KBS REIT) and the owners’
respective ownership percentages therein, and there are no other ownership
interests outstanding. Except as set forth or referred to in the organizational
documents of Borrower, no ownership interest (or any securities, instruments,
warrants, option or purchase rights, conversion or exchange rights, calls,
commitments or claims of any character convertible into or exercisable for any
ownership interest) of any such Person is subject to issuance under any
security, instrument, warrant, option or purchase rights, conversion or exchange
rights, call, commitment or claim of any right, title or interest therein or
thereto. All of the ownership interests in Borrower have been issued in
compliance with all applicable Requirements of Law.

6.4
NO CONFLICT. The execution, delivery and performance by Borrower of the Loan
Documents, and each of the transactions contemplated thereby, do not and will
not (a) conflict with or violate Borrower’s organizational documents, or (b)
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any Requirement of Law or Court Order
binding upon Borrower or any of its equity owners, which circumstance would have
a Material Adverse Effect, or (c) conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under, or
require termination of any Contractual Obligation of Borrower, which
circumstance would have a Material Adverse Effect, or (d) result in or require
the creation or imposition of any Lien whatsoever upon any of the properties or
assets of Borrower (other than Liens in favor of Administrative Agent arising
pursuant to the Loan Documents or Permitted Liens).

6.5
CONSENTS AND AUTHORIZATIONS. Borrower has obtained all consents and
authorizations required pursuant to its Contractual Obligations with any other
Person, and shall have obtained all consents and authorizations of, and effected
all notices to and filings with, any Governmental


34

--------------------------------------------------------------------------------




Authority, as may be necessary to allow Borrower to lawfully execute, deliver
and perform its obligations under the Loan Documents.
6.6
GOVERNMENTAL REGULATION. Borrower is not subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, the Investment Company Act of 1940 or any other federal or state
statute or regulation such that its ability to incur indebtedness is limited or
its ability to consummate the transactions contemplated by the Loan Documents is
materially impaired.

6.7
PRIOR FINANCIALS. Any and all balance sheets and income statements of Borrower
delivered to Administrative Agent prior to the date hereof were prepared in
accordance with GAAP and fairly present the assets, liabilities and financial
condition of Borrower or such constituent shareholders, partners or members, at
such date and the results of its operations and its cash flows, for the period
then ended. Notwithstanding the use of GAAP, the calculation of liabilities
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount.

6.8
FINANCIAL STATEMENTS; PROJECTIONS AND FORECASTS. Each of the Financial
Statements to be delivered to Administrative Agent by Borrower pursuant to
Section 10.1(b) (a) has been, or will be, as applicable, prepared in accordance
with the books and records of Borrower, and (b) either fairly present, or will
fairly present, as applicable, the financial condition of Borrower, at the dates
thereof (and, if applicable, subject to normal year-end adjustments) and the
results of its operations and cash flows for the period then ended. Each of the
projections delivered to Administrative Agent prior to the date hereof and the
financial plans and projections to be delivered to Administrative Agent pursuant
to Section 10.1 (x) has been, or will be, as applicable, prepared by Borrower in
light of the past business and performance of Borrower and (y) represent, or
will represent, as of the date thereof, the reasonable good faith estimates of
Borrower’s financial personnel.

6.9
PRIOR OPERATING STATEMENTS. Each of the operating statements pertaining to the
Property delivered to Administrative Agent prior to the date hereof and prepared
by or on behalf of a prior owner of the Property fairly presents, to the best of
Borrower’s knowledge, the results of operations of the Property for the period
covered thereby. Each of the operating statements pertaining to the Property
delivered to Administrative Agent prior to the date hereof and prepared by or on
behalf of Borrower, if any, was prepared in accordance with GAAP in effect on
the date such operating statement of the Property was prepared and fairly
presents the results of operations of the Property for the period then ended.

6.10
OPERATING STATEMENTS AND PROJECTIONS. Each of the Operating Statements to be
delivered to Administrative Agent pursuant to Section 10.1(a) (a) has been or
will be, as applicable, prepared in accordance with the books and records of the
Property, and (b) fairly presents or will fairly present, as applicable, the
results of operations of the Property for the period then ended. Each of the
projections, financial plans and budgets delivered to Administrative Agent prior
to the date hereof (to the best of Borrower’s knowledge) and the projections and
budgets to be delivered to Administrative Agent pursuant to Section 10.1(e) (x)
has been, or will be, as applicable, prepared for the Property in light of the
past business and performance of the Property and (y) represents or will
represent, as of the date thereof, the reasonable good faith estimates of the
financial personnel of Borrower.

6.11
LITIGATION; ADVERSE EFFECTS.


35

--------------------------------------------------------------------------------




(a)
To the best of Borrower’s knowledge, there is no proceeding, pending or
threatened, against Borrower or any property of Borrower (including the
Property), which, if adversely determined, would result in a Material Adverse
Effect, except as disclosed on Schedule 6.11.

(b)
Borrower is not (i) in violation of any applicable law, which violation has a
Material Adverse Effect, or (ii) subject to or in default with respect to any
court order which has a Material Adverse Effect.

6.12
NO MATERIAL ADVERSE CHANGE. With respect to any and all information contained in
those materials delivered to Administrative Agent pursuant to Sections 6.1
through Section 6.11, there has occurred no event which has a Material Adverse
Effect.

6.13
PAYMENT OF TAXES. All tax returns and reports to be filed by Borrower have been
timely filed, and all taxes, assessments, fees and other governmental charges
shown on such returns or otherwise payable by Borrower have been paid when due
and payable (other than real property taxes, which may be paid prior to
delinquency so long as no penalty or interest shall attach thereto), except such
taxes, if any, as are reserved against in accordance with GAAP and are being
contested in good faith by appropriate proceedings or such taxes, the failure to
make payment of which when due and payable will not have, in the aggregate, a
Material Adverse Effect. Borrower has no knowledge of any proposed tax
assessment against Borrower that will have a Material Adverse Effect, which is
not being actively contested in good faith by Borrower.

6.14
MATERIAL ADVERSE AGREEMENTS. Borrower is not a party to or subject to any
Contractual Obligation or other restriction contained in its organizational
documents which has a Material Adverse Effect.

6.15
PERFORMANCE. Borrower is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute a default under
such Contractual Obligation in each case, except where the consequences, direct
or indirect, of such default or defaults, if any, will not have a Material
Adverse Effect.

6.16
FEDERAL RESERVE REGULATIONS. No part of the proceeds of the Loan hereunder will
be used to purchase or carry any “margin security” as defined in Regulation G or
for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might constitute this transaction a “purpose credit” within the meaning of said
Regulation G. Borrower is not engaged primarily in the business of extending
credit for the purpose of purchasing or carrying out any “margin stock” as
defined in Regulation U. No part of the proceeds of the Loan hereunder will be
used for any purpose that violates, or which is inconsistent with, the
provisions of Regulation X or any other regulation of the Federal Reserve Board.

6.17
DISCLOSURE. The representations and warranties of Borrower contained in the Loan
Documents and all certificates, financial statements and other documents
prepared by or on behalf of Borrower and delivered to Administrative Agent by or
on behalf of Borrower in connection therewith, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading. Borrower has
given to Administrative Agent true, correct and complete copies (which
representation, with respect to any of the following items made available to
Borrower by Persons other than Affiliates of Borrower, is made to the best of
Borrower’s knowledge) of all Leases, organizational documents, Financial
Statements, Operating Statements, and all other documents and instruments
referred to in the Loan Documents as having been delivered to Administrative
Agent. Borrower has not intentionally withheld from Administrative Agent, in
regard to any matter raised


36

--------------------------------------------------------------------------------




in the Loan Documents, any fact deemed by Borrower to be material.
Notwithstanding the foregoing, with respect to projections of Borrower’s future
performance such representations and warranties are made in good faith and to
the best judgment of Borrower.
6.18
REQUIREMENTS OF LAW; ERISA. Borrower is in compliance with all Requirements of
Law applicable to it and its respective businesses, in each case, where the
failure to so comply will have a Material Adverse Effect. Borrower is not, and
does not hold plan assets of, an employee benefit plan subject to Title I of
ERISA or Section 4975 of the Internal Revenue Code.

6.19
ENVIRONMENTAL MATTERS. Except as disclosed in the environmental report(s) set
forth on Schedule 7.1, to the best of Borrower’s knowledge, (a) the operations
of Borrower comply in all material respects with all applicable local, state and
federal environmental, health and safety Requirements of Law (“Environmental
Laws”); (b) the Property is not subject to any Remedial Action or other
Liabilities and Costs arising from the Release or threatened Release of a
Contaminant into the environment in violation of any Environmental Laws; (c)
Borrower has not filed any notice under applicable Environmental Laws reporting
a Release of a Contaminant into the environment in violation of any
Environmental Laws, except as the same may have been heretofore remedied; (d)
there is not now on or in the Property: (i) any underground storage tanks, (ii)
any asbestos-containing material, or (iii) any polychlorinated biphenyls (PCBs)
used in hydraulic oils, electrical transformers or other equipment; and (e)
Borrower has not received any notice or claim to the effect that it is or may be
liable to any Person as a result of the Release or threatened Release of a
Contaminant into the environment.

6.20
MAJOR AGREEMENTS; LEASES.

(a)
With respect to the Property, Borrower has provided to Administrative Agent
copies of each Major Agreement and all Leases.

(b)
(i) All Major Agreements with respect to the Property are, to the best of
Borrower’s knowledge, in full force and effect and have not been and will not be
modified or terminated (except for modifications which comply with Section 9.3,
and terminations by reason of a material default), and (ii) (in each case, other
than any such default or event of default that, had the effect thereof been
taken into account by Administrative Agent in determining the Appraised Value of
the Property, would not have resulted in such Appraised Value of the Property
being less than ninety-five percent (95%) of the Appraised Value of the Property
actually determined by Administrative Agent) no default or event of default (or
event or occurrence which with the passage of time or the giving of notice, or
both, will constitute a default or event of default) exists under any such Major
Agreement on the part of Borrower, or will exist thereunder on the part of
Borrower as a result of the consummation of the transactions contemplated by the
Loan Documents, or, to the best of Borrower’s knowledge, exists thereunder on
the part of any other party thereto, or will exist thereunder on the part of any
other party thereto as a result of the consummation of the transactions
contemplated by the Loan Documents.

(c)
To the best knowledge of Borrower, (i) except as reflected on the most current
rent rolls delivered to Administrative Agent, all Leases are in full force and
effect, and have not been and, as to Major Leases, will not be modified or
terminated (except for modifications which comply with Section 9.3 or that do
not require the approval of Administrative Agent, and terminations by reason of
a material default) and (ii) no default or event of default (or event or
occurrence which with the passage of time or the giving of notice, or both, will
constitute a default or event of default) exists thereunder on the part of
Borrower, or will exist thereunder on the part of Borrower as a result of the
consummation of the transactions contemplated by the Loan Documents, or (except
as disclosed by Borrower to Administrative Agent in writing), to the best of
Borrower’s knowledge, exists thereunder on the part of any other party thereto,
or will exist thereunder on the part of any other party thereto as a result of
the consummation of the transactions contemplated by the


37

--------------------------------------------------------------------------------




Loan Documents. Notwithstanding that the representations in this subsection (c)
are made to the best of Borrower’s knowledge, Borrower will be deemed to have
breached this representation if (A) as of any date on which such representations
are made, the statements in either clause (i) or clause (ii) hereof are
inaccurate, regardless of whether Borrower had knowledge of such inaccuracy, and
(B) if either (1) Borrower had knowledge of such inaccuracy, or (2) had the
effect thereof been taken into account by Administrative Agent in determining
the Appraised Value of the Property, such Appraised Value of the Property would
have been less than ninety-five percent (95%) of the Appraised Value of the
Property actually determined by Administrative Agent).
6.21
SOLVENCY. Borrower is and will be Solvent after giving effect to each
disbursement of the Loan and the payment and accrual of all fees then payable.

6.22
TITLE TO PROPERTY; NO LIENS. As of the Effective Date, to the best of Borrower’s
knowledge, Borrower has good, indefeasible and merchantable title to the
Property, free and clear of all Liens except Permitted Liens.

6.23
USE OF PROCEEDS. Borrower’s use of the proceeds of the Loan are, and will
continue to be, legal and proper uses (and to the extent necessary, duly
authorized by Borrower’s constituent shareholders, partners or members, as the
case may be) and such uses are consistent with all applicable laws and statutes.

6.24
PROPERTY MANAGEMENT AGREEMENTS. Except as disclosed on Schedule 6.24, Borrower
is not a party or subject to any property management or leasing agreement with
respect to the Property.

6.25
SINGLE PURPOSE ENTITY. Borrower is a Single Purpose Entity.

6.26
ORGANIZATIONAL DOCUMENTS. The organizational documents of each entity owning a
direct or indirect ownership interest in Borrower (expressly excluding any
entity owning a direct or indirect interest in KBS REIT), as shown on
Schedule 6.3, have not been modified since previously delivered to
Administrative Agent, or if such documents have been modified, then such
modifications have been provided to Administrative Agent.

ARTICLE 7
INTENTIONALLY OMITTED
ARTICLE 8
LOAN CONSTANT COMPLIANCE
8.1
LOAN CONSTANT COVERAGE.

(a)
Cash Flow Sweep. Within sixty (60) days after the calendar quarter ending
December 31, 2015, Borrower shall deliver to Lender a Loan Constant Certificate
in the form of Exhibit I hereto (a “Loan Constant Certificate”). If such Loan
Constant Certificate indicates that the Net Operating Income from the Property
calculated as of the such calendar quarter yields a Loan Constant of less than
the Minimum Loan Constant, then Borrower shall be required to deliver all of the
Free Cash Flow from the Property to Administrative Agent each month (the “Cash
Flow Sweep”). Such Free Cash Flow shall be delivered by Borrower to
Administrative Agent only one time per month (with such delivery to be made
within ten (10) days after the end of the month on account of which Borrower is
delivering such Free Cash Flow); provided, however, that notwithstanding the
fact that the Loan Constant Certificate identifying Borrower’s failure to
satisfy the


38

--------------------------------------------------------------------------------




Minimum Loan Constant is not due until sixty (60) days after the calendar
quarter ending December 31, 2015, Borrower shall be obligated to deposit Free
Cash Flow with Administrative Agent on account of the months immediately
following the end of such calendar quarter, and such deposit shall be made by
Borrower on March 10, 2016. Upon receipt thereof, Administrative Agent shall
deposit (a) fifty percent (50%) of such funds into an interest-bearing blocked
account with Wells Fargo Bank in the name of Borrower (which account is hereby
pledged as collateral for the Loan), from which Borrower may not withdraw funds
(the “Swept Funds Blocked Account”) and (b) fifty percent (50%) of such funds
into an interest-bearing blocked account with Wells Fargo Bank in the name of
Borrower (which account is hereby pledged as collateral for the Loan), from
which Borrower may withdraw funds, subject to Section 3.5 (the “Swept Funds
Disbursement Account”, and together with the Swept Funds Blocked Account, the
“Cash Flow Collateral Accounts”). If the Loan Constant Certificate delivered
with respect to the calendar quarter ending December 31, 2015 confirms that Net
Operating Income from the Property was sufficient to yield a Loan Constant equal
to or greater than the Minimum Loan Constant, then Borrower shall have no
further obligation to deliver any Loan Constant Certificates and no Cash Flow
Sweep shall exist.
(b)
Termination of Cash Flow Sweep. If a Cash Flow Sweep commences in accordance
with subsection (a) above, then Borrower shall be required to deliver all of the
Free Cash Flow from the Property each month to Administrative Agent until such
time as Borrower delivers to Administrative Agent a Loan Constant Certificate
confirming that Net Operating Income from property calculated with respect to
the most recently ended calendar quarter was sufficient to yield a Loan Constant
not less than the Minimum Loan Constant. Borrower shall have the right, but
shall not be obligated to deliver any Loan Constant Certificates other than the
Loan Constant Certificate delivered pursuant to clause (a) above.

8.2
REPAYMENT IN LIEU OF CASH SWEEP. Notwithstanding Section 8.1 above, rather than
delivering all of the Free Cash Flow from the Property to Administrative Agent
following a failure of Net Operating Income from the Property to yield a Loan
Constant of not less than the Minimum Loan Constant with respect to the calendar
quarter ending December 31, 2015, Borrower may elect to repay such portion of
the outstanding principal amount of the Loan as would cause the Net Operating
Income from the Property to yield a Loan Constant of not less than the Minimum
Loan Constant, as evidenced by a Loan Constant Certificate delivered by Borrower
to Administrative Agent. Borrower shall not be obligated to pay an Exit Fee with
respect to amounts repaid in accordance with this Section 8.2. Provided a
Default does not then exist, at Borrower’s request, Administrative Agent will
apply funds in the Cash Flow Collateral Accounts toward repayment of the Loan in
accordance with this Section 8.2.

8.3
DISBURSEMENT OF FUNDS IN CASH FLOW COLLATERAL ACCOUNTS. Provided a Default does
not then exist, within fifteen (15) days after Borrower’s request, which request
may be given at any time after Borrower delivers a Loan Constant Certificate
confirming that Net Operating Income from the Property with respect to the most
recently ended calendar quarter is sufficient to yield a Loan Constant of not
less than the Minimum Loan Constant, Administrative Agent shall disburse all
funds in the Cash Flow Collateral Accounts to or for the benefit of Borrower.

ARTICLE 9
OTHER COVENANTS OF BORROWER
9.1
EXPENSES. Borrower shall immediately pay Administrative Agent upon demand all
costs and expenses incurred by Administrative Agent in connection with: (a) the
preparation of this Agreement, all other Loan Documents and Other Related
Documents contemplated hereby; (b) the administration of this Agreement, the
other Loan Documents and Other Related Documents for the term of the Loan; and
(c) the enforcement or satisfaction by Administrative


39

--------------------------------------------------------------------------------




Agent or Lenders of any of Borrower’s obligations under this Agreement, the
other Loan Documents or the Other Related Documents. For all purposes of this
Agreement, Administrative Agent’s and Lender’s costs and expenses shall include,
without limitation, all appraisal fees (except as otherwise expressly provided
herein), cost engineering and inspection fees, legal fees and expenses,
accounting fees, environmental consultant fees, auditor fees, UCC filing fees
and/or UCC vendor fees, and the cost to Administrative Agent of any title
insurance premiums, title surveys, reconveyance and notary fees. If any of the
services described above are provided by an employee of Administrative Agent,
Administrative Agent’s costs and expenses for such services shall be calculated
in accordance with Administrative Agent’s standard charge for such services.
Notwithstanding the foregoing, Borrower shall have no obligation to reimburse
Lenders for costs and expenses incurred by Lenders prior to the occurrence of a
Default or following the cure, or waiver by Administrative Agent, of such
Default.
9.2
ERISA COMPLIANCE. Borrower shall at all times comply with the provisions of
ERISA with respect to any retirement or other employee benefit plan to which it
is a party as employer, and as soon as possible after Borrower knows, or has
reason to know, that any Reportable Event (as defined in ERISA) with respect to
any such plan of Borrower has occurred, it shall furnish to Administrative Agent
a written statement setting forth details as to such Reportable Event and the
action, if any, which Borrower proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event furnished to the Pension
Benefit Guaranty Corporation.

9.3
LEASES; LEASE APPROVAL; LEASE TERMINATION.

(a)
Unless otherwise consented to by Administrative Agent in writing, all Leases
entered into after the date of this Agreement shall, in Administrative Agent’s
reasonable discretion (i) be to unaffiliated third parties, (ii) contain market
terms (provided, “market terms” shall not be deemed to require market rents),
including, without limitation, those relating to insurance, waiver of claims,
damage and destruction, condemnation, notice to mortgagee and subordination and
attornment, (iii) provide for uses of the Property that are consistent with
first-class management thereof, and (iv) be on a standard form lease reasonably
approved by Administrative Agent subject to modification as reasonably required
by Borrower. Additionally, Borrower shall not execute any Major Lease nor
materially modify or voluntarily terminate any such Major Lease (except for
terminations by reason of a material default or in the event tenant has a
specific right to terminate provided in the Lease), in each case without
Administrative Agent’s prior consent, not to be unreasonably withheld; provided,
that any Major Lease with respect to more than 50,000 square feet of net
rentable area of the Property shall be subject to the reasonable approval of
Requisite Lenders.

(b)
With respect to Major Leases, if consent thereto is required pursuant to
subsection (a) above, or if Borrower has requested consent to a Lease which does
not comply with the requirements set forth in Sections 9.3(a)(i), (ii) or (iii),
then if Administrative Agent has not notified Borrower of its disapproval of
such proposed Lease within five (5) Business Days (or, in cases where Requisite
Lenders’ approval is required which will apply only if there is more than one
Lender, eleven (11) Business Days) after Administrative Agent’s confirmation of
receipt of (1) such proposed Lease (or a term sheet, in a form reasonably
approved by Administrative Agent, containing the material business terms, and
other applicable information reasonably approved by Borrower and Administrative
Agent (the “Term Sheet”), which may be provided in lieu of such Lease), (2) any
other reasonable information requested by Administrative Agent, (3) in the case
of a Major Lease, the financial statements and market comparisons as referenced
below to the extent available and (4) a transmittal letter requesting that
Administrative Agent review such Proposed Lease or Term Sheet and approve or
disapprove such proposed Lease or Term Sheet within such 5-Business Day period
(or, in cases where Requisite Lenders’ approval is required, such 11-Business
Day period) and notifying Administrative Agent that a failure to respond within
five (5) Business Days (or eleven (11) Business Days, as applicable)


40

--------------------------------------------------------------------------------




shall constitute deemed approval, then Administrative Agent shall be deemed to
have consented to such Lease. Notwithstanding the foregoing, Administrative
Agent’s approval (or deemed approval) of a Term Sheet shall not be deemed to
permit Borrower to enter into a Lease on a form other than Borrower’s previously
approved form lease (subject to modification as reasonably required by
Borrower).
(c)
Whether approval is required or not, Borrower shall promptly provide
Administrative Agent with (i) a copy of every Lease executed with tenants
occupying 10,000 square feet or more of the Property, and (ii) any and all
financial information received by Borrower from any such tenants.

(d)
Without limiting any other provisions of this Section 9.3, upon receipt of any
Termination Payment, Borrower shall promptly deliver such Termination Payment to
Administrative Agent. Administrative Agent shall deposit any such Termination
Payment into a blocked account with Wells Fargo Bank, which account is hereby
pledged by Borrower to Administrative Agent, for the benefit of Lenders, as
additional collateral for the Loan and the performance by Borrower of its
obligations under the Loan Documents (the “Termination Payment Account”).
Notwithstanding the foregoing, provided a Default does not then exist, if
Borrower receives a Termination Payment that is less than $200,000 (the
“Termination Payment Cap”), then such Termination Payment may be retained by
Borrower (provided, in no event shall Borrower be permitted to retain an
aggregate amount (i.e., the sum of all Termination Payments being held by
Borrower pursuant to the foregoing at any one time) in excess of $600,000). Any
Termination Payments retained by Borrower in accordance with the foregoing
sentence may be used by Borrower only for costs incurred by Borrower in
re-tenanting the space on account of which the Termination Payment was made or
for leasing costs incurred in connection with leasing vacant space at the
Property.

9.4
SNDAs.

(a)
To the extent not obtained prior to the date hereof, Borrower shall use
commercially reasonable efforts to obtain SNDAs from each tenant occupying more
than twenty thousand (20,000) square feet of the net rentable area of the
Property within sixty (60) days of the Effective Date.

(b)
Borrower shall use commercially reasonable efforts to obtain SNDAs from any
future tenant that leases more than twenty thousand (20,000) square feet of the
net rentable area of the Property.

(c)
Upon Borrower’s request from time to time, Administrative Agent agrees (i) to
execute an SNDA with respect to any Lease that is actually approved by
Administrative Agent (or Requisite Lenders, as applicable), provided that the
SNDA is in form and substance acceptable to Administrative Agent in its
reasonable discretion, and (ii) to execute an SNDA with respect to any Lease
that is either deemed approved by Administrative Agent, or does not require
approval by Administrative Agent, provided that the SNDA is in form and
substance acceptable to Administrative Agent in its sole but good faith
discretion.

9.5
SUBDIVISION MAPS. Prior to recording any final map, plat, parcel map, lot line
adjustment or other subdivision map of any kind covering any portion of the
Property (collectively, “Subdivision Map”), Borrower shall submit such
Subdivision Map to Administrative Agent for Administrative Agent’s review and
approval, which approval shall not be unreasonably withheld. Within ten (10)
Business Days after Administrative Agent’s receipt of such Subdivision Map,
Administrative Agent shall provide Borrower written notice if Administrative
Agent disapproves of said Subdivision Map. Within five (5) Business Days after
Administrative Agent’s request, Borrower shall execute, acknowledge and deliver
to Administrative Agent such amendments to the Loan Documents as Administrative
Agent may reasonably require to reflect the change in the legal description of
the


41

--------------------------------------------------------------------------------




Property resulting from the recordation of any Subdivision Map. In connection
with and promptly after the recordation of any amendment or other modification
to the Deed of Trust recorded in connection with such amendments, Borrower shall
deliver to Administrative Agent, for the benefit of Lenders, at Borrower’s sole
expense, a title endorsement to the Title Policy in form and substance
satisfactory to Administrative Agent insuring the continued first priority lien
of the Deed of Trust. Subject to the execution and delivery by Borrower of any
documents required under this Section, Administrative Agent, on behalf of
Lenders, shall, if required by applicable law, sign any Subdivision Map approved
by Administrative Agent pursuant to this Section.
9.6
OPINIONS OF LEGAL COUNSEL. Borrower shall provide, at Borrower’s expense,
opinions of legal counsel in form and content satisfactory to Administrative
Agent to the effect that: (a) upon due authorization, execution and recordation
or filing as may be specified in each opinion, each of the Loan Documents and
Other Related Documents shall be legal, valid and binding instruments,
enforceable against the makers thereof in accordance with their respective
terms; (b) Borrower and Guarantor are duly formed and have all requisite
authority to enter into the Loan Documents and Other Related Documents; and
(c) such other matters, incident to the transactions contemplated hereby, as
Administrative Agent may reasonably request.

9.7
FURTHER ASSURANCES. Upon Administrative Agent’s request and at Borrower’s sole
cost and expense, Borrower shall execute, acknowledge and deliver any other
instruments and perform any other acts necessary, desirable or proper, as
determined by Administrative Agent, to carry out the purposes of this Agreement
and the other Loan Documents or to perfect and preserve any Liens created by the
Loan Documents.

9.8
ASSIGNMENT. Without the prior written consent of Lenders, Borrower shall not
assign Borrower’s interest under any of the Loan Documents, or in any monies due
or to become due thereunder, and any assignment without such consent shall be
void. In this regard, Borrower acknowledges that Lenders would not make this
Loan except in reliance on Borrower’s expertise, reputation, prior experience in
developing, constructing and managing commercial real property, Lenders’
knowledge of Borrower, and Lenders’ understanding that this Agreement is more in
the nature of an agreement involving personal services than a standard loan
where Lenders would rely on security which already exists.

9.9
MANAGEMENT OF PROPERTY.

(a)
From and after the Effective Date, Borrower shall not enter into, or thereafter
amend in any material manner or terminate, any Major Agreement with respect to
the Property, except upon thirty (30) days’ prior written notice to and approval
by Administrative Agent. Borrower shall timely provide to Administrative Agent a
copy of any such proposed Major Agreement; provided, upon the execution of any
property management or leasing agreement, Borrower shall, and shall use
diligent, good faith efforts to cause the property manager or leasing agent (as
applicable) to, execute and deliver to Administrative Agent a subordination of
property management or leasing agreement (as applicable) in the form previously
agreed upon by Borrower and Administrative Agent or otherwise in form and
substance reasonably acceptable to Administrative Agent. Any such proposed Major
Agreement submitted to Administrative Agent for approval and not disapproved by
Administrative Agent within ten (10) days after receipt thereof shall be deemed
to be approved by Administrative Agent. Without limiting in any way
Administrative Agent’s approval rights with respect thereto, each proposed Major
Agreement shall provide for fees, reimbursements or other payments by Borrower
to the other party thereto at levels not in excess of applicable market levels.

(b)
Notwithstanding the foregoing, for purposes of this Agreement, property
management or leasing agreements entered into with CB Richard Ellis, Inc., PM
Realty Group, Transwestern, Cushman & Wakefield/Northmarq, Hines, Cassidy
Turley, Jones Lang LaSalle, or any other property or leasing manager of
equivalent experience and


42

--------------------------------------------------------------------------------




reputation managing or leasing real properties similar to the Property, do not
constitute Major Agreements provided such agreements provide for fees,
reimbursements or other payments by Borrower to the other party thereto at
levels not in excess of applicable market levels. If Borrower enters into such
an agreement with any such party, Borrower shall within ten (10) days after
entering into, or modifying, such agreement, notify Administrative Agent of such
event and provide Administrative Agent with a true and correct copy of such
agreement or amendment, as the case may be.
9.10
REQUIREMENTS OF LAW. Borrower shall comply with all Requirements of Law and
shall use commercially reasonable and good faith efforts to cause other persons
or entities to comply with same in a timely manner.

9.11
SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Borrower shall at all times be a
Single Purpose Entity. In order to maintain its status as a Single Purpose
Entity and to avoid any confusion or potential consolidation with any affiliate,
Borrower represents and warrants that in the conduct of its operations since its
organization it has and will continue to observe the following covenants
(collectively, the “Separateness Provisions”): (i) maintain its assets in such a
manner that it is not costly or difficult to segregate, identify or ascertain
such assets; (ii) hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity; (iii) if Borrower’s financial
statements are consolidated with its’ affiliate(s), such financial statements
shall have appropriate notation that indicates the separateness of Borrower from
such affiliate(s); (iv) prepare and file its own tax returns (if applicable)
separate from those of any person or entity to the extent required by applicable
law, and pay any taxes required to be paid by applicable law; (v) not enter into
any transaction with any affiliate, except on an arm’s-length basis on terms
which are intrinsically fair and no less favorable than would be available for
unaffiliated third parties, and pursuant to written, enforceable agreements;
(vi) correct any known misunderstanding as to its separate identity; (vii) not
permit any affiliate to guarantee or pay its obligations (other than guarantees,
indemnities and other obligations pursuant to the Loan Documents, including,
without limitation, Section 9.13(vii) below); (viii) not make loans or advances
to any other person or entity; and (ix) maintain adequate capital in light of
its contemplated business purpose, transactions and liabilities; provided,
however, that the foregoing shall not require any equity owner to make
additional capital contributions to Borrower.

9.12
LIMITATIONS ON DISTRIBUTIONS, ETC. No Distributions by Borrower shall be made
during the continuance of any Default. In addition, no Distributions may be made
by Borrower during a calendar month at the expiration of which Borrower will be
required to deposit Free Cash Flow with Administrative Agent pursuant to Section
8.1. In no event will Borrower be permitted to distribute any Termination
Payments, whether or not a Default then exists. Notwithstanding the foregoing,
during a month at the expiration of which Borrower will be required to deposit
Free Cash Flow with Administrative Agent pursuant to Section 8.1, Borrower shall
be permitted to make distributions to Mezzanine Borrower in the amount of
scheduled debt service under the Mezzanine Loan for such month; provided, no
such distributions may be made during the continuance of a Default.

9.13
INCURRENCE OF ADDITIONAL INDEBTEDNESS. Borrower shall not incur any Indebtedness
or other liabilities other than (i) the Obligations, (ii) operating and
equipment leases entered into in the ordinary course of Borrower’s business,
(iii) tenant security deposits, (iv) non-delinquent, accrued but unpaid real
estate taxes and insurance premiums, (v) other trade payables in respect of
operating expenses (which, for clarity, shall specifically include trade
payables related to capital expenditures, tenant improvement costs and leasing
commissions) incurred in the ordinary course, (vi) (A) any Swap Agreement with
Wells Fargo as the counterparty and (B) any Swap Agreement entered into in
connection with the Loan, provided such Swap Agreement has been approved by
Administrative Agent (not to be unreasonably withheld) and (vii) obligations in
connection with posting a bond required by a Governmental Authority in
connection with the operation of the Property. Further, the sum of the
liabilities referred to in clauses (ii) and (v) shall at no time exceed
$1,000,000, in the aggregate; provided, for purposes of determining whether


43

--------------------------------------------------------------------------------




the foregoing thresholds have been exceeded, only those liabilities referred to
in clause (v) that have been delinquent for more than thirty (30) days shall be
included in such calculation.
9.14
MEZZANINE FINANCING. Subject to Administrative Agent’s approval of the Mezzanine
Loan Documents, which approval shall be evidenced by Administrative Agent’s
execution and delivery to Mezzanine Lender of the Intercreditor Agreement,
Administrative Agent hereby approves of the Mezzanine Loan.

9.15
ENVIRONMENTAL INSURANCE PROCEEDS. Subject to the terms of the Deed of Trust,
Borrower shall apply any proceeds received on account of environmental insurance
policies maintained by Borrower which relate to the Property for remediation of
the Property.

9.16
AMENDMENT OF CONSTITUENT DOCUMENTS. Except with Administrative Agent’s prior
written consent, which shall not be unreasonably withheld, Borrower shall not
amend its organizational documents (including, without limitation, as to the
admission of any new equity owner, directly or indirectly).

9.17
OWNERSHIP OF BORROWER.

(a)
Except as otherwise approved by Administrative Agent, Borrower shall be wholly
owned, either directly or indirectly, by KBS REIT. Notwithstanding anything
stated to the contrary in this Agreement, the Deed of Trust or in any of the
other Loan Documents, any Transfers of equity interests or other interests in
KBS SOR Properties, LLC (including, without limitation, KBS Strategic
Opportunity Limited Partnership, KBS Strategic Opportunity Holdings LLC or KBS
REIT) or in any of the direct or indirect owners of KBS SOR Properties, LLC
shall not be prohibited (and shall be expressly permitted) provided that KBS
REIT continues to own, either directly or indirectly, 100% of the ownership
interests in Borrower and KBS SOR Properties, LLC. In addition, and
notwithstanding the foregoing or anything else herein to the contrary, Transfers
of up to forty-nine percent (49%) of the direct or indirect interests in
Borrower to a Person not owned directly or indirectly by KBS REIT (a
“Non-Affiliate Transferee”) shall be permitted with Administrative Agent’s
consent, which consent shall not be unreasonably withheld, provided that (i) not
less than fifteen (15) Business Days prior to the date of the proposed Transfer,
Borrower delivers a written request to Administrative Agent for Administrative
Agent’s consent to such Transfer, which request shall specifically identify the
proposed Non-Affiliate Transferee, together with such other information with
respect to such Non-Affiliate Transferee as Administrative Agent may reasonably
request (including, without limitation, organizational documents of such
Non-Affiliate Transferee, financial statements of such Non-Affiliate Transferee
and lien, bankruptcy, judgment and litigation searches with respect to such
Non-Affiliate Transferee) and (ii) if and only if Wells Fargo is then the
Administrative Agent, it shall be reasonable for Administrative Agent to
withhold its consent to such Transfer if the Non-Affiliate Transferee is not a
Wells Fargo Customer in Good Standing.

(b)
At all times during the term of the Loan, Peter Bren or Charles Schreiber shall
remain actively involved in the management of KBS REIT; provided, however, that
either or both Peter Bren and Charles Schreiber may be replaced by a principal
of any replacement asset manager approved pursuant to clause (c) below.

(c)
At all times during the term of the Loan, Manager shall be the asset manager for
KBS REIT pursuant to the Management Agreement. Subject to Administrative Agent’s
prior written consent, which may be withheld in Administrative Agent’s sole
discretion, Manager may be replaced by another asset manager; provided, if the
replacement asset manager: (i) has financial capability and management
experience at least comparable to Manager; (ii) has current assets under
management of not less than 10,000,000 square feet of properties similar to the
Property; (iii) has current asset management agreements


44

--------------------------------------------------------------------------------




with at least five (5) other institutional investors; and (iv) is currently a
customer of the Wells Fargo Wholesale Bank Commercial Real Estate Group in a
borrowing capacity and in good standing, then Administrative Agent’s consent to
the replacement of Manager with such substitute manager shall not be
unreasonably withheld.
9.18
LIENS. Borrower shall not directly or indirectly create, incur, assume or permit
to exist any Lien on or with respect to any Collateral, except (a) Liens in
favor of Administrative Agent securing the Obligations and (b) Permitted Liens.
Subject to Section 9.17, nothing contained in this Agreement or in any of the
other Loan Documents shall limit or impair the right of Borrower’s constituent
members or partners (direct or indirect) to directly or indirectly create,
incur, assume or permit to exist any Indebtedness of, or any Lien upon any
property of, such member or partner; provided, the foregoing shall not permit
pledges of direct or indirect equity interests in Borrower unless otherwise
permitted by Section 9.21(b).

9.19
TRANSFERS OF COLLATERAL. Subject to Section 9.17, Borrower shall not Transfer,
directly or indirectly, all or any interest in the Property or the Collateral;
provided, however, that Administrative Agent and Lenders hereby consent to the
pledge by Mezzanine Borrower to Mezzanine Lender of its equity interests in
Borrower pursuant to the terms of the Pledge Agreement identified on Exhibit C
of the Intercreditor Agreement and hereby agree that, notwithstanding anything
herein to the contrary, foreclosure of such pledge or other exercise of remedies
by Mezzanine Lender under the Mezzanine Loan Documents shall not constitute a
Default or violation of the terms of Section 9.17(a) provided such foreclosure
or other exercise of remedies is undertaken in compliance with the terms of the
Intercreditor Agreement.

9.20
ADDITIONAL REIT COVENANTS.

(a)
At Administrative Agent’s request, KBS REIT shall provide a schedule of
transactions entered into by KBS REIT (including any acquisition, disposition,
merger or asset purchase by KBS REIT or its subsidiaries), the value of which
exceeds $100,000,000.

(b)
KBS REIT shall at all times operate in conformity with the requirements for
qualification as a real estate investment trust pursuant to Section 856 of the
Internal Revenue Code.

9.21
OTHER PERMITTED TRANSACTIONS. Notwithstanding the foregoing, or anything stated
to the contrary herein or in any of the other Loan Documents, the following
transactions will not be prohibited and shall be expressly permitted:

(a)
KBS SOR Properties, LLC, KBS Strategic Opportunity Limited Partnership, KBS
REIT, and KBS Strategic Opportunity Holdings, LLC, shall each be permitted to
execute guaranties and/or indemnity agreements for their respective
subsidiaries; and

(b)
KBS Strategic Opportunity Limited Partnership, KBS REIT, and any of the other
parties owning interests in KBS Strategic Opportunity Limited Partnership,
direct or indirect, shall be permitted to obtain loans from, or incur
indebtedness to, any third-party lender (each a “Secondary Loan”) and pledge
their respective interests (direct or indirect) in KBS Strategic Opportunity
Limited Partnership and KBS SOR Properties, LLC, as security for any such
Secondary Loan so long as (A) neither Borrower nor Borrower’s sole member’s
membership interest are pledged to secure such Secondary Loan, and (B) any
default under a Secondary Loan resulting in a foreclosure of the pledged
interests and a transfer of such interest to the lender of the Secondary Loan
shall be a Default under the Loan Documents.


45

--------------------------------------------------------------------------------




ARTICLE 10
REPORTING COVENANTS
Borrower covenants and agrees that, on and after the date hereof, until payment
in full of all of the Obligations, and termination of this Agreement:
10.1
FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING INFORMATION (BORROWER).
Borrower shall maintain or cause to be maintained a system of accounting
established and administered in accordance with sound business practices and
consistent with past practice of borrowers owned by KBS REIT and its Affiliates
to permit preparation of quarterly and, to the extent applicable, annual
financial statements, each in conformity with GAAP, and each of the financial
statements described below shall be prepared for Borrower from such system and
records. Borrower shall deliver or cause to be delivered to Administrative
Agent:

(a)
Operating Statements and Operating Results. As soon as practicable, and in any
event within sixty (60) days after the end of each calendar quarter commencing
with the calendar quarter ending March 31, 2014, quarterly operating statements
for the Property, dated as of the last day of such calendar quarter, in such
form as may be approved by Administrative Agent from time to time, which
operating statements shall include actual quarterly and year-to-date net
operating income and net cash flow results, aged receivables, rent rolls (on
Borrower’s detailed form of rent roll), current and prospective lease status
reports and occupancy summaries in the form customarily generated by borrowers
owned by KBS REIT and its Affiliates, in form and substance satisfactory to
Administrative Agent. In addition, as soon as practicable, and in any event
within sixty (60) days after the end of the fourth calendar quarter, a year-end
operating statement, in such form as may be approved by Administrative Agent
from time to time (collectively with the quarterly statements, the “Operating
Statements”).

(b)
Financial Statements. As soon as practicable, and in any event within sixty (60)
days after the end of each of the first three calendar quarters in each calendar
year and within one hundred twenty (120) days after the end of the fourth
calendar quarter in each calendar year, balance sheets, statements of
operations, income statements, and net cash flow results for Borrower
(collectively, “Financial Statements”), together with any supporting information
reasonably requested by Administrative Agent.

(c)
Borrower’s Certificate.

(i)
Together with each delivery of any Operating Statement or Financial Statement
pursuant to subsections (a) and (b) above, a Borrower’s Certificate in the form
of Exhibit H (the “Borrower’s Certificate”), stating that the individual who is
the signatory thereto (which individual shall be the account controller, officer
or any other authorized representative of KBS REIT) has reviewed, or caused
under his or her supervision to be reviewed, the terms of this Agreement and the
other principal Loan Documents, and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the transactions and condition
of Borrower during the accounting period covered by such Operating Statements or
Financial Statements, and that such review has not disclosed the existence
during or at the end of such accounting period, and that the signer does not
have knowledge of the existence as of the date of the applicable Borrower’s
Certificate, of any condition or event which constitutes a Default or Potential
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action has been taken, is being
taken and is proposed to be taken with respect thereto.


46

--------------------------------------------------------------------------------




(ii)
Together with each delivery of any Operating Statement or Financial Statement
pursuant to subsections (a) and (b) above with respect to the last calendar
quarter of any calendar year, a Borrower’s Certificate, stating that the
individual who is the signatory thereto (which individual shall be the account
controller, officer or any other authorized representative of KBS REIT) has
reviewed, or caused under his or her supervision to be reviewed, the terms of
this Agreement and the other principal Loan Documents, and has made, or caused
to be made under his or her supervision, a review in reasonable detail of the
transactions and condition of Borrower during the calendar year then most
recently ended, and that such review has not disclosed the existence during or
at the end of such calendar year, and that the signer does not have knowledge of
the existence as of the date of the applicable Borrower’s Certificate, of any
condition or event which constitutes a Default or Potential Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action has been taken, is being taken and is proposed
to be taken with respect thereto.

(iii)
Each Borrower’s Certificate referenced in subsections (i) and (ii) above shall
also (A) contain a certification by the individual who is the signatory thereto
that Borrower is in compliance with all covenants contained herein, (B) provide
a schedule of contingent liabilities of Borrower consisting of letters of credit
and guaranties of debt, together with a listing of contingent liabilities
arising from trade payables that have been delinquent for more than thirty (30)
days and equipment leases, and (C) state whether such contingent liabilities
arising from trade payables that have been delinquent for more than thirty (30)
days and operating and equipment leases exceed the amount permitted under
Section 9.13.

(d)
Intentionally Omitted.

(e)
Budgets. Not later than February 28 of each Fiscal Year, annual operating and
capital budgets for the Property for such Fiscal Year, prepared on a fiscal
basis, in such form as may be approved by Administrative Agent from time to
time, together with all supporting details reasonably requested by
Administrative Agent, and certified, under a Borrower’s Certificate, as being
based upon Borrower’s reasonable good faith estimates, upon information and
assumptions at the time.

(f)
Knowledge of Default. Promptly upon Borrower obtaining knowledge (i) of any
condition or event which constitutes a Default or Potential Default, or becoming
aware that any Administrative Agent has given notice or taken any other action
with respect to a claimed Default or Potential Default or (ii) of any condition
or event which has a Material Adverse Effect, a Borrower’s Certificate
specifying the nature and period of existence of any such condition or event, or
specifying the notice given or action taken by Administrative Agent and the
nature of such claimed Default, Potential Default, event or condition, and what
action Borrower has taken, is taking and proposes to take with respect thereto.

(g)
Litigation, Arbitration or Government Investigation. Promptly upon Borrower
obtaining knowledge of (i) the institution of, or written threat of, any
material Proceeding against or affecting Borrower or the Property not previously
disclosed in writing by Borrower to Administrative Agent pursuant to this
Section 10.1(g), including any eminent domain or other condemnation proceedings
affecting the Property, or (ii) any material development in any Proceeding
already disclosed, which, in either case, has a Material Adverse Effect, a
notice thereof to Administrative Agent and such other information as may be
reasonably available to it to enable Administrative Agent and its counsel to
evaluate such matters.


47

--------------------------------------------------------------------------------




(h)
ERISA Matters. As soon as possible, and in any event within thirty (30) days
after Borrower knows or has reason to know that Borrower or any of its ERISA
Affiliates has or is likely to incur any liability with respect to any Benefit
Plan, or any withdrawal liability with respect to any Multiemployer Plan, which
would have a Material Adverse Effect, a written statement of the chief financial
officer of Borrower describing such occurrence and the action, if any, which
Borrower or any ERISA Affiliate of such Borrower has taken, is taking or
proposes to take, with respect thereto, and, when known, any action taken or
threatened by the IRS, the DOL or the PBGC with respect thereto.

(i)
Other Information. Within forty-five (45) days of Administrative Agent’s
request, such other information, reports, contracts, schedules, lists,
documents, agreements and instruments in the possession or under the control of
Borrower with respect to (i) the Property, (ii) any material change in
Borrower’s investment, finance or operating policies, or (iii) Borrower’s
business, condition (financial or otherwise), operations, performance,
properties or prospects as Administrative Agent may from time to time reasonably
request, including, without limitation, annual information with respect to cash
flow projections, budgets, operating statements (current year and immediately
preceding year), rent rolls, lease expiration reports and leasing status
reports. Provided that Administrative Agent gives Borrower reasonable prior
notice and an opportunity to participate, Borrower hereby authorize
Administrative Agent to communicate with the Accountants and authorizes the
Accountants to disclose to Administrative Agent any and all financial statements
and other information of any kind, including copies of any management letter or
the substance of any oral information, that such accountants may have with
respect to the Collateral or Borrower’s condition (financial or otherwise),
operations, properties, performance and prospects. Concurrently therewith,
Administrative Agent will notify Borrower of any such communication. At
Administrative Agent’s request, Borrower shall deliver a letter addressed to the
Accountants instructing them to disclose such information in compliance with
this Section 10.1(i).

(j)
Accountant Reports. (1) If at any time Borrower causes audited financial
statements to be prepared with respect to any Fiscal Year, then, within ten (10)
Business Days after receipt thereof from the Accountants: copies of such audited
financial statements, together with all reports prepared by the Accountants and
submitted to Borrower in connection therewith, including the comment letter
submitted by the Accountants in connection with such audit; and (2) copies of
all reports prepared by the Accountants and submitted to Borrower in connection
with any other annual, interim or special audit or review of the financial
statements or practices of Borrower.

(k)
Insurance Claims. Promptly following Administrative Agent’s request, Borrower
shall deliver written confirmation to Administrative Agent of any and all claims
made under any policy of casualty insurance which insures the Property
hereunder, whether or not such claim(s) relate to the Property.

10.2
FINANCIAL STATEMENTS AND OTHER FINANCIAL AND OPERATING INFORMATION (KBS REIT).
Borrower shall deliver, or cause KBS REIT to deliver, to Administrative Agent:

(a)
Quarterly Financial Statements. As soon as practicable, and in any event within
sixty (60) days after the end of each fiscal quarter (however, one hundred
twenty (120) days after the end of the fourth fiscal quarter), balance sheets,
statements of operations and statements of cash flow and statements of retained
earnings for KBS REIT (all on a consolidated basis), which statements shall be
certified on behalf of KBS REIT by the controller, officer or another authorized
representative of KBS REIT unless filed previously or concurrently with the
Securities and Exchange Commission.

(b)
Additional Reporting. Upon Administrative Agent’s request therfor, a real estate
schedule for the REIT, which schedule shall include basic operational and
financial information with


48

--------------------------------------------------------------------------------




respect to each property identified therein and otherwise be in form and
substance reasonably acceptable to Administrative Agent.
10.3
ENVIRONMENTAL NOTICES. Borrower shall notify Administrative Agent, in writing,
as soon as practicable, and in any event within ten (10) days after Borrower’s
learning thereof, of any: (a) written notice or claim to the effect that
Borrower is or may be liable to any Person as a result of any material Release
or threatened Release of any Contaminant into the environment; (b) written
notice that Borrower is subject to investigation by any Governmental Authority
evaluating whether any Remedial Action is needed to respond to the Release or
threatened Release of any Contaminant into the environment; (c) written notice
that the Property is subject to an environmental lien; (d) written notice of
violation to Borrower or awareness of a condition which might reasonably result
in a notice of violation of any Environmental Laws by Borrower; (e) commencement
or written threat of any Proceeding alleging a violation of any Environmental
Laws by Borrower or with respect to the Property; or (f) written notice from a
Governmental Authority of any changes to any existing Environmental Laws that
will have a Material Adverse Effect.

10.4
CONFIDENTIALITY. Confidential information obtained by Administrative Agent
pursuant to this Agreement or in connection with the Loan shall not be
disseminated by Administrative Agent and shall not be disclosed to third parties
except to regulators, taxing authorities and other governmental agencies having
jurisdiction over Administrative Agent or otherwise in response to Requirements
of Law, to Administrative Agent’s auditors and legal counsel and in connection
with regulatory, administrative and judicial proceedings as necessary or
relevant including enforcement proceedings relating to the Loan Documents, and
to any prospective assignee of or participant in Administrative Agent’s interest
under this Agreement or any prospective purchaser of the assets or a controlling
interest in Administrative Agent, provided that such prospective assignee,
participant or purchaser first agrees to be bound by the provisions of this
Section 10.4. In connection with disclosures of confidential information to any
non-governmental third-party, Administrative Agent shall, to the extent feasible
and permitted, give prior notice of such request to Borrower; however,
Administrative Agent shall incur no liability to Borrower for failure to do so.
For purposes hereof, “confidential information” shall mean all nonpublic
information obtained by Administrative Agent, unless and until such information
becomes publicly known, other than as a result of unauthorized disclosure by
Administrative Agent of such information.

ARTICLE 11
DEFAULTS AND REMEDIES
11.1
DEFAULT. The occurrence of any one or more of the following shall constitute an
event of default (“Default”) under this Agreement and the other Loan Documents:

(a)
Failure to Make Payments When Due. Borrower shall fail to pay (i) any amount due
on the Maturity Date, (ii) any principal when due, or (iii) any interest on the
Loan (or any fee or other amount payable under the Fee Letter or any Loan
Documents) within five (5) days after the date such interest, fee or other
amount first became due.

(b)
Distributions; Additional Indebtedness. Borrower shall breach either covenant
set forth in Sections 9.12 and 9.13.

(c)
Loan Constant. Borrower shall fail to comply with the terms set for the in
Section 8.1; provided, if Borrower’s non-compliance results from a failure to
make any payment or deposit required by Section 8.1, such failure shall not
constitute a Default until the date which is five (5) days after such payment or
deposit became due (provided, however that if a Loan Constant Certificate
delivered to Administrative Agent pursuant to Section 8.1(a) indicates
compliance with the Minimum Loan Constant requirement and upon review of such
Loan Constant Certificate Administrative Agent determines that Borrower is not
in


49

--------------------------------------------------------------------------------




compliance with the Minimum Loan Constant requirement for the period to which
such Loan Constant Certificate applies, then Borrower’s failure to make any
payment or deposit required by Section 8.1 shall not constitute a Default until
the date which is five (5) days after the date on which Administrative Agent
provides Borrower written notice of such failure).
(d)
Other Defaults. Borrower shall fail duly and punctually to perform or observe
any agreement, covenant or obligation binding on Borrower under this Agreement
or under any of the other Loan Documents (other than as described in any other
provision of this Section 11.1), and (with respect to agreements, covenants or
obligations for which no time period for performance is otherwise provided and
for which cure is possible), such failure shall continue for fifteen (15) days
after the earlier of (i) the date as of which Borrower had actual knowledge of
such failure, and (ii) the date on which Administrative Agent gives Borrower
notice of such failure (or, in either such case, such lesser period of time as
is mandated by applicable Requirements of Law); provided, however, if such
failure is not capable of cure within such fifteen (15) day period, but is
capable of cure and the grant of additional time to cure would not result in a
Material Adverse Effect, then if Borrower promptly undertakes action to cure
such failure and thereafter diligently prosecutes such cure to completion within
ninety (90) days after the earlier of the two dates described in the preceding
clauses (i) and (ii), then Borrower shall not be in default hereunder.

(e)
Breach of Representation or Warranty. Any representation or warranty made or
deemed made by Borrower to Administrative Agent or Lenders herein or in any of
the other Loan Documents or in any statement, certificate or financial
statements at any time given by Borrower pursuant to any of the Loan Documents
shall be false or misleading in any material respect on the date as of which
made.

(f)
Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i)
An involuntary case shall be commenced against Borrower or Guarantor and the
petition shall not be dismissed within sixty (60) days after commencement of the
case, or a court having jurisdiction shall enter a decree or order for relief in
respect of any such Person in an involuntary case, under any applicable
bankruptcy, insolvency or other similar law now or hereinafter in effect; or any
other similar relief shall be granted under any applicable federal, state or
foreign law; or

(ii)
A decree or order of a court (or courts) having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Borrower or Guarantor, or over all or a
substantial part of the property of any such Person, shall be entered; or an
interim receiver, trustee or other custodian of any such Person or of all or a
substantial part of the property of any such Person, shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of any such Person, shall be issued and any such event shall not
be stayed, vacated, dismissed, bonded or discharged within sixty (60) days of
entry, appointment or issuance.

(g)
Voluntary Bankruptcy; Appointment of Receiver, Etc. Borrower or Guarantor shall
have an order for relief entered with respect to it or commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking of
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; any such Person shall make any assignment for the


50

--------------------------------------------------------------------------------




benefit of creditors or shall be unable or fail, or admit in writing its
inability, to pay its debts as such debts become due; or any member, shareholder
or manager of Borrower adopts any resolution or otherwise authorizes any action
to approve any of the foregoing.
(h)
Judgments and Attachments. Any money judgment (other than a money judgment
covered by insurance but only if the insurer has admitted liability with respect
to such money judgment), writ or warrant of attachment, or similar process
involving in any case an amount in excess of One Million Dollars ($1,000,000)
shall be entered or filed against Borrower or its assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days.

(i)
Dissolution. Any order, judgment or decree shall be entered against Borrower
decreeing its involuntary dissolution or split up and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days; or
Borrower shall otherwise dissolve or cease to exist.

(j)
Loan Documents; Failure of Security. If for any reason any Loan Document shall
cease to be in full force and effect or any Lien intended to be created thereby
shall cease to be or is not valid or perfected; or any Lien in favor of
Administrative Agent contemplated by this Agreement or any Loan Document shall,
at any time, be invalidated or otherwise cease to be in full force and effect;
or any such Lien or any Obligation shall be subordinated or shall not have the
priority contemplated by this Agreement or the Loan Documents for any reason,
and, in the case of any of the foregoing, such condition or event shall continue
for fifteen (15) days after Borrower knew of such condition or event.

(k)
ERISA Liabilities. Any Termination Event occurs which will or is reasonably
likely to subject Borrower to a liability which Administrative Agent reasonably
determines will have a Material Adverse Effect, or the plan administrator of any
Benefit Plan applies for approval under Section 412(d) of the Internal Revenue
Code for a waiver of the minimum funding standards of Section 412(a) of the
Internal Revenue Code and Administrative Agent reasonably determines that the
business hardship upon which the Section 412(d) waiver was based will or would
reasonably be anticipated to subject Borrower to a liability which
Administrative Agent determines will have a Material Adverse Effect. All
capitalized terms used in this Section 11.1(k) and not otherwise defined herein
shall have the meanings given to them in the Employee Retirement Security Act.

(l)
Environmental Liabilities. Borrower becomes subject to any Liabilities and
Costs, which Administrative Agent reasonably deems to have a Material Adverse
Effect, arising out of or related to (i) the Release or threatened Release at
the Property of any Contaminant into the environment, or any Remedial Action in
response thereto, or (ii) any violation of any Environmental Laws.

(m)
Solvency. Borrower shall cease to be Solvent.

(n)
Default Under Swap Agreement; Voluntary Termination. Borrower shall default
(beyond the expiration of any applicable notice and cure period) under any Swap
Agreement.

(o)
Obligations of Guarantor. A default by Guarantor beyond any applicable notice
and cure period under the Limited Guaranty, executed by Guarantor in favor of
Administrative Agent, including, without limitation, the occurrence of a breach
of the financial covenants contained therein.

(p)
Secondary Loan Foreclosure. Any default occurs under a Secondary Loan resulting
in a foreclosure of the pledged interests thereunder and a transfer of such
interest to the lender of the Secondary Loan.


51

--------------------------------------------------------------------------------




A Default shall be deemed “continuing” until cured or waived in writing in
accordance with Section 13.12.
11.2
ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence of any Default
specified in this Article 11, Requisite Lenders may, at their sole option,
declare all sums owing to Lenders under the Notes, this Agreement and the other
Loan Documents immediately due and payable, and upon the occurrence of a Default
described in Section 11.1(f) or Section 11.1(g) all sums owing to Lenders under
the Notes, this Agreement and the other Loan Documents shall automatically
become due and payable. Upon such acceleration, Administrative Agent may, and at
Requisite Lender’s direction shall, in addition to all other remedies permitted
under this Agreement and the other Loan Documents and at law or equity, apply
any sums in any account pledged by Borrower as collateral for the Loan to the
sums owing under the Loan Documents and any and all obligations of Lenders to
fund further disbursements under the Loan (if any) shall terminate.

11.3
DISBURSEMENT TO THIRD PARTIES. Upon the occurrence of a Default occasioned by
Borrower’s failure to pay money to a third party as required by this Agreement,
Administrative Agent may but shall not be obligated to make such payment from
the Loan proceeds or other funds of Lenders. If such payment is made from
proceeds of the Loan, Borrower shall immediately deposit with Administrative
Agent, upon written demand, an amount equal to such payment. If such payment is
made from funds of Lenders, Borrower shall immediately repay such funds upon
written demand of Administrative Agent. In either case, the Default with respect
to which any such payment has been made by Administrative Agent or Lenders shall
not be deemed cured until such deposit or repayment (as the case may be) has
been made by Borrower to Administrative Agent.

11.4
REPAYMENT OF FUNDS ADVANCED. Any funds expended by Administrative Agent or any
Lender in the exercise of its rights or remedies under this Agreement and the
other Loan Documents shall be payable to Administrative Agent upon demand,
together with interest at the rate applicable to the principal balance of the
Loan from the date the funds were expended.

11.5
RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s and Lenders’ rights and
remedies provided in this Agreement and the other Loan Documents, together with
those granted by law or at equity, are cumulative and may be exercised by
Administrative Agent at any time. Administrative Agent’s exercise of any right
or remedy shall not constitute a cure of any Default unless all sums then due
and payable to Lenders under the Loan Documents are repaid and Borrower has
cured all other Defaults. No waiver shall be implied from any failure of
Administrative Agent to take, or any delay by Administrative Agent in taking,
action concerning any Default or failure of condition under the Loan Documents,
or from any previous waiver of any similar or unrelated Default or failure of
condition. Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.

11.6
ALLOCATION OF PROCEEDS. If an Event of Default exists and maturity of any of the
Obligations has been accelerated or the Maturity Date has occurred, all payments
received by Administrative Agent under any of the Loan Documents, in respect of
any principal of or interest on the Obligations or any other amounts payable by
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

(a)
amounts due to Administrative Agent, and the Lenders in respect of expenses due
under Section 9.1 until paid in full, and then Fees;

(b)
amounts due to Administrative Agent and the Lenders in respect of Protective
Advances;

(c)
payments of interest (i) on the Loan and (ii) in respect of any Swap Agreement
entered into by Borrower and any Lender (each Lender which is a counterparty to
such a Swap Agreement, a “Specified Derivatives Provider” and collectively,
“Specified Derivatives


52

--------------------------------------------------------------------------------




Providers”) with respect to the Loan (a “Specified Derivatives Contract”), in
each case, to be applied for the ratable benefit of the Lenders or the
applicable Specified Derivatives Providers, in such order as the Lenders or
Specified Derivatives Providers, as the case may be, may determine in their sole
discretion;
(d)
payments of principal of the Loan and payments of all other Secured Swap
Obligations, to be applied for the ratable benefit of the Lenders or Specified
Derivatives Providers, as the case may be, in such order as the Lenders or
Specified Derivatives Providers, as the case may be, may determine in their sole
discretion;

(e)
amounts due to Administrative Agent and the Lenders pursuant to Sections 12.12
and 13.1;

(f)
payments of all other amounts due under any of the Loan Documents and Specified
Derivatives Contracts, if any, to be applied for the ratable benefit of the
Lenders and the applicable Specified Derivatives Providers; and

(g)
any amount remaining after application as provided above shall be paid to
Mezzanine Lender so long as the Mezzanine Loan is outstanding and a Default is
continuing thereunder, or otherwise to Borrower or whomever else may be legally
entitled thereto.

ARTICLE 12
THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
The following provisions of this Article 12 shall govern the relationship of the
Administrative Agent and Lenders and Borrower shall have no obligations
hereunder:
12.1
APPOINTMENT AND AUTHORIZATION.

(a)
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement, the other Loan Documents and Other
Related Documents as are specifically delegated to the Administrative Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. Not in limitation of the foregoing, each Lender authorizes
and directs the Administrative Agent to enter into the Loan Documents and Other
Related Documents for the benefit of the Lenders.

(b)
Each Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Requisite Lenders in accordance with the provisions of this
Agreement, the Loan Documents or the Other Related Documents, and the exercise
by the Requisite Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders.

(c)
Nothing herein shall be construed to deem the Administrative Agent a trustee or
fiduciary for any Lender or to impose on the Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents or Other Related
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.


53

--------------------------------------------------------------------------------




(d)
The Administrative Agent shall deliver to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article 10. The Administrative Agent will also furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by Borrower, any Loan Party or any other
Affiliate of Borrower, pursuant to this Agreement or any other Loan Document not
already delivered to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.

(e)
As to any matters not expressly provided for by the Loan Documents and Other
Related Documents (including, without limitation, enforcement or collection of
any of Borrower’s obligations hereunder), Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the obligations of Borrower; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Requirements of Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Potential Default or Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement, the other Loan
Documents, or the Other Related Documents in accordance with the instructions of
the Requisite Lenders, or where applicable, all the Lenders.

12.2
WELLS FARGO AS LENDER. Wells Fargo, as a Lender, shall have the same rights and
powers under this Agreement and any other Loan Document as any other Lender and
may exercise the same as though it were not the Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Wells Fargo in each case in its individual capacity. Wells Fargo and its
affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with
Borrower, any other Loan Party or any other affiliate thereof as if it were any
other bank and without any duty to account therefor to the other Lenders.
Further, the Administrative Agent and any affiliate may accept fees and other
consideration from Borrower for services in connection with this Agreement and
otherwise without having to account for the same to the other Lenders. The
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
affiliates may receive information regarding Borrower, other loan parties, other
subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

12.3
LOAN DISBURSEMENTS.

(a)
On the Effective Date, and following each subsequent request for disbursement
from Borrower which request shall be sent by Administrative Agent to each Lender
and shall identify the proposed Funding Date, each Lender shall make available
to Administrative Agent (or the funding bank or entity designated by
Administrative Agent), the amount of such Lender’s Pro Rata Share of the Loan in
immediately available funds not later than the times designated in
Section 12.3(b). Unless Administrative Agent shall have been notified by any
Lender not later than the close of business (San Francisco time) on the Business
Day immediately preceding the Effective Date or any subsequent Funding Date


54

--------------------------------------------------------------------------------




in respect of any disbursement that such Lender does not intend to make
available to Administrative Agent such Lender’s Pro Rata Share of such
disbursement, Administrative Agent may assume that such Lender shall make such
amount available to Administrative Agent. If any Lender does not notify
Administrative Agent of its intention not to make available its Pro Rata Share
of such disbursement as described above, but does not for any reason make
available to Administrative Agent such Lender’s Pro Rata Share of such
disbursement, such Lender shall pay to Administrative Agent forthwith on demand
such amount, together with interest thereon at the Federal Funds Rate. In any
case where a Lender does not for any reason make available to Administrative
Agent such Lender’s Pro Rata Share of such disbursement, Administrative Agent,
in its sole discretion, may, but shall not be obligated to, fund to Borrower
such Lender’s Pro Rata Share of such disbursement. If Administrative Agent funds
to Borrower such Lender’s Pro Rata Share of such disbursement and if such Lender
subsequently pays to Administrative Agent such corresponding amount, such amount
so paid shall constitute such Lender’s Pro Rata Share of such disbursement.
Nothing in this Section 12.3(a) shall alter the respective rights and
obligations of the parties hereunder in respect of a Defaulting Lender or a
Non-Pro Rata Advance.
(b)
Requests by Administrative Agent for funding by Lenders of disbursements will be
made by telecopy. Each Lender shall make the amount of its disbursement
available to Administrative Agent in Dollars and in immediately available funds,
to such bank and account, in Minneapolis, Minnesota (to such bank and account in
such other place) as Administrative Agent may designate, not later than 9:00
A.M. (San Francisco time) on the date designated by Administrative Agent with
respect to such disbursement, which date shall be not earlier than three (3)
Business Days following Lender’s receipt of Administrative Agent’s request.

(c)
Nothing in this Section 12.3 shall be deemed to relieve any Lender of its
obligation hereunder to make its Pro Rata Share of disbursements on the date
designated by Administrative Agent, nor shall Administrative Agent or any Lender
be responsible for the failure of any other Lender to perform its obligations to
make any disbursement hereunder, and the Commitment of any Lender shall not be
increased or decreased as a result of the failure by any other Lender to perform
its obligation to make a disbursement.

12.4
DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS.

(a)
Subject to Section 12.4(b) below, payments actually received by Administrative
Agent for the account of Lenders shall be paid to them promptly after receipt
thereof by Administrative Agent, but in any event within two (2) Business Days,
provided that Administrative Agent shall pay to Lenders interest thereon, at the
lesser of (i) the Federal Funds Rate and (ii) the rate of interest applicable to
the Loan, from the Business Day following receipt of such funds by
Administrative Agent until such funds are paid in immediately available funds to
Lenders. All payments of principal, interest, and other payments under the Loan
Documents or Other Related Documents shall be allocated among such of Lenders as
are entitled thereto, in proportion to their respective Pro Rata Shares in the
Loan or otherwise as provided herein or as separately agreed by Administrative
Agent and any Lender. Administrative Agent shall promptly distribute, but in any
event within two (2) Business Days, to each Lender at its primary address set
forth on the appropriate signature page hereof or on the Assignment and
Assumption Agreement, or at such other address as a Lender may request in
writing, such funds as it may be entitled to receive, provided that
Administrative Agent shall in any event not be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Lender and may suspend all payments and seek appropriate relief (including,
without limitation, instructions from Requisite Lenders or all Lenders, as
applicable, or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby.
The order of priority herein


55

--------------------------------------------------------------------------------




is set forth solely to determine the rights and priorities of Lenders as among
themselves and may at any time or from time to time be changed by Lenders as
they may elect, in writing in accordance with this Agreement, without necessity
of notice to or consent of or approval by Borrower or any other Person. All
payments or other sums received by Administrative Agent for the account of
Lenders shall not constitute property or assets of the Administrative Agent and
shall be held by Administrative Agent, solely in its capacity as agent for
itself and the other Lenders, subject to the Loan Documents and the Other
Related Documents.
(b)
Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has funded its Pro Rata Share of a Protective Advance or prior
Loan disbursements which was previously a Non-Pro Rata Advance, or all other
Lenders have received payment in full (whether by repayment or prepayment) of
the amounts due in respect of such Non-Pro Rata Advance, all of the indebtedness
and obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal, interest and fees in respect of all Non-Pro Rata
Advances in which the Defaulting Lender has not funded its Pro Rata Share (such
principal, interest and fees being referred to as “Senior Loans”). All amounts
paid by Borrower and otherwise due to be applied to the indebtedness and
obligations owing to the Defaulting Lender pursuant to the terms hereof shall be
distributed by Administrative Agent to the other Lenders in accordance with
their respective Pro Rata Shares of the Loan (recalculated for purposes hereof
to exclude the Defaulting Lender’s Pro Rata Share of the Loan), until all Senior
Loans have been paid in full. This provision governs only the relationship among
Administrative Agent, each Defaulting Lender, and the other Lenders; nothing
hereunder shall limit the obligations of Borrower under this Agreement. The
provisions of this Section shall apply and be effective regardless of whether a
Default occurs and is then continuing, and notwithstanding (a) any other
provision of this Agreement to the contrary, (b) any instruction of Borrower as
to its desired application of payments or (c) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of Requisite Lenders or all Lenders. Administrative Agent shall be entitled to
(i) withhold or setoff, and to apply to the payment of the defaulted amount and
any related interest, any amounts to be paid to such Defaulting Lender under
this Agreement, and (ii) bring an action or suit against such Defaulting Lender
in a court of competent jurisdiction to recover the defaulted amount and any
related interest. In addition, the Defaulting Lender shall indemnify, defend and
hold Administrative Agent and each of the other Lenders harmless from and
against any and all liabilities and costs, plus interest thereon at the Default
Rate as set forth in the Notes, which they may sustain or incur by reason of or
as a direct consequence of the Defaulting Lender’s failure or refusal to perform
its obligations under this Agreement.

12.5
PRO RATA TREATMENT. Except to the extent otherwise provided herein: (a) each
borrowing from Lenders shall be made from the Lenders, each payment of the fees
shall be made for the account of the Lenders, and each termination or reduction
of the amount of the Commitments pursuant to this Agreement shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (b) each payment or prepayment of principal of the
Loan by Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loan held by
them, provided that if immediately prior to giving effect to any such payment in
respect of the Loan the outstanding principal amount of the Loan shall not be
held by the Lenders pro rata in accordance with their respective Commitments in
effect at the time the Loan was made, then such payment shall be applied to the
Loan in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Loan being held by the Lenders pro rata in
accordance with their respective Commitments; and (c) each payment of interest
on the Loan by Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on the Loan then due and payable to the
respective Lenders.


56

--------------------------------------------------------------------------------




12.6
SHARING OF PAYMENTS, ETC. Lenders agree among themselves that (i) with respect
to all amounts received by them which are applicable to the payment of the
obligations of Borrower or Guarantor under the Loan, equitable adjustment will
be made so that, in effect, all such amounts will be shared among them ratably
in accordance with their Pro Rata Shares in the Loan, whether received by
voluntary payment, by counterclaim or cross action or by the enforcement of any
or all of such obligations, (ii) if any of them shall by voluntary payment or by
the exercise of any right of counterclaim or otherwise, receive payment of a
proportion of the aggregate amount of such obligations held by it which is
greater than its Pro Rata Share in the Loan of the payments on account of such
obligations, the one receiving such excess payment shall purchase, without
recourse or warranty, an undivided interest and participation (which it shall be
deemed to have done simultaneously upon the receipt of such payment) in such
obligations owed to the others so that all such recoveries with respect to such
obligations shall be applied ratably in accordance with such Pro Rata Shares;
provided, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to that party
to the extent necessary to adjust for such recovery, but without interest except
to the extent the purchasing party is required to pay interest in connection
with such recovery. Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 12.6 may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation.

12.7
COLLATERAL MATTERS; PROTECTIVE ADVANCES.

(a)
Each Lender hereby authorizes the Administrative Agent, without the necessity of
any notice to or further consent from any Lender, from time to time prior to a
Default, to take any action with respect to any Collateral, Loan Documents or
Other Related Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to any of the Loan Documents or
Other Related Documents.

(b)
The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) upon termination of the Commitments and indefeasible
payment and satisfaction in full of all of obligations of Borrower hereunder;
(ii) as expressly permitted by, but only in accordance with, the terms of the
applicable Loan Document; and (iii) if approved, authorized or ratified in
writing by the Requisite Lenders. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

(c)
Upon any sale and transfer of Collateral which is expressly permitted pursuant
to the terms of this Agreement, and upon at least five (5) Business Days’ prior
written request by Borrower, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect or impair the obligations of Borrower
or any Liens upon (or obligations of Borrower or any other Loan Party in respect
of) all interests retained by Borrower or any other Loan Party, including
(without limitation) the proceeds of such sale or transfer, all of which shall
continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Administrative Agent shall be authorized to deduct all of the
expenses reasonably


57

--------------------------------------------------------------------------------




incurred by the Administrative Agent from the proceeds of any such sale,
transfer or foreclosure.
(d)
The Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by Borrower
or any other Loan Party or is cared for, protected or insured or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 12.7(d) or in any of the Loan Documents or Other Related
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, given the
Administrative Agent’s own interest in the Collateral as one of the Lenders and
that the Administrative Agent shall have no duty or liability whatsoever to the
Lenders, except to the extent resulting from its gross negligence or willful
misconduct.

(e)
The Administrative Agent may make, and shall be reimbursed by the Lenders (in
accordance with their Pro Rata Shares) to the extent not reimbursed by Borrower
for, Protective Advances during any one calendar year with respect to the
Property up to the sum of (i) amounts expended to pay real estate taxes,
assessments and governmental charges or levies imposed upon the Property; (ii)
amounts expended to pay insurance premiums for policies of insurance related to
the Property; and (iii) $100,000. Protective Advances in excess of said sum
during any calendar year shall require the consent of the Requisite Lenders.
Borrower agrees to pay on demand all Protective Advances.

(f)
Each Lender agrees that it will not take any action, nor institute any actions
or proceedings, against Borrower or any other obligor hereunder under the Loan
Documents or the Other Related Documents with respect to exercising claims
against or rights in the Collateral without the written consent of Requisite
Lenders.

12.8
POST-FORECLOSURE PLANS. If all or any portion of the Collateral is to be
acquired by the Administrative Agent as a result of a foreclosure or the
acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the obligations of Borrower hereunder, the
title to any such Collateral, or any portion thereof, shall be held in the name
of the Administrative Agent or a nominee or subsidiary of the Administrative
Agent, as agent, for the ratable benefit of all Lenders. The Administrative
Agent shall prepare a recommended course of action for such Collateral (a
“Post-Foreclosure Plan”), which shall be subject to the approval of the
Requisite Lenders. In accordance with the approved Post-Foreclosure Plan, the
Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents and other sums from such Collateral and paying the expenses of such
Collateral. Actions taken by the Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with


58

--------------------------------------------------------------------------------




the approved Post-Foreclosure Plan. To the extent there is net operating income
from such Collateral, the Administrative Agent shall, in accordance with the
approved Post-Foreclosure Plan, determine the amount and timing of distributions
to the Lenders. All such distributions shall be made to the Lenders in
accordance with their respective Pro Rata Shares. The Lenders acknowledge and
agree that if title to any Collateral is obtained by the Administrative Agent or
its nominee, such Collateral will not be held as a permanent investment but will
be liquidated as soon as practicable. The Administrative Agent shall undertake
to sell such Collateral, at such price and upon such terms and conditions as the
Requisite Lenders reasonably shall determine to be most advantageous to the
Lenders. Any purchase money mortgage or deed of trust taken in connection with
the disposition of such Collateral in accordance with the immediately preceding
sentence shall name the Administrative Agent, as agent for the Lenders, as the
beneficiary or mortgagee. In such case, the Administrative Agent and the Lenders
shall enter into an agreement with respect to such purchase money mortgage or
deed of trust defining the rights of the Lenders in the same Pro Rata Shares as
provided hereunder, which agreement shall be in all material respects similar to
this Article insofar as the same is appropriate or applicable.
12.9
APPROVALS OF LENDERS. All communications from the Administrative Agent to any
Lender requesting such Lender’s determination, consent, approval or disapproval
(a) shall be given in the form of a written notice to such Lender, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Lender where information, if any, regarding such matter or issue may be
inspected, or shall otherwise describe the matter or issue to be resolved, (c)
shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to the Administrative Agent by Borrower in respect of the
matter or issue to be resolved, and (d) shall include the Administrative Agent’s
recommended course of action or determination in respect thereof. Unless a
Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents or Other Related Documents) of receipt of such communication,
such Lender shall be deemed to have conclusively approved of or consented to
such recommendation or determination.

12.10
NOTICE OF DEFAULTS. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Potential Default unless
the Administrative Agent has received notice from a Lender or Borrower referring
to this Agreement, describing with reasonable specificity such Default or
Potential Default and stating that such notice is a “notice of default”. If any
Lender (excluding the Lender which is also serving as the Administrative Agent)
becomes aware of any Default or Potential Default, it shall promptly send to the
Administrative Agent such a “notice of default”. Further, if the Administrative
Agent receives such a “notice of default,” the Administrative Agent shall give
prompt notice thereof to the Lenders.

12.11
ADMINISTRATIVE AGENT’S RELIANCE, ETC. Notwithstanding any other provisions of
this Agreement, any other Loan Documents or the Other Related Documents, neither
the Administrative Agent nor any of its directors, officers, agents, employees
or counsel shall be liable for any action taken or not taken by it under or in
connection with this Agreement or any other Loan Document, except for its or
their own gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein. Without limiting the generality of the
foregoing, the Administrative Agent: may consult with legal counsel (including
its own counsel or counsel for Borrower or any other Loan Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts. Neither the Administrative
Agent nor any of its directors, officers, agents, employees or counsel: (a)
makes any warranty or representation to any Lender or any other Person and shall
be responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or


59

--------------------------------------------------------------------------------




any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of Borrower or
other Persons or inspect the property, books or records of Borrower or any other
Person; (c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any Collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders in any such
Collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or Other Related Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and (e)
shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents or Other Related Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
12.12
INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of whether the transactions
contemplated by this Agreement, the other Loan Documents and Other Related
Documents are consummated, each Lender agrees to indemnify the Administrative
Agent (to the extent not reimbursed by Borrower and without limiting the
obligation of Borrower to do so) pro rata in accordance with such Lender’s
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a “Lender”) in any way relating to
or arising out of the Loan Documents or Other Related Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents and Other Related Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment provided, however, that no action taken in accordance with the
directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by Borrower and without
limiting the obligation of Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents and Other Related Documents, any suit
or action brought by the Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or collect any obligation of Borrower
hereunder, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Hazardous
Materials Laws. Such out-of-pocket expenses (including counsel fees) shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section 12.12 shall survive the payment of the Loan and all other
amounts payable hereunder or under the other Loan Documents or Other Related
Documents and the termination of this Agreement. If Borrower shall


60

--------------------------------------------------------------------------------




reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
12.13
LENDER CREDIT DECISION, ETC. Each Lender expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of
Borrower, any other Loan Party or Affiliate, shall be deemed to constitute any
such representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of Borrower, the other Loan Parties or
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of Borrower, the other Loan Parties and other Persons, its
review of the Loan Documents and the Other Related Documents, the legal opinions
required to be delivered to it hereunder, the advice of its own counsel and such
other documents and information as it has deemed appropriate, made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents
or Other Related Documents. The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by Borrower or any
other Loan Party of the Loan Documents or Other Related Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, Borrower, any other Loan Party.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent under this
Agreement, any of the other Loan Documents or Other Related Documents, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or other Affiliates. Each Lender acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to such Lender.

12.14
SUCCESSOR ADMINISTRATIVE AGENT. Administrative Agent may resign at any time as
Administrative Agent under the Loan Documents and Other Related Documents by
giving written notice thereof to the Lenders and Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Potential
Default exists, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that Borrower shall, in all events, be
deemed to have approved each Lender and any of its Affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within thirty (30) days after the current
Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents and the Other Related
Documents. After any Administrative Agent’s


61

--------------------------------------------------------------------------------




resignation hereunder as Administrative Agent, the provisions of this Article 12
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Loan Documents and the
Other Related Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents and the Other Related Documents to any of its Affiliates by
giving Borrower and each Lender prior written notice.
12.15
TITLED AGENTS. Each of the Sole Lead Arranger and Sole Book Runner (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of the Loan, nor any duties as an agent hereunder for the Lenders.
The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, Borrower or any other Loan Party and the use of such titles
does not impose on the Titled Agents any duties or obligations greater than
those of any other Lender or entitle the Titled Agents to any rights other than
those to which any other Lender is entitled.

12.16
NO SET-OFFS. Each Lender hereby acknowledges that the exercise by any Lender of
offset, set-off, banker’s lien or similar rights against any deposit account or
other property or asset of Borrower, regardless of the state in which the
property is located, could result under certain laws in significant impairment
of the ability of all Lenders to recover any further amounts in respect of the
Loan. Therefore, each Lender agrees not to charge or offset any amount owed to
it by Borrower against any of the accounts, property or assets of Borrower or
any of its affiliates held by such Lender without the prior written approval of
Administrative Agent and Requisite Lenders.

12.17
LENDERS’ REPRESENTATIONS AND WARRANTIES. Lenders hereby make each of the
representations and warranties set forth in Section 3(b) of the Intercreditor
Agreement (the provisions of which are hereby incorporated herein by this
reference) for the benefit of Administrative Agent.

ARTICLE 13
MISCELLANEOUS PROVISIONS
13.1
INDEMNITY. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND EACH LENDER, THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (COLLECTIVELY CALLED THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES,
CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES (PROVIDED, BORROWER SHALL HAVE
NO OBLIGATION TO INDEMNIFY ANY LENDER FOR FEES OR COSTS, INCLUDING ATTORNEYS’
FEES INCURRED BY SUCH LENDER, UNLESS SUCH FEES OR COSTS ARE INCURRED FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT) WHICH ANY INDEMNITEES
MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH
BORROWER APPLIES THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY
OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR ANY OTHER RELATED DOCUMENT; (C) ANY FAILURE AT ANY TIME OF ANY OF
BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT
OR OMISSION BY BORROWER, CONSTITUENT PARTNER OR MEMBER OF BORROWER, ANY
CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER
PERSON OR ENTITY WITH RESPECT TO THE PROPERTY. BORROWER SHALL IMMEDIATELY PAY TO
INDEMNITEES UPON DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH
INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF
INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND
OBLIGATIONS TO DEFEND,


62

--------------------------------------------------------------------------------




INDEMNIFY AND HOLD HARMLESS INDEMNITEES SHALL SURVIVE CANCELLATION OF THE NOTES
AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST;
PROVIDED, HOWEVER, THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO AN INDEMNITEE
HEREUNDER WITH RESPECT TO (A) MATTERS FOR WHICH SUCH INDEMNITEE HAS BEEN
COMPENSATED PURSUANT TO OR FOR WHICH AN EXEMPTION IS PROVIDED IN ANY PROVISION
OF THIS AGREEMENT, AND (B) INDEMNIFIED MATTERS TO THE EXTENT CAUSED BY OR
RESULTING FROM THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THAT INDEMNITEE, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION. TO THE EXTENT THAT THE
UNDERTAKING TO INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THE PRECEDING
SENTENCE MAY BE UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY LAW OR PUBLIC
POLICY, BORROWER SHALL CONTRIBUTE THE MAXIMUM PORTION WHICH IT IS PERMITTED TO
PAY AND SATISFY UNDER APPLICABLE LAW, TO THE PAYMENT AND SATISFACTION OF ALL
INDEMNIFIED MATTERS INCURRED BY THE INDEMNITEES.
13.2
FORM OF DOCUMENTS. The form and substance of all documents, instruments, and
forms of evidence to be delivered to Administrative Agent under the terms of
this Agreement, any of the other Loan Documents or Other Related Documents shall
be subject to Administrative Agent’s approval and shall not be modified,
superseded or terminated in any respect without Administrative Agent’s prior
written approval.

13.3
NO THIRD PARTIES BENEFITED. No person other than Administrative Agent, Lenders
and Borrower and their permitted successors and assigns shall have any right of
action under any of the Loan Documents or Other Related Documents.

13.4
NOTICES. All notices, demands, or other communications under this Agreement, the
other Loan Documents or the Other Related Documents shall be in writing and
shall be delivered to the appropriate party at the address set forth on the
signature page of this Agreement (subject to change from time to time by written
notice to all other parties to this Agreement). All communications shall be
deemed served upon delivery of, or if mailed, upon the first to occur of receipt
or the expiration of three (3) days after the deposit in the United States
Postal Service mail, postage prepaid and addressed to the address of Borrower or
Administrative Agent and Lenders at the address specified; provided, however,
that non-receipt of any communication as the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Unless otherwise
expressly provided herein, notices, financial statements, certificates, and
other items to be delivered by Borrower under this Agreement and the other Loan
Documents shall be delivered to Administrative Agent in accordance with this
Section. Lenders acknowledge that Borrower may rely on communications from the
Administrative Agent concerning the Loan without further verification or
approval directly from any Lender.

13.5
ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and authorizes
Administrative Agent, as Borrower’s attorney-in-fact, which agency is coupled
with an interest, to execute and/or record in Administrative Agent’s or
Borrower’s name any notices, instruments or documents that Administrative Agent
deems appropriate to protect Lenders’ interest under any of the Loan Documents
or Other Related Documents.

13.6
ACTIONS. Borrower agrees that Administrative Agent or any Lender, in exercising
the rights, duties or liabilities of Administrative Agent, Lenders or Borrower
under the Loan Documents or Other Related Documents, may commence, appear in or
defend any action or proceeding purporting to affect the Property, the Loan
Documents or the Other Related Documents and Borrower shall immediately
reimburse Administrative Agent (or, following the occurrence and during the
continuance of a Default, such Lender) upon demand for all such expenses so
incurred or paid by Administrative Agent (or such Lender, as applicable)
including, without limitation, attorneys’ fees and expenses and court costs.


63

--------------------------------------------------------------------------------




13.7
RIGHT OF CONTEST. Borrower may contest in good faith any claim, demand, levy or
assessment (other than Liens and stop notices) by any person other than
Administrative Agent or Lenders which would constitute a Default if:
(a) Borrower pursues the contest diligently, in a manner which Administrative
Agent determines is not prejudicial to Administrative Agent or any Lender, and
does not impair the rights of Administrative Agent or any Lender under any of
the Loan Documents or Other Related Documents; and (b) Borrower deposits with
Administrative Agent any funds or other forms of assurance which Administrative
Agent in good faith determines from time to time appropriate to protect
Administrative Agent and each Lender from the consequences of the contest being
unsuccessful. Borrower’s compliance with this Section 13.7 shall operate to
prevent such claim, demand, levy or assessment from becoming a Default.

13.8
RELATIONSHIP OF PARTIES. The relationship of Borrower, Administrative Agent and
Lenders under the Loan Documents and Other Related Documents is, and shall at
all times remain, solely that of borrower and lender, and Administrative Agent
and Lenders neither undertake nor assumes any responsibility or duty to Borrower
or to any third party with respect to the Property, except as expressly provided
in this Agreement, the other Loan Documents and the Other Related Documents.

13.9
DELAY OUTSIDE LENDER’S CONTROL. No Lender or Administrative Agent shall be
liable in any way to Borrower or any third party for Administrative Agent’s or
such Lender’s failure to perform or delay in performing under the Loan Documents
(and Administrative Agent or any Lender may suspend or terminate all or any
portion of Administrative Agent’s or such Lender’s obligations under the Loan
Documents) if such failure to perform or delay in performing results directly or
indirectly from, or is based upon, the action, inaction, or purported action, of
any governmental or local authority, or because of war, rebellion, insurrection,
strike, lock-out, boycott or blockade (whether presently in effect, announced or
in the sole judgment of Administrative Agent or such Lender deemed probable), or
from any Act of God or other cause or event beyond Administrative Agent’s or
such Lender’s control.

13.10
ATTORNEY’S FEES AND EXPENSES. If any attorney is engaged by Administrative Agent
or, following the occurrence and during the continuance of a Default, any
Lender, to enforce or defend any provision of this Agreement, any of the other
Loan Documents or Other Related Documents, or as a consequence of any Default
under the Loan Documents or Other Related Documents, with or without the filing
of any legal action or proceeding, and including, without limitation, any fees
and expenses incurred in any bankruptcy proceeding of Borrower, then Borrower
shall immediately pay to Administrative Agent or such Lender, upon demand, the
amount of all attorneys’ fees and expenses and all costs incurred by
Administrative Agent or such Lender in connection therewith, together with
interest thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Loan.

13.11
IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in this
Agreement, all amounts payable by Borrower under the Loan Documents shall be
payable only in United States Dollars, immediately available funds.

13.12
AMENDMENTS AND WAIVERS.

(a)
Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by Borrower or any other Loan Party of any terms of
this Agreement or such other Loan Document (other than any fee letter solely
between Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite


64

--------------------------------------------------------------------------------




Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto. Notwithstanding the previous
sentence, the Administrative Agent, shall be authorized on behalf of all the
Lenders, without the necessity of any notice to, or further consent from, any
Lender, to waive the imposition of the late fees provided in Section 2.7(c), up
to a maximum of three (3) times per calendar year.
(b)
Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or the
Administrative Agent at the written direction of the Lenders), do any of the
following:

(i)
increase the Commitments of the Lenders (excluding any increase as a result of
an assignment of Commitments permitted under Section 13.13) or subject the
Lenders to any additional obligations;

(ii)
reduce the principal of, or interest rates that have accrued or that will be
charged on the outstanding principal amount of, the Loan;

(iii)
reduce the amount of any fees payable to the Lenders hereunder;

(iv)
postpone any date fixed for any payment of principal of, or interest on, the
Loan (including, without limitation, the Maturity Date) or for the payment of
fees or any other obligations of Borrower or Guarantor;

(v)
change the Pro Rata Shares (excluding any change as a result of an assignment of
Commitments permitted under Section 13.13);

(vi)
amend this Section or amend the definitions of the terms used in this Agreement
or the other Loan Documents insofar as such definitions affect the substance of
this Section;

(vii)
modify the definition of the term “Requisite Lenders” or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii)
release any Guarantor from its obligations under its guaranty except as
expressly permitted in its guaranty;

(ix)
waive a Default under Section 11.1(a);

(x)
release or dispose of any Collateral, unless released or disposed of as
permitted by, and in accordance with, Section 12.7; or

(xi)
amend or waive Borrower’s obligation to repay any outstanding portion of the
Loan in excess of the Aggregate Commitment, as provided in Section 2.1(b).

(c)
Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent, unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement, any of the other
Loan Documents or Other Related Documents. No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein. No course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be


65

--------------------------------------------------------------------------------




prejudicial thereto. Any Default occurring hereunder shall continue to exist
until such time as such Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon Borrower shall entitle Borrower
to other or further notice or demand in similar or other circumstances.
13.13
SUCCESSORS AND ASSIGNS.

(a)
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that Borrower may not assign or otherwise transfer any of its rights
under this Agreement without the prior written consent of all the Lenders (and
any such assignment or transfer to which all of the Lenders have not consented
shall be void).

(b)
Participations. Any Lender may at any time grant to an affiliate of such Lender,
or one or more banks or other financial institutions (each a “Participant”)
participating interests in its Commitment or the obligations owing to such
Lender hereunder. No Participant shall have any rights or benefits under this
Agreement or any other Loan Document. In the event of any such grant by a Lender
of a participating interest to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and Borrower and
the Administrative Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal on the Loan or a portion thereof owing
to such Lender (other than as expressly contemplated by Section 2.6), (iii)
reduce the rate at which interest is payable thereon, or (iv) release all or
substantially all of the Collateral, unless replacement collateral is provided.
An assignment or other transfer which is not permitted by subsection (c) below
shall be given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).

(c)
Assignments. Any Lender may with the prior written consent of the Administrative
Agent and Borrower (which consent, in each case, shall not be unreasonably
withheld; it being understood and agreed that it would be reasonable for
Borrower to withhold its consent if as a result of such assignment Borrower
reasonably believes that it is likely Borrower will be required to make
additional payments with respect to Indemnified Taxes as provided in Section 3.8
above) at any time assign to one or more Eligible Assignees (each an “Assignee”)
all or a portion of its rights and obligations under this Agreement and the
Notes; provided, however, (i) no such consent by Borrower shall be required (x)
if a Default or Potential Default shall exist or (y) in the case of an
assignment to another Lender or an affiliate of another Lender; provided,
however, that, notwithstanding anything in this Agreement to the contrary, so
long as a Default does not then exist, Borrower shall have the right to
disapprove any voluntary assignment of the Loan by Administrative Agent or a
Lender, unless Administrative Agent or such Lender (as applicable) (A)
acknowledges in writing that such assignment shall not constitute an “Additional
Termination Event” under any Swap Agreement provided by such Person, if any, and
(B) waives any right it may have to terminate such Swap Agreement due to such
assignment, if any; (ii) any partial assignment shall be in an amount at least
equal to $10,000,000 and after giving effect to such assignment the assigning
Lender retains a


66

--------------------------------------------------------------------------------




Commitment, and (iii) each such assignment shall be effected by means of an
Assignment and Assumption Agreement. Unless Borrower gives written notice to
Lender that it objects to the proposed assignment (together with a written
explanation of the reasons behind such objection) within ten (10) days following
receipt of Lender’s written request for approval of the proposed assignment,
Borrower shall be deemed to have approved such assignment Upon execution and
delivery of an Assignment and Assumption Agreement and payment by such Assignee
to such transferor Lender of an amount equal to the purchase price agreed
between such transferor Lender and such Assignee, such Assignee shall be deemed
to be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and Borrower shall make appropriate arrangement so the new Notes are issued to
the Assignee and such transferor Lender, as appropriate. In connection with any
such assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $4,500.
Anything in this Section 13.13(c) to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to Borrower,
or any of its respective Affiliates or subsidiaries.
(d)
Borrower Cooperation. In the event of any such sale, assignment or
participation, a Lender and the parties to such transaction shall share in the
rights and obligations of Lender as set forth in the Loan Documents only as and
to the extent they agree among themselves. Borrower will use reasonable efforts
to cooperate with Lender in connection with the assignment of interests under
this Agreement or the sale of participations herein, and, upon written request
by Lender, Borrower shall enter into such amendments or modifications to the
Loan Documents as may be reasonably required in order to evidence any such sale,
assignment or participation, including separate Notes, so long as (i) Borrower’s
obligations are not increased thereunder in any material respect and (ii)
Borrower incurs no additional costs or additional liabilities in connection
therewith.

(e)
Tax Withholding. At least five (5) Business Days prior to the first day on which
interest or fees are payable hereunder for the account of any Lender, each
Lender that is not incorporated under the laws of the United States of America,
or a state thereof, shall furnish the Administrative Agent and Borrower with a
properly completed executed copy of either Internal Revenue Service Form W-8ECI
or Internal Revenue Service Form W-8BEN and either Internal Revenue Service Form
W-8 or Internal Revenue Service Form W-9 and any additional form (or such other
form) as is necessary to claim complete exemption from United States withholding
taxes on all payments hereunder. At all times each Lender shall own or
beneficially own a Note, such Lender shall (i) promptly provide to the
Administrative Agent and Borrower a new Internal Revenue Service Form W-8ECI or
Internal Revenue Service Form W-8BEN and Internal Revenue Service Form W-8 or
Internal Revenue Service Form W-9 and any additional form (or such other form)
(or any successor form or forms) upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and (ii) comply at all times with all applicable
United States laws and regulations, including all provisions of any applicable
tax treaty, with regard to any withholding tax exemption claimed with respect to
any payments on the Loan. If any Lender cannot deliver such form, then Borrower
may withhold from payments due under the Loan Documents such amounts as Borrower
is able to determine from accurate information provided by such Lender are
required by the Internal Revenue Code.


67

--------------------------------------------------------------------------------




(f)
Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of this Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.

(g)
Information to Assignee, Etc. A Lender may furnish any information concerning
Borrower, any subsidiary or any other Loan Party in the possession of such
Lender from time to time to Assignees and Participants (including prospective
Assignees and Participants). In connection with such negotiation, execution and
delivery, Borrower authorizes Administrative Agent and Lenders to communicate
all information and documentation related to the Loan (whether to Borrower or to
any Participant, Assignee, legal counsel, appraiser or other necessary party)
directly by e-mail, fax, or other electronic means used to transmit information.

(h)
USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

(i)
Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at the Principal Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

13.14
ADDITIONAL COSTS; CAPITAL ADEQUACY.

(a)
Capital Adequacy. If any Lender or any Participant in the Loan determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a consequence of, or with reference to, such
Lender’s or such Participant’s or such corporation’s Commitments or its making
or maintaining its portion of the Loan below the rate which such Lender or such
Participant or such corporation controlling such Lender or such Participant
could have achieved but for such compliance (taking into account the policies of
such Lender or such Participant or corporation with regard to capital), then
Borrower shall, from time to time, within thirty (30) calendar days after
written demand by such Lender or such Participant, pay to such Lender or such
Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.


68

--------------------------------------------------------------------------------




(b)
Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), Borrower shall promptly pay to the Administrative Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its calculation of Effective
Rates hereunder with reference to the LIBO Rate or its obligation to calculate
Effective Rates hereunder with reference to the LIBO Rate, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents as a result of the Effective Rates under this Agreement being
calculated with reference to the LIBO Rate or such obligation or the maintenance
by such Lender of capital in respect of its Commitments (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of amounts outstanding hereunder which are accruing
interest at an Effective Rate calculated with reference to the LIBO Rate or its
Commitments (other than taxes imposed on or measured by the overall net income
of such Lender or of its Lending Office for any loans made upon which interest
is calculated with reference to the LIBO Rate by the jurisdiction in which such
Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which Effective Rates calculated with reference to the LIBO Rate are determined)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender hereunder)
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).

(c)
Lender’s Suspension Of Libor Loans; Unavailability of LIBO Rate. Without
limiting the effect of the provisions of the immediately preceding subsection
(a) and (b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which Effective Rates are calculated with
reference to the LIBO Rate as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes interest rates
calculated with reference to the LIBO Rate or (ii) becomes subject to
restrictions on the amount of such a category of liabilities or assets that it
may hold, then, if such Lender so elects by notice to Borrower (with a copy to
the Administrative Agent), the obligation of such Lender to make or continue
advances on which interest is calculated with reference to the LIBO Rate shall
be suspended until such Regulatory Change ceases to be in effect, in which case
interest shall be calculated based on the Federal Funds Rate plus the Spread
until such Lender gives notice to Borrower (with a copy to Administrative Agent)
that such Regulatory Change ceases to be in effect.

(d)
Notification And Determination Of Additional Costs. Each of Administrative
Agent, each Lender and each Participant, as the case may be, agrees to notify
Borrower of any event occurring after the Effective Date entitling
Administrative Agent, such Lender or such Participant to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of Administrative Agent, any Lender or any
Participant to give such notice shall not release Borrower from any of its
obligations hereunder. Administrative Agent, each Lender and each Participant,
as the case may be, agrees to furnish to Borrower (and in the case of a Lender
or a Participant to Administrative Agent as well) Borrower a certificate setting
forth the basis and amount


69

--------------------------------------------------------------------------------




of each request for compensation under this Section. Determinations by
Administrative Agent, such Lender, or such Participant, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error.
13.15
LENDER’S AGENTS. Administrative Agent and/or any Lender may designate an agent
or independent contractor to exercise any of such Person’s rights under this
Agreement, any of the other Loan Documents and Other Related Documents. Any
reference to Administrative Agent or any Lender in any of the Loan Documents or
Other Related Documents shall include Administrative Agent’s and such Lender’s
agents, employees or independent contractors. Borrower shall pay the costs of
such agent or independent contractor either directly to such person or to
Administrative Agent or such Lender in reimbursement of such costs, as
applicable.

13.16
TAX SERVICE. Administrative Agent, on behalf of Lenders, is authorized to
secure, at Borrower’s expense, a tax service contract with a third party vendor
which shall provide tax information on the Property satisfactory to
Administrative Agent.

13.17
WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY THEN APPLICABLE
LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT
OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

13.18
SEVERABILITY. If any provision or obligation under this Agreement, the other
Loan Documents or Other Related Documents shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that provision
shall be deemed severed from the Loan Documents and the Other Related Documents
and the validity, legality and enforceability of the remaining provisions or
obligations shall remain in full force as though the invalid, illegal, or
unenforceable provision had never been a part of the Loan Documents or Other
Related Documents, provided, however, that if the rate of interest or any other
amount payable under the Notes or this Agreement or any other Loan Document, or
the right of collectibility therefor, are declared to be or become invalid,
illegal or unenforceable, Lenders’ obligations to make advances under the Loan
Documents shall not be enforceable by Borrower.

13.19
TIME. Time is of the essence of each and every term of this Agreement.

13.20
HEADINGS. All article, section or other headings appearing in this Agreement,
the other Loan Documents and Other Related Documents are for convenience of
reference only and shall be disregarded in construing this Agreement, any of the
other Loan Documents and Other Related Documents.

13.21
GOVERNING LAW. This Agreement shall be governed by, and construed and enforced
in accordance with the laws of the State of California, except to the extent
preempted by federal laws. Borrower and all persons and entities in any manner
obligated to Lender under the Loan


70

--------------------------------------------------------------------------------




Documents and Other Related Documents consent to the jurisdiction of any federal
or state court within the State of California having proper venue and also
consent to service of process by any means authorized by California or federal
law.
13.22
USA PATRIOT ACT NOTICE; COMPLIANCE.

(a)
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
(for itself and/or as Agent for all Lenders hereunder) may from time-to-time
request, and Borrower shall provide to Lender, Borrower’s name, address, tax
identification number and/or such other identification information as shall be
necessary for Lender to comply with federal law. An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

(b)
In order for the Administrative Agent to comply with the USA Patriot Act of 2001
(Public Law 107-56), prior to any Lender or Participant that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender or
Participant shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

13.23
ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered pursuant to
the Loan Documents shall be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by
the Administrative Agent or Borrower) provided that (A) the foregoing shall not
apply to notices to any Lender pursuant to Article 12 and (B) a Lender has not
notified the Administrative Agent or Borrower that it cannot or does not want to
receive electronic communications. The Administrative Agent or Borrower may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered twenty-four (24) hours
after the date and time on which the Administrative Agent or Borrower posts such
documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. on the opening
of business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance, Borrower shall be required to provide paper
copies of the certificates required by Section 10.1(c) and Exhibit H to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the certificates required by Section 10.1(c)
and Exhibit H, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery. Each Lender shall be
solely responsible for requesting delivery to it of paper copies and maintaining
its paper or electronic documents.

13.24
INTEGRATION; INTERPRETATION. The Loan Documents and Other Related Documents
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or


71

--------------------------------------------------------------------------------




oral. The Loan Documents and Other Related Documents shall not be modified
except by written instrument executed by all parties. Any reference to the Loan
Documents or Other Related Documents includes any amendments, renewals or
extensions now or hereafter approved by Administrative Agent in writing.
13.25
JOINT AND SEVERAL LIABILITY. The liability of all persons and entities obligated
in any manner under this Agreement, any of the Loan Documents or Other Related
Documents, other than Administrative Agent and/or Lenders, shall be joint and
several.

13.26
COUNTERPARTS. To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

13.27
LIMITATION ON PERSONAL LIABILITY OF SHAREHOLDERS, PARTNERS AND MEMBERS.
Notwithstanding anything to the contrary contained in any Loan Document, none of
the constituent shareholders, partners or members (direct or indirect) in
Borrower shall have any liability whatsoever for the payment or performance of
any of the Obligations. Without limiting in any manner the generality of the
foregoing, Administrative Agent shall have no right to recover from any
constituent shareholder, partner or member (direct or indirect) in Borrower any
Distribution from Borrower; provided, however, that nothing in this
Section 13.27 is intended, or shall be deemed, to constitute a waiver of any
rights Administrative Agent may have under the United States Bankruptcy Code or
other applicable law with respect to fraudulent transfers or conveyances.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)



72

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have executed and
delivered this Agreement as of the date appearing on the first page of this
Agreement.


"ADMINISTRATIVE AGENT"
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:
/s/ Damon Smith

Name:
Damon Smith

Title:
Vice President

Administrative Agent's Address:


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group
Orange Estate Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Damon Smith
Tel: 949.251.4913
Fax: 949.851.9728




[Signatures Continue on Next Page]

Signature Page – Loan Agreement

--------------------------------------------------------------------------------




"LENDERS"
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:
/s/ Damon Smith

Name:
Damon Smith

Title:
Vice President

Administrative Agent's Address:


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group
Orange Estate Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Damon Smith
Tel: 949.251.4913
Fax: 949.851.9728












[Signatures Continue on Next Page]



Signature Page – Loan Agreement

--------------------------------------------------------------------------------




"BORROWER"
KBS SOR PLAZA BELLEVUE, LLC,
a Delaware limited liability company


By:
KBS SOR ACQUISITION XXVI, LLC,

a Delaware limited liability company
By:
KBS SOR PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder

David E. Snyder
Chief Financial Officer


Borrower's Address:
Accounting Matters:
 
Property Matters:
 
 
 
KBS SOR Bellevue, LLC        
c/o KBS Capital Advisors LLC        
620 Newport Center Drive, Suite 1300        
Newport Beach, CA 92660    
Attn:    Todd Smith VP Controller, Corporate    
Fax Number.:    949-417-6520
 


c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn: Jeff Rader Senior Vice President
Fax No.: 949-417-6518
 
 
 
With a copy to:
 
 
 
 
 
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn: Jeff Waldvogel Director of Finance and Reporting
Fax Number.: 949-417-6520
 
 








Signature Page – Loan Agreement

--------------------------------------------------------------------------------




Schedule 1.1 – Pro Rata Shares
Schedule 1.1 to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
Lender
Commitment
Pro Rata Share
WELLS FARGO BANK, NATIONAL ASSOCIATION
$111,000,000
100%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTALS
$111,000,000
100%






Schedule 1.1

--------------------------------------------------------------------------------




Schedule 6.3 – Ownership of Borrower
Schedule 6.3 to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
[To be attached.]
 



 



Schedule 6.3

--------------------------------------------------------------------------------




[kbssorq42013ex1024pg1.jpg]




--------------------------------------------------------------------------------




Schedule 6.11 – Litigation Disclosure
Schedule 6.11 to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.


None.





Schedule 6.11

--------------------------------------------------------------------------------




Schedule 6.24 – Property Management Agreements
Schedule 6.24 to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.

None.

Schedule 6.24

--------------------------------------------------------------------------------




Schedule 7.1 – Environmental Reports
Schedule 7.1 to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
1.
Phase I Environmental Site Assessment, dated December 12, 2013, prepared by AEI
Consultants.






Schedule 7.1

--------------------------------------------------------------------------------




EXHIBIT A – DESCRIPTION OF THE PROPERTY
Exhibit A to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
All that real property located in King County, Washington, described as follows:
PARCEL A:
LOTS 5, 6, 7 AND 8, BLOCK 1, CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE,
ACCORDING TO THE PLAT THEREOF, RECORDED IN VOLUME 49 OF PLATS, PAGE(S) 58 AND
59, IN KING COUNTY, WASHINGTON;
EXCEPT THAT PORTION OF SAID LOT 8 LYING EASTERLY OF A LINE THAT IS 30 FEET WEST
OF THE EAST LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 29, TOWNSHIP 25 NORTH, RANGE 5 EAST, WILLAMETTE
MERIDIAN, IN KING COUNTY, WASHINGTON.
PARCEL B:
THAT PORTION OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF SECTION 29, TOWNSHIP 25 NORTH, RANGE 5 EAST, WILLAMETTE MERIDIAN, IN
KING COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE WEST LINE OF THE EAST 92 FEET OF
SAID SUBDIVISION WITH THE FORMER NORTH LINE OF NORTHEAST 8TH STREET, SAID POINT
BEING NORTH 01 DEGREE 13'30" EAST, A DISTANCE OF 33.00 FEET FROM THE SOUTH LINE
OF SAID SUBDIVISION;
THENCE NORTH 01 DEGREE 13'30" EAST, A DISTANCE OF 147.01 FEET TO THE SOUTH LINE
OF CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF,
RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59, IN KING COUNTY, WASHINGTON;
THENCE NORTH 88 DEGREES 04'22" WEST ALONG SAID SOUTH LINE, A DISTANCE OF 172.02
FEET TO THE WEST LINE OF SAID PLAT OF CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE
PRODUCED SOUTH;
THENCE NORTH 01 DEGREE 13'30" EAST ALONG SAID WEST LINE TO THE NORTHEAST CORNER
OF THE PROPERTY CONVEYED TO JEFFREY BUILDING COMPANY BY DEED RECORDED AUGUST 31,
1976 UNDER RECORDING NUMBER 7608310501;
THENCE WEST ALONG THE NORTH LINE OF SAID PROPERTY CONVEYED BY RECORDING NUMBER
7608310501, A DISTANCE OF 241 FEET TO THE NORTHWEST CORNER THEREOF, SAID POINT
BEING ON THE EAST LINE OF THE PROPERTY SOLD TO JEFFREY BUILDING COMPANY UNDER
INSTRUMENT RECORDED UNDER RECORDING NUMBER 6199084;
THENCE NORTH ALONG SAID EAST LINE TO THE NORTHEAST CORNER THEREOF, BEING A POINT
ON THE SOUTH LINE OF THE NORTH 315 FEET OF SAID SUBDIVISION;
THENCE WEST ALONG THE SOUTH LINE OF SAID NORTH 315 FEET TO THE EAST LINE OF
108TH AVENUE NORTHEAST;
THENCE SOUTH 01 DEGREE 20'51" EAST ALONG SAID EAST LINE 305.02 FEET TO A POINT
ON THE NORTH LINE OF NORTHEAST 8TH STREET, BEING 40 FEET NORTHERLY OF THE SOUTH
LINE OF SAID SUBDIVISION;
THENCE ALONG THE NORTHERLY LINE OF SAID STREET THE FOLLOWING COURSES AND
DISTANCES:
THENCE SOUTH 88 DEGREES 04'22" EAST, A DISTANCE OF 185.71 FEET;
THENCE SOUTH 01 DEGREE 20'30" WEST 7.00 FEET;
THENCE SOUTH 88 DEGREES 04'22" EAST 180.53 FEET;
THENCE SOUTH 01 DEGREE 13'30" WEST 3.00 FEET;

EXHIBIT A

--------------------------------------------------------------------------------




THENCE SOUTH 88 DEGREES 04'22" EAST 80.02 FEET;
THENCE NORTH 01 DEGREE 13'30" EAST 3.00 FEET;
THENCE SOUTH 88 DEGREES 04'22" EAST 92.00 FEET, TO THE POINT OF BEGINNING;
EXCEPT THAT PORTION LYING EAST OF THE SOUTHERLY PRODUCTION OF THE WEST LINE OF
CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF,
RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59, IN KING COUNTY, WASHINGTON; AND
EXCEPT THAT PORTION CONVEYED TO THE CITY OF BELLEVUE FOR ROAD BY DEED RECORDED
DECEMBER 9, 1977 UNDER RECORDING NUMBER 7712090814.
PARCEL C:
THE EAST 264 FEET OF THE SOUTH 180 FEET OF THE SOUTHWEST QUARTER OF THE
SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 29, TOWNSHIP 25 NORTH,
RANGE 5 EAST, WILLAMETTE MERIDIAN, IN KING COUNTY, WASHINGTON;
EXCEPT THAT PORTION THEREOF LYING EASTERLY OF A LINE THAT IS 30 FEET WEST OF THE
EAST LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF SECTION 29; AND
EXCEPT THAT PORTION THEREOF LYING SOUTH OF A LINE THAT IS 44 FEET NORTH OF THE
SOUTH LINE OF SECTION 29; AND
EXCEPT THAT PORTION THEREOF, CONVEYED TO THE CITY OF BELLEVUE, FOR SIDEWALKS,
STREET AND UTILITIES, BY INSTRUMENT RECORDED ON AUGUST 4, 1983, UNDER RECORDING
NUMBER 8308040699.
PARCEL D:
THOSE CERTAIN EASEMENT RIGHTS FOR THE CONSTRUCTION, MAINTENANCE, OPERATION AND
REPLACEMENT OF EXISTING CANOPY OR COVERING, WALKWAYS, HANDRAILS AND RELATED
ACCESSORIES, AS SET FORTH AND RESERVED IN THAT CERTAIN QUIT CLAIM DEED RECORDED
AUGUST 4, 1983 UNDER RECORDING NUMBER 8308040699.









EXHIBIT A

--------------------------------------------------------------------------------




EXHIBIT B - DOCUMENTS
Exhibit B to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
1.    Loan Documents. The documents listed below, numbered 1.1 through 1.5,
inclusive, and amendments, modifications and supplements thereto which have
received the prior written consent of Administrative Agent, together with any
documents executed in the future that are approved by Administrative Agent and
that recite that they are “Loan Documents” for purposes of this Agreement are
collectively referred to herein as the Loan Documents.
1.1    This Agreement.
1.2    The Secured Promissory Note, dated the date hereof.
1.3
Hazardous Materials Indemnity executed by Borrower dated the date hereof.

1.4
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated the date hereof, executed by Borrower, as Trustor, to Chicago
Title Company of Washington, as Trustee, in favor of Administrative Agent, for
the benefit of Lenders, as Beneficiary.

1.5
Disbursement Instruction Agreement, executed by Borrower, dated as of the date
hereof, dated the date hereof.

2.
Other Related Documents.

2.1
Limited Guaranty, executed by KBS SOR Properties, LLC, a Delaware limited
liability company, dated January 14, 2014.

2.2
Legal opinion issued by Greenberg Traurig, LLP (California Office) to
Administrative Agent, for the benefit of Lenders, dated January 14, 2014.

2.3
Legal opinion issued by Foster Pepper PLLC, to Administrative Agent, for the
benefit of Lenders, dated January 14, 2014.




EXHIBIT B

--------------------------------------------------------------------------------




EXHIBIT C – FORM OF SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Exhibit C to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #2955)
2030 Main Street, Suite 800
Irvine, CA 92614

Attn: Jeri Gehrer
Loan No. 1011181
SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease To Deed of Trust)
NOTICE:
THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.

THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is made ________________
by and between KBS SOR PLAZA BELLEVUE, LLC, a Delaware limited liability company
(“Owner”), __________________________ (“Lessee”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for itself and certain additional lenders
(“Administrative Agent”).
R E C I T A L S
A.
Pursuant to the terms and provisions of a lease dated __________________________
(“Lease”), Owner, as “Lessor”, granted to Lessee a leasehold estate in and to
the property described on Exhibit A attached hereto and incorporated herein by
this reference (which property, together with all improvements now or hereafter
located on the property, is defined as the “Property”).

B.
Owner has executed, or proposes to execute, a
____________________________________ (the “Deed of Trust”) securing, among other
things, promissory notes (as the same may be amended, restated or replaced from
time to time, the “Note”) in the aggregate principal sum of $111,000,000, which
Note is payable with interest and upon the terms and conditions described
therein (“Loan”).

C.
As a condition to making the Loan secured by the Deed of Trust, Administrative
Agent requires that the Deed of Trust be unconditionally and at all times remain
a lien on the Property, prior and superior to all the rights of Lessee under the
Lease and that the Lessee specifically and unconditionally subordinates the
Lease to the lien of the Deed of Trust.

D.
Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Administrative Agent.

NOW THEREFORE, for valuable consideration and to induce Administrative Agent to
make the Loan, Owner and Lessee hereby agree for the benefit of Administrative
Agent as follows:
1.
SUBORDINATION. Owner and Lessee hereby agree that:


EXHIBIT C - Page 1

--------------------------------------------------------------------------------




1.1
Prior Lien. The Deed of Trust securing the Note in favor of Administrative
Agent, and any modifications, renewals or extensions thereof, shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease;

1.2
Subordination. Administrative Agent would not make the Loan without this
agreement to subordinate; and

1.3
Whole Agreement. This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease to the lien of the Deed of Trust
and shall supersede and cancel, but only insofar as would affect the priority
between the Deed of Trust and the Lease, any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.

AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Lender, that:
1.4
Use of Proceeds. Administrative Agent, in making disbursements pursuant to the
Note, the Deed of Trust or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Administrative Agent represented that it
will, see to the application of such proceeds by the person or persons to whom
Administrative Agent disburses such proceeds, and any application or use of such
proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat this agreement to subordinate in whole or in part;

1.5
Waiver, Relinquishment and Subordination. Lessee intentionally and
unconditionally waives, relinquishes and subordinates all of Lessee’s right,
title and interest in and to the Property to the lien of the Deed of Trust and
understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Administrative Agent and, as part and parcel thereof, specific
monetary and other obligations are being and will be entered into which would
not be made or entered into but for said reliance upon this waiver,
relinquishment and subordination.

2.
ASSIGNMENT. Lessee acknowledges and consents to the assignment of the Lease by
Lessor in favor of Lender.

3.
ADDITIONAL AGREEMENTS. Lessee covenants and agrees that, during all such times
as Administrative Agent is the beneficiary under the Deed of Trust:

3.1
Modification, Termination and Cancellation. Lessee will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without giving Administrative Agent prior written notice thereof and
will not make any payment to Lessor in consideration of any modification,
termination or cancellation of the Lease (in whole or in part) without giving
Administrative Agent prior written notice thereof;

3.2
Notice of Default. Lessee will notify Administrative Agent in writing
concurrently with any notice given to Lessor of any default by Lessor under the
Lease, and Lessee agrees that Administrative Agent has the right (but not the
obligation) to cure any breach or default specified in such notice within the
time periods set forth below and Lessee will not declare a default of the Lease,
as to Administrative Agent, if Administrative Agent cures such default within
fifteen (15) days from and after the expiration of the time period provided in
the Lease for the cure thereof by Lessor; provided, however, that if such
default cannot with diligence be cured by Administrative Agent within such
fifteen (15) day period, the commencement of action by Administrative Agent
within such fifteen (15)


EXHIBIT C - Page 2

--------------------------------------------------------------------------------




day period to remedy the same shall be deemed sufficient so long as
Administrative Agent pursues such cure with diligence;
3.3
No Advance Rents. Lessee will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;
and

3.4
Assignment of Rents. Upon receipt by Lessee of written notice from
Administrative Agent that Administrative Agent has elected to terminate the
license granted to Lessor to collect rents, as provided in the Deed of Trust,
and directing the payment of rents by Lessee to Administrative Agent, Lessee
shall comply with such direction to pay and shall not be required to determine
whether Lessor is in default under the Loan and/or the Deed of Trust.

4.
ATTORNMENT. In the event of a foreclosure under the Deed of Trust, Lessee agrees
for the benefit of Administrative Agent (including for this purpose any
transferee of Administrative Agent or any transferee of Lessor’s title in and to
the Property by Administrative Agent’s exercise of the remedy of sale by
foreclosure under the Deed of Trust) as follows:

4.1
Payment of Rent. Lessee shall pay to Administrative Agent all rental payments
required to be made by Lessee pursuant to the terms of the Lease for the
duration of the term of the Lease;

4.2
Continuation of Performance. Lessee shall be bound to Administrative Agent in
accordance with all of the provisions of the Lease for the balance of the term
thereof, and Lessee hereby attorns to Administrative Agent as its landlord, such
attornment to be effective and self operative without the execution of any
further instrument immediately upon Lender succeeding to Lessor’s interest in
the Lease and giving written notice thereof to Lessee;

4.3
No Offset. Administrative Agent shall not be liable for, nor subject to, any
offsets or defenses which Lessee may have by reason of any act or omission of
Lessor under the Lease, nor for the return of any sums which Lessee may have
paid to Lessor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by Lessor
to Administrative Agent; and

4.4
Subsequent Transfer. If Administrative Agent, by succeeding to the interest of
Lessor under the Lease, should become obligated to perform the covenants of
Lessor thereunder, then, upon any further transfer of Lessor’s interest by
Administrative Agent, all of such obligations shall terminate as to
Administrative Agent.

5.
NON-DISTURBANCE. In the event of a foreclosure under the Deed of Trust, so long
as there shall then exist no breach, default, or event of default on the part of
Lessee under the Lease, Administrative Agent agrees for itself and its
successors and assigns that the leasehold interest of Lessee under the Lease
shall not be extinguished or terminated by reason of such foreclosure, but
rather the Lease shall continue in full force and effect and Administrative
Agent shall recognize and accept Lessee as tenant under the Lease subject to the
terms and provisions of the Lease except as modified by this Agreement;
provided, however, that Lessee and Administrative Agent agree that the following
provisions of the Lease (if any) shall not be binding on Administrative Agent:
any option to purchase with respect to the Property; any right of first refusal
with respect to the Property; any provision regarding the use of insurance
proceeds or condemnation proceeds with respect to the Property which is
inconsistent with the terms of the Deed of Trust.


EXHIBIT C - Page 3

--------------------------------------------------------------------------------




6.
MISCELLANEOUS.

6.1
Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto; and

6.2
Notices. All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be deemed served upon delivery or, if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after deposit in United States Postal Service, certified mail, postage prepaid
and addressed to the address of Lessee or Administrative Agent appearing below:

“OWNER”


KBS SOR PLAZA BELLEVUE, LLC
               _________________________
               _________________________


Attention:           _______________ 
Tel:             ___________________  
Fax:             __________________


With a copy to:
Greenberg Traurig LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: L. Bruce Fischer, Esq.
Tel: (949) 732-6670
Fax: (949) 732-6501
“ADMINISTRATIVE AGENT”


WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #2955)
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Damon Smith
Loan No. 1011181
“LESSEE”
               ___________________________ 
               ___________________________ 
               ___________________________
 

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and
6.3
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
and be construed as one and the same instrument; and

6.4
Remedies Cumulative. All rights of Administrative Agent herein to collect rents
on behalf of Lessor under the Lease are cumulative and shall be in addition to
any and all other rights and remedies provided by law and by other agreements
between Administrative Agent and Lessor or others; and

6.5
Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.

7.
INCORPORATION. Exhibit A attached hereto and incorporated herein by this
reference.

(SIGNATURES ON FOLLOWING PAGE)

EXHIBIT C - Page 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
NOTICE:
THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON
OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF WHICH MAY
BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.
“OWNER”


KBS SOR PLAZA BELLEVUE, LLC,
a Delaware limited liability company
By:
KBS SOR ACQUISITION XXVI, LLC,

a Delaware limited liability company,
its sole member
By:
KBS SOR PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,

a Maryland corporation,
its sole general partner
By:
________________________________

David E. Snyder
Chief Financial Officer


"ADMINISTRATIVE AGENT"
WELLS FARGO BANK,
NATIONAL ASSOCIATION
By: _____________________________________________
Its: _____________________________________________
"LESSEE"
_______________________________________
By: _____________________________________
Its: _____________________________________







EXHIBIT C - Page 5

--------------------------------------------------------------------------------




LEASE GUARANTOR’S CONSENT
The undersigned (“Lease Guarantor”) consents to the foregoing Subordination
Agreement; Acknowledgment of Lease Assignment, Estoppel, Attornment and
Non-Disturbance Agreement and the transactions contemplated thereby and
reaffirms its obligations under the lease guaranty (“Lease Guaranty”) dated
________________. Lease Guarantor further reaffirms that its obligations under
the Lease Guaranty are separate and distinct from Lessee’s obligations.
AGREED:
Dated as of: _____________________, 20__
“LEASE GUARANTOR”

                    
By:                     
Its:                     

EXHIBIT C - Page 6

--------------------------------------------------------------------------------




EXHIBIT A
DESCRIPTION OF PROPERTY
EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement dated as of
________________________, executed by ______________________, as “Owner”,
______________________, as “Lessee”, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as “Administrative Agent”.



EXHIBIT C - Page 7

--------------------------------------------------------------------------------




EXHIBIT D – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
Exhibit D to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
________ __, ____, between __________________ (“Assignor”) and _________________
(“Assignee”).
RECITALS:
A.    Assignor is a Lender under the Loan Agreement dated as of January 14, 2014
(as from time to time amended, supplemented or restated, the “Loan Agreement”),
by and among KBS SOR Plaza Bellevue, LLC, a Delaware limited liability company,
as “Borrower”, the persons named therein as Lenders and such other Persons as
may become Lenders in accordance with the terms of the Loan Agreement, and Wells
Fargo Bank, National Association, as Administrative Agent (“Administrative
Agent”). (Capitalized terms used in this Agreement without definition have the
same meanings as in the Loan Agreement.)
B.    Currently, Assignor’s Percentage Share of the Loan is equal to __________%
and Assignee’s Percentage Share of the Loan is equal to _________%.
C.    Assignor desires to assign to Assignee, and Assignee desires to accept and
assume, [all/a portion of] the rights and obligations of Assignor under the Loan
Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
1.    Assignment.
(a)    Effective on the Assignment Effective Date (as defined in Section 3
below), Assignor hereby assigns to Assignee the Assigned Share (as defined
below) of [all/a portion of] of Assignor’s rights, title, interest and
obligations under the Loan Agreement and other Loan Documents, including without
limitation those relating to Assignor’s Pro Rata Share of the Loan. The Assigned
Share of all such rights, title, interest and obligations is referred to
collectively as the “Assigned Rights and Obligations”.
(b)    The “Assigned Share” means the portion of Assignor’s Percentage Share in
the Loan being assigned hereby, such portion being equal to _______% of the Loan
(or $__________ of Commitment). The new Percentage Share of Loan being held by
Assignee (after giving effect to the assignment hereunder), and the Percentage
Share in the Loan retained by Assignor, shall be as specified on the signature
pages of this Agreement.
2.    Assumption. Effective on the Assignment Effective Date, Assignee hereby
accepts the foregoing assignment of, and hereby assumes from Assignor, the
Assigned Rights and Obligations.
3.    Effectiveness. This Agreement shall become effective on a date (the
“Assignment Effective Date”) selected by Assignor, which shall be on or as soon
as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Administrative Agent and Borrower. Assignor
shall promptly notify Assignee, Administrative Agent and Borrower in writing of
the Assignment Effective Date.
4.    Payments on Assignment Effective Date. In consideration of the assignment
by Assignor to Assignee, and the assumption by Assignee, of the Assigned Rights
and Obligations, on the Assignment Effective Date Assignee shall pay to Assignor
such amounts as are specified in any written

EXHIBIT D - Page 1

--------------------------------------------------------------------------------




agreement or exchange of letters between them and additionally shall pay to
Administrative Agent a assignment processing fee of $4,500.
5.    Allocation and Payment of Interest and Fees.
(a)    Administrative Agent shall pay to Assignee all interest and other amounts
(including Fees, except as otherwise provided in the written agreement referred
to in Section 4 above) not constituting principal that are paid by or on behalf
of Borrower pursuant to the Loan Documents and are attributable to the Assigned
Rights and Obligations (“Borrower Amounts”), that accrue on and after the
Assignment Effective Date. If Assignor receives or collects any such Borrower
Amounts, Assignor shall promptly pay them to Assignee.
(b)    Administrative Agent shall pay to Assignor all Borrower Amounts that
accrue before the Assignment Effective Date (or otherwise pursuant to the
written agreement referred to in Section 4 above) when and as the same are paid
by Administrative Agent to the other Lenders. If Assignee receives or collects
any such Borrower Amounts, Assignee shall promptly pay such amounts to Assignor.
(c)    Unless specifically assumed by Assignee, Assignor shall be responsible
and liable for all reimbursable liabilities and costs and indemnification
obligations which accrue under Section 12.12 of the Loan Agreement prior to the
Assignment Effective Date, and such liability shall survive the Assignment
Effective Date.
6.    Administrative Agent Liability. Administrative Agent shall not be liable
for any allocation or payment to either Assignor or Assignee subsequently
determined to be erroneous, unless resulting from Administrative Agent’s willful
misconduct or gross negligence.
7.    Representations and Warranties.
(a)    Each of Assignor and Assignee represents and warrants to the other and to
Administrative Agent as follows:
(i)    It has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement;
(ii)    The making and performance of this Agreement and all documents required
to be executed and delivered by it hereunder do not and will not violate any law
or regulation applicable to it;
(iii)    This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; and
(iv)    All approvals, authorizations or other actions by, or filings with, any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.
(b)    Assignor represents and warrants to Assignee that Assignor owns the
Assigned Rights and Obligations free and clear of any Lien or other encumbrance.
(c)    Assignee represents and warrants to Assignor as follows:
(i)    Assignee is and shall continue to be an “Eligible Assignee” as defined in
the Loan Agreement;

EXHIBIT D - Page 2

--------------------------------------------------------------------------------




(ii)    Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower and any other Loan Party; and
(iii)    Assignee has received copies of the Loan Documents and such other
documents, financial statements and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement.
8.    No Assignor Responsibility. Assignor makes no representation or warranty
regarding, and assumes no responsibility to Assignee for:
(a)    the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;
(b)    the performance or observance of any of the terms, covenants or
agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Default or Potential Default under the Loan Documents;
or
(c)    the accuracy or completeness of any information provided to Assignee,
whether by Assignor or by or on behalf of any Loan Party.
Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.
9.    Assignee Bound by Loan Agreement. Effective on the Assignment Effective
Date, Assignee (a) shall be deemed to be a party to the Loan Agreement and as
such, shall be directly liable to Borrower for any failure by Assignee to comply
with Assignee’s assumed obligations thereunder, including, without limitation,
Assignee’s obligation to fund its Pro Rata Share of the Loan in accordance with
provisions of the Loan Agreement, (b) agrees to be bound by the Loan Agreement
to the same extent as it would have been if it had been an original Lender
thereunder, (c) agrees to perform in accordance with their respective terms all
of the obligations which are required under the Loan Documents to be performed
by it as a Lender, and (d) agrees to maintain its status as an Eligible
Assignee. Assignee appoints and authorizes Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.
10.    Assignor Released From Loan Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement.
11.    New Notes. On or promptly after the Assignment Effective Date, Borrower,
Administrative Agent, Assignor and Assignee shall make appropriate arrangements
so that new Notes executed by Borrower, dated the Assignment Effective Date and
in the amount of the respective Pro Rata Shares of Assignor and Assignee in the
original Loan amount, after giving effect to this Agreement, are issued to
Assignor and Assignee, in exchange for the surrender by Assignor and Assignee to
Borrower of any applicable outstanding Notes, marked “Exchanged”.

EXHIBIT D - Page 3

--------------------------------------------------------------------------------




12.    General.
(a)    No term or provision of this Agreement may be amended, waived or
terminated orally, but only by an instrument signed by the parties hereto.
(b)    This Agreement may be executed in one or more counterparts. Each set of
executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.
(c)    If Assignor has not assigned its entire remaining Pro Rata Share of the
Loan to Assignee, Assignor may at any time and from time to time grant to
others, subject to applicable provisions in the Loan Agreement, assignments of
or participation in all of Assignor’s remaining Pro Rata Share of the Loan.
(d)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Neither Assignor nor
Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other and Administrative
Agent. The preceding sentence shall not limit the right of Assignee to grant to
others a participation in all or part of the Assigned Rights and Obligations
subject to the terms of the Loan Agreement.
(e)    All payments to Assignor or Assignee hereunder shall, unless otherwise
specified by the party entitled thereto, be made in United States dollars, in
immediately available funds, and to the address or account specified on the
signature pages of this Agreement. The address of Assignee for notice purposes
under the Loan Agreement shall be as specified on the signature pages of this
Agreement.
(f)    If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.
(g)    Each party shall bear its own expenses in connection with the preparation
and execution of this Agreement.
(h)    This Agreement shall be governed by and construed in accordance with the
laws of the State of California.
(i)    Foreign Withholding. On or before the Assignment Effective Date, Assignee
shall comply with the provisions of Section 13.13(e) of the Loan Agreement.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

EXHIBIT D - Page 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
ASSIGNOR:                                
By:                    
Name:                    
Its:                    
Pro Rata Share:
        %

Share of Original Loan:
$        

Payment Instruction:
                        
                        
ABA No.:                    
Account No.:                    
Reference:                    
Loan No.:
                

Attn:                         
Telephone:                    
Facsimile:                     
ASSIGNEE:                                
By:                    
Name:                    
Its:                    
Pro Rata Share:
        %

Share of Original Loan:
$        

Payment Instruction:
                        
                        
ABA No.:                    
Account No.:                    
Reference:                    
Loan No.:
                

Attn:                         
Telephone:                    
Facsimile:                     

EXHIBIT D - Page 5

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED. Borrower is executing below solely for the purpose of
acknowledging receipt of the Agreement to which this acknowledgment is attached,
and by executing below, Borrower shall not incur any additional obligations or
additional liabilities, except as contemplated by the Loan Documents.     
BORROWER:
ACKNOWLEDGED AND AGREED:
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                     
Name:                    
Its:                    





EXHIBIT D - Page 6

--------------------------------------------------------------------------------




EXHIBIT E - FORM OF NOTE
Exhibit E to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
SECURED PROMISSORY NOTE
$__________________    ________ __, 20__
FOR VALUE RECEIVED, KBS SOR PLAZA BELLEVUE, LLC, a Delaware limited liability
company (“Borrower”), HEREBY PROMISE TO PAY to the order of
___________________________ (“Lender”) the principal sum of __________________
Dollars ($__________), or if less, the aggregate unpaid principal amount of all
disbursements disbursed by Lender pursuant to the requirements set forth in the
Loan Agreement dated as of January 14, 2014 (as amended, supplemented or
restated from time to time the “Loan Agreement”), among Borrower, Lender,
certain other Lenders named therein or made parties thereto and Wells Fargo
Bank, National Association, as Administrative Agent, together with interest on
the unpaid principal balance hereof at the rate (or rates) determined in
accordance with Section 2.7 of the Loan Agreement from the date such principal
is advanced until it is paid in full. It is contemplated that there will be
advances and payments under this Note from time to time, but no advances or
payments under this Note (including payment in full of the unpaid balance of
principal hereof prior to maturity) shall affect or impair the validity or
enforceability of this Note as to future advances hereunder.
This Note is one of the Notes referred to in and governed by the Loan Agreement,
which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Lender upon the happening of certain stated events. Capitalized terms
used in this Note without definition have the same meanings as in the Loan
Agreement.
The principal amount of this Note, unless accelerated in accordance with Loan
Agreement as described below, if not sooner paid, will be due and payable,
together with all accrued and unpaid interest and other amounts due and unpaid
under the Loan Agreement, on the Maturity Date.
This Note is secured by, among other things, the Deed of Trust referred to in
the Loan Agreement.
Interest on the Loan is payable in arrears on the first Business Day of each
month during the term of the Loan Agreement, commencing with the first Business
Day of the first calendar month to begin after the date of this Note. Interest
will be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of three hundred sixty (360) days. The
Loan Agreement provides for the payment by Borrower of various other charges and
fees, in addition to the interest charges described in the Loan Agreement, as
set forth more fully in the Loan Agreement.
All payments of any amount becoming due under this Note shall be made in the
manner provided in the Loan Agreement, in Dollars.
Upon and after the occurrence of a Default, unless such Default is waived as
provided in the Loan Agreement, this Note may, at the option of Requisite
Lenders and without further demand, notice or legal process of any kind, be
declared by Administrative Agent, and in such case immediately shall become, due
and payable. Upon and after the occurrence of certain Defaults, this Note shall,
without any action by Lenders and without demand, notice or legal process of any
kind, automatically and immediately become due and payable.
Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor are hereby waived by Borrower. Subject to the terms of the Loan
Agreement, Lender may extend the time of payment of this Note, postpone the
enforcement hereof, grant any indulgences, release any party primarily or
secondarily

EXHIBIT E - Page 1

--------------------------------------------------------------------------------




liable hereon or agree to any subordination of Borrower’s obligations hereunder
without affecting or diminishing Lender’s right of recourse against Borrower,
which right is hereby expressly reserved.
This Note has been delivered and accepted at ______________. This Note shall be
interpreted in accordance with, and the rights and liabilities of the parties
hereto shall be determined and governed by, the laws of the State of California.
All notices or other communications required or permitted to be given pursuant
to this Note shall be given to Borrower or Lender at the address and in the
manner provided for in the Loan Agreement.
In no contingency or event whatsoever shall interest charged in respect of the
Loan evidenced hereby, however such interest may be characterized or computed,
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If such a
court determines that Lender has received interest hereunder in excess of the
highest rate applicable hereto, Lender shall, at Lender’s election, either (a)
promptly refund such excess interest to Borrower or (b) credit such excess to
the principal balance hereof. This provision shall control over every other
provision of all agreements between Borrower and Lender.
Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
The limitations on personal liability of the shareholders, partners and members
of Borrower contained in Section 13.27 of the Loan Agreement shall apply to this
Note.
This Note is issued in replacement of a Note dated ___________ in the amount of
$______________, previously issued by Borrower to ___________ pursuant to the
Loan Agreement and shall evidence a Loan made by ___________ that is outstanding
as of the date hereof, together with accrued and unpaid interest thereon and
other amounts payable with respect thereto, as well as future advances
hereunder.



EXHIBIT E - Page 2

--------------------------------------------------------------------------------




EXHIBIT F – INTENTIONALLY OMITTED



EXHIBIT F

--------------------------------------------------------------------------------




EXHIBIT G – TRANSFER AUTHORIZER
Exhibit G to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
DISBURSEMENT INSTRUCTION AGREEMENT


Borrower: KBS SOR PLAZA BELLEVUE, LLC




Administrative Agent: Wells Fargo Bank, National Association




Loan:  Loan number 1011181 made pursuant to that certain Loan Agreement (herein
referred to as “Credit Agreement” ) dated as of January 14, 2014 between
Borrower, Administrative Agent and Lenders, as amended from time to time.




Effective Date: January 14, 2014


 
Check applicable box:

x
¨
New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:
(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”
Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.7(e)(iv) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).
A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.
See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

EXHIBIT G

--------------------------------------------------------------------------------

[Type text]



Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
David E. Snyder
Chief Financial Officer
2.
Robert Durand
Senior Vice President, Financing
4.
Brian Ragsdale
Executive Vice President
5.
Jeff Rader
Senior Vice President


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
NONE.


If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.


 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
Chicago Title Company
2.
 
3.
 



Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below. N/A


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:


EXHIBIT G

--------------------------------------------------------------------------------

[Type text]



Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
David E. Snyder
Chief Financial Officer
2.
Robert Durand
Senior Vice President, Financing
4.
Brian Ragsdale
Executive Vice President
5.
Jeff Rader
Senior Vice President
6.
Andree Ngo
Accounting Manager
7.
Dharshi Chandran
Assistant Vice President, Assistant Controller
8.
Ann Marie Watters
Vice President, Portfolio Accounting
9.
Stacie Yamane
Senior Vice President/Controller
10.
Maria Tran
Assistant Controller
11.
Jane Markel
Accounting Manager
12.
Todd Smith
VP Controller, Corporate
13.
Tanya Fisher
Accounting Manager


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
NONE.


If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
KBS SOR PLAZA BELLEVUE, LLC
2.
 
3.
 



Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account: KBS SOR PLAZA BELLEVUE, LLC
Wells Fargo Bank, N.A. Deposit Account Number: 4123956542
Further Credit Information/Instructions:


EXHIBIT G

--------------------------------------------------------------------------------

[Type text]



Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




KBS SOR PLAZA BELLEVUE, LLC,
a Delaware limited liability company


By:
KBS SOR ACQUISITION XXVI, LLC,

a Delaware limited liability company,
its sole member


By:
KBS SOR PROPERTIES, LLC,

a Delaware limited liability company,
its sole member


By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member


By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,

a Maryland corporation,
its sole general partner




By:
________________________________

David E. Snyder
Chief Financial Officer



EXHIBIT G

--------------------------------------------------------------------------------

[Type text]



Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Agreement” means this Disbursement Instruction Agreement.
“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation. Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

EXHIBIT G

--------------------------------------------------------------------------------

[Type text]



CLOSING EXHIBIT
WIRE INSTRUCTIONS




All wire instructions must contain the following information:


Transfer/Deposit Funds to (Receiving Party Account Name)
Chicago Title Company
Receiving Party Deposit Account Number
12570-64888
Receiving Bank Name, City and State
Bank of America
275 Valencia Blvd.-2nd Floor
Brea, CA 92823
Receiving Bank Routing (ABA) Number
026 009 593
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)
Borrower Name: KBS SOR PLAZA BELLEVUE, LLC
Loan Number: 1011181
Escrow No: 1345545
Attention: Marley Harrill
Re: Plaza Bellevue
Note: these instructions are for wire transfers only and not for ACH transfers.


EXHIBIT G

--------------------------------------------------------------------------------

[Type text]



SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


(WIRE INSTRUCTIONS TO BE ATTACHED WITH EACH REQUEST FOR A SUBSEQUENT
DISBURSEMENT)


All wire instructions must contain the following information:


Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)


















EXHIBIT G

--------------------------------------------------------------------------------




Exhibit H - FORM OF BORROWER’S CERTIFICATE
Exhibit H to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
 
$111,000,000 Credit Facility Covenant Calculations
XX/XX/XXXX
 
 
 
 
 
 
 
 
 
 
 
 
DOC. REF.


ACTUAL
REQUIRED
COMPLY
BACKUP
 
 
 
 
Sec. 9.13 Clauses (ii) and (v)




$_________
<$1,000,000
 
Sch. A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Certified By:
 
 
 
 
[______________________]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date: _____________, 20__
 
 
 
 
 
 
 
 
 
 


EXHIBIT H - Page 1

--------------------------------------------------------------------------------




Borrower hereby certifies that it is _______ OR is not _______ in compliance
with the covenant contained in Section 9.13 of the Loan Agreement.



EXHIBIT H - Page 2

--------------------------------------------------------------------------------




Schedule A - Detail of Certain Indebtedness
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount
 
Comments
Operating and Equipment Lease Expense
 
$ -
 
 
 
 
 
 
 
 
 
Other Trade Payables (other than non-delinquent
real estate taxes) that have been delinquent for
more than 30 days
 
$ -
 
 
 
 
 
 
 
 
 
Total
 
$ -
 
 
 






EXHIBIT H - Page 3

--------------------------------------------------------------------------------




Exhibit I – LOAN CONSTANT CERTIFICATE
Exhibit I to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.


$111,000,000 Credit Facility Covenant Calculations
XX/XX/XXXX
 
 
 
 
 
 
 
 
 
 
 
 
Loan Constant (per Section 8.1, with respect to the calendar quarter ending
___________, 20__)
 
__________
 
Sch A
 
 
 
 
 
 
Certified By:
 
 
 
 
[______________________]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date: _____________, 20__
 
 
 
 
 
 
 
 
 
 

Borrower hereby certifies that it is _______ OR is not _______ in compliance
with the Loan Constant requirement (with respect to the calendar quarter ending
_____________, 20__) contained in Section 8.1 of the Loan Agreement.

EXHIBIT I - Page 1

--------------------------------------------------------------------------------






Schedule A - Detail of Loan Constant
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount
 
Comments
Net Operating Income
 
$ -
 
 
 
 
 
 
 
 
 
Outstanding Loan Balance


 
$ -
 
 
 
 
 
 
 
 
 
Loan Constant
 
-
 
 
 




















EXHIBIT I - Page 2

--------------------------------------------------------------------------------




Exhibit J – US TAX COMPLIANCE CERTIFICATES
Exhibit J to LOAN AGREEMENT between KBS SOR PLAZA BELLEVUE, LLC, a Delaware
limited liability company, as “Borrower”, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as “Administrative Agent”, and various Lenders, dated as of January
14, 2014.
EXHIBIT J-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section [Taxes] of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF LENDER]
By:   _____________________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]

EXHIBIT J - Page 1

--------------------------------------------------------------------------------




EXHIBIT J-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section [Taxes] of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF PARTICIPANT]
By:   ____________________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]

EXHIBIT J - Page 2

--------------------------------------------------------------------------------




EXHIBIT J-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section [Taxes] of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF PARTICIPANT]
By:   __________________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]

EXHIBIT J - Page 3

--------------------------------------------------------------------------------




EXHIBIT J-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Loan Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section [Taxes] of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent in writing, and (2)
the undersigned shall have at all times furnished Borrower and Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF LENDER]
By:   ________________________________________
 
Name:
 
Title:

Date: ________ __, 20[ ]
SFI-845751v7

EXHIBIT J - Page 4